Exhibit 10.2

 

Execution Version

 

Dated June 1, 2011
as first amended and restated on May 27, 2014,

as further amended and restated on May 22, 2015 and

as further amended and restated on May 26, 2016.

 

(1)                                 BUNGE SECURITIZATION B.V., as Seller

 

(2)                                 KONINKLIJKE BUNGE B.V. (F/K/A BUNGE FINANCE
B.V.), as Master Servicer

 

(3)                                 The persons from time to time party hereto
as Conduit Purchasers

 

(4)                                 The persons from time to time party hereto
as Committed Purchasers

 

(5)                                 The persons from time to time party hereto
as Purchaser Agents

 

(6)                                 COÖPERATIEVE RABOBANK U.A. (F/K/A
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.), as Administrative Agent
and Purchaser Agent

 

(7)                                 BUNGE LIMITED, as Performance Undertaking
Provider

 

--------------------------------------------------------------------------------

 

RECEIVABLES TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Definitions

2

2.

Amounts and Terms of the Purchases

50

3.

Conditions of Purchases

77

4.

Representations and Warranties

78

5.

Covenants

83

6.

Administration and Collection of Receivables

94

7.

Termination Events

96

8.

The Administrative Agent

99

9.

The Purchaser Agents

106

10.

Indemnities by the Seller

109

11.

Miscellaneous

111

 

 

 

Schedules

 

 

 

 

1

Purchaser Groups

 

2

Address and Notice Information

 

3

Credit and Collection Policies

 

4

Condition Precedent Documents

 

5

Facility Accounts and Account Banks

 

6

Agreed Upon Procedures

 

7

[Reserved]

 

8

[Reserved]

 

9

Excluded Obligors

 

10

Acceptance by the Transaction Parties

 

 

 

EXHIBIT A

Form of Assignment and Acceptance

 

EXHIBIT B

Form of Investment Request

 

EXHIBIT C

Form of Joinder Agreement

 

EXHIBIT D

Form of Italian Acknowledgment Deed

 

EXHIBIT E

Form of Accordion Increase Certificate

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT (this “Agreement”) is dated June 1, 2011, as first amended and
restated on May 27, 2014, as further amended and restated on May 22, 2015 and as
further amended and restated on May 26, 2016, and made by and among:

 

(1)                                 BUNGE SECURITIZATION B.V., a private limited
liability company organized under the laws of the Netherlands, as Seller;

 

(2)                                 KONINKLIJKE BUNGE B.V. (F/K/A BUNGE FINANCE
B.V.), a private limited liability company organized under the laws of the
Netherlands, as Master Servicer;

 

(3)                                 the Conduit Purchasers from time to time
parties hereto;

 

(4)                                 the Committed Purchasers from time to time
parties hereto;

 

(5)                                 the Purchaser Agents from time to time
parties hereto;

 

(6)                                 COÖPERATIEVE RABOBANK U.A. (F/K/A
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.), as Administrative Agent
and a Purchaser Agent; and

 

(7)                                 BUNGE LIMITED, a company formed under the
laws of Bermuda, as Performance Undertaking Provider.

 

BACKGROUND:

 

(A)                               The Seller and the other Seller Parties shall
from time to time acquire Receivables, together with all Related Security and
Collections in respect thereof, from the Originators pursuant to Originator Sale
Agreements.

 

(B)                               In the case of Receivables, Related Security
and Collections acquired by Seller Parties other than the Seller, the Seller
will acquire such Receivables, Related Security and Collections from such other
Seller Parties pursuant to Intermediate Transfer Agreements.

 

(C)                               The Seller shall sell all of its right, title
and interest in such Receivables, Related Security and Collections to the
Administrative Agent (for the benefit of the Purchasers) pursuant to this
Agreement, and the Seller shall charge or otherwise pledge as security all of
its right, title and interest in the Seller Operating Accounts and any other
Collateral to the Administrative Agent (for the benefit of the Secured Parties)
pursuant to the Security Documents.

 

(D)                               To fund its acquisitions under the Originator
Sale Agreements and Intermediate Transfer Agreements, as the case may be, the
Seller may from time to time request Incremental Investments from the Purchasers
on the terms and conditions of this Agreement.

 

(E)                                The Conduit Purchasers may, in their sole
discretion, make Incremental Investments in any Approved Currency so requested
from time to time, and if a Conduit Purchaser in any Purchaser Group elects not
to make any such Incremental Investment, the Committed Purchasers in such
Purchaser Group have agreed that they shall make such Incremental Investment, in
each case subject to the terms and conditions of this Agreement.

 

1

--------------------------------------------------------------------------------


 

IT IS AGREED that:

 

1.                                      DEFINITIONS

 

1.1                               Certain defined terms

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Accordion Committed Purchaser” has the meaning specified in Section 2.21
(Accordion Increase).

 

“Accordion Increase” has the meaning specified in Section 2.21 (Accordion
Increase).

 

“Accordion Increase Certificate” means a certificate substantially in the form
of Exhibit E (Form of Accordion Increase Certificate).

 

“Accordion Increase Date” has the meaning specified in Section 2.21 (Accordion
Increase).

 

“Accordion Request” has the meaning specified in Section 2.21 (Accordion
Increase).

 

“Account Security Agreements” means, as the context requires, all or any one of
the Canadian Account Security Agreements, the German Account Security
Agreements, the Hungarian Account Security Agreements, the Italian Account
Security Agreements, the Portuguese Account Security Agreements, the Spanish
Account Security Agreements and the U.S. Account Security Agreements.

 

“Accountants’ Letter” has the meaning specified in Section 5.2(b) (Inspections;
annual agreed upon procedures audit).

 

“Accrual Reserve” means, on any Monthly Reporting Date and continuing until (but
not including) the next Monthly Reporting Date, the Dollar Equivalent of the
aggregate amount accrued by the Originators in accordance with their usual
accounting practice, as of the last day of the immediately preceding Calculation
Period, in respect of Contractual Dilutions.

 

“Additional Commitment Purchasers” means the Accordion Committed Purchasers and
the New Accordion Committed Purchasers.

 

“Additional Commitments” has the meaning specified in Section 2.21 (Accordion
Increase).

 

“Adjusted Eurocurrency Rate” means, for any Tranche Period, an interest rate per
annum obtained by dividing (a) the Eurocurrency Rate for such Tranche Period by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Tranche Period.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means Rabobank, in its capacity as Administrative Agent
for the Purchaser Agents, the Conduit Purchasers and the Committed Purchasers,
and any successor thereto in such capacity appointed pursuant to Section 8 (The
Administrative Agent).

 

“Administrative Agent Fee Letter” has the meaning specified in
Section 2.4(b) (Yield and Fees).

 

“Advanced Purchase Price” has the meaning specified in the applicable Originator
Sale Agreement or Intermediate Transfer Agreement.

 

“Adverse Claim” means a lien, security interest, trust, mortgage, hypothecation,
charge, floating charge or any promise or irrevocable mandate or other
encumbrance (including any lien by attachment, retention of title and any form
of extended retention of title), or other right or claim under the laws of any
jurisdiction in, of or on any asset or property of a Person in favor of another
Person (including any UCC financing statement or any similar instrument of any
jurisdiction filed against such Person, its assets or properties).

 

“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person.  For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agents” means, collectively, the Administrative Agent and the Purchaser Agents.

 

“Agreed Annual Income” means, with respect to the Seller, $1,000 per annum or
such other amount as may be agreed between the Seller, the Performance
Undertaking Provider and the Administrative Agent.

 

“Aggregate Commitment” means, at any time, the sum of the Commitments then in
effect.  The initial Aggregate Commitment as of the Closing Date shall be equal
to $700 million.

 

“Aggregate DPP” means the aggregate of all Deferred Purchase Price amounts
payable by the Conduit Purchasers or the Committed Purchasers (as applicable) to
the Seller hereunder with respect to the Portfolio Receivables.

 

“Aggregate Invested Amount” means the aggregate outstanding Invested Amounts (in
U.S. Dollars or the Dollar Equivalent) in respect of the Investments (and all
Tranches thereof) hereunder.

 

“Agreement” has the meaning specified in the preamble hereto.

 

“Albion” means Albion Capital Corporation S.A.

 

“Albion Cost of Funds” means, in respect of the relevant Tranche Period or
Tranche funded by Albion, the cost (expressed as a percentage per annum) to
Albion of raising funds by issuing Commercial Paper in any relevant markets or
by borrowing from

 

3

--------------------------------------------------------------------------------


 

BTMU under Albion’s existing liquidity facility to enable Albion to fund the
Tranche for such Tranche Period.

 

“Alternate Rate” means, for any Tranche during any Tranche Period, a rate per
annum equal to the sum of the Applicable Margin plus the Adjusted Eurocurrency
Rate for such Tranche Period; provided that in case of:

 

(a)                                 any Tranche Period with respect to which the
Adjusted Eurocurrency Rate is not available pursuant to Section 2.12
(Illegality) or 2.13 (Inability to determine Eurocurrency Rate); or

 

(b)                                 any Tranche Period as to which the
Administrative Agent does not receive notice, pursuant to Sections
2.2(a)(i) (Purchase procedures), prior to 11 a.m. (London time) on the third
(3rd) Business Day preceding the first day of such Tranche Period;

 

the Alternate Rate for such Tranche Period shall be a rate per annum equal to
the sum of (i) the Base Rate in effect from time to time during such Tranche
Period plus (ii) 2.0% per annum.

 

“Amendment Effective Date” means May 26, 2016.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Bunge Limited or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Anniversary Date” has the meaning specified in Section 2.20
(Extension of Scheduled Commitment Facility Termination Date).

 

“Applicable Margin” means (a) 0.75% per annum with respect to a Tranche funded
with Commercial Paper by any Conduit Purchaser (other than Albion), (b) 0.75%
per annum with respect to a Tranche funded by Albion and (c) in all other cases,
0.90% per annum.

 

“Applicable Moody’s Rating” means the senior long-term unsecured debt rating
that Moody’s provides of (i) the Performance Undertaking Provider or (ii) if
Moody’s does not provide such a rating of the Performance Undertaking Provider,
then the Bunge Master Trust or (iii) if Moody’s does not provide such a rating
of the Performance Undertaking Provider or the Bunge Master Trust, then Bunge
Limited Finance Corp.

 

“Applicable S&P Rating” means the senior long-term unsecured debt rating that
S&P provides of (i) the Performance Undertaking Provider or (ii) if S&P does not
provide such a rating of the Performance Undertaking Provider, then the Bunge
Master Trust or (iii) if S&P does not provide such a rating of the Performance
Undertaking Provider or the Bunge Master Trust, then Bunge Limited Finance Corp.

 

“Approved Contract Jurisdiction” means, with respect to any Originator, each of
the following jurisdictions: (i) the jurisdiction of such Originator,
(ii) England and Wales and (iii) with respect to the Canadian Originator and any
U.S. Originator, the U.S.

 

4

--------------------------------------------------------------------------------


 

“Approved Credit Enhancement” means, with respect to a Receivable, a letter of
credit or other form of credit insurance approved by each Purchaser Agent
following receipt of any applicable opinions or other evidence of valid
assignment to the Seller.

 

“Approved Currency” means (a) U.S. Dollars, (b) Euros, (c) Canadian Dollars,
(d) Hungarian forint, or (e) any other major convertible currency that is
approved in writing by each Purchaser Agent; provided that, if the
Administrative Agent (as a result of notice received from any Purchaser Agent or
otherwise) notifies the Seller and the Master Servicer that adequate Currency
Hedge Agreements cannot be reasonably maintained for any Approved Currency as a
result of a disruption in the applicable currency markets, the Seller shall make
no further purchases of Receivables denominated in such Approved Currency unless
and until the applicable Conduit Purchaser or Committed Purchaser has entered
into adequate Currency Hedge Agreements for such Approved Currency.

 

“Approved Obligor Jurisdiction” means (a) all countries that are subject to the
Rome 1 Convention, (b) any State or territory of the U.S. (including but not
limited to Puerto Rico), Canada, Austria, Slovakia, the United Kingdom, Greece,
Lithuania, The Netherlands, France, Slovenia, Bulgaria, Switzerland, Czech
Republic, Luxembourg, Belgium, Cyprus, Poland, Hungary, Germany, Spain,
Portugal, Italy, Denmark, Finland, Ireland and Sweden, (c) subject to the prior
written consent of the Administrative Agent and each Purchaser Agent, which
shall not be unreasonably withheld, Australia, Japan, Hong Kong, Singapore,
Mexico, Turkey, South Korea, Norway and New Zealand; provided, that the
Administrative Agent and each Secured Party agrees that the Seller shall not be
required to deliver any legal opinions with respect the addition of any of the
countries set forth in this clause (c) as an Approved Obligor Jurisdiction, and
(d) any additional countries may be added as Approved Obligor Jurisdictions
subject to the concentration limitations set forth in clauses (e) and (f) of the
definition of “Concentration Amounts” (any such additional country described in
this clause (d) shall be referred to herein as a “Limited Exception Approved
Obligor Jurisdiction” and collectively shall be referred to as “Limited
Exception Approved Obligor Jurisdictions”); provided, that under no
circumstances shall an “Approved Obligor Jurisdiction” include a Sanctioned
Country.

 

“Approved Originator Jurisdiction” means Canada, Germany, Hungary, Italy,
Portugal, Spain and any State of the U.S. and any other jurisdiction approved in
writing by the Administrative Agent and each Purchaser Agent; provided that a
jurisdiction shall not be an Approved Originator Jurisdiction unless all
authorizations and approvals by all Official Bodies required in connection with
this Agreement and the other Transaction Documents have been obtained and all
opinions, certificates, amendments to the Transaction Documents and other
documentation reasonably requested by the Administrative Agent or any Purchaser
Agent have been delivered (such documentation anticipated to be substantially
similar to the documentation required for Originators on the Closing Date, with
any necessary country—specific adjustments).

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Purchaser, an Eligible Assignee and the Purchaser Agent, pursuant to
which such Eligible Assignee may become a party to this Agreement in
substantially the form of Exhibit A (Form of Assignment and Acceptance).

 

5

--------------------------------------------------------------------------------


 

“Average Sales” means, as of any Monthly Reporting Date, (a) the aggregate
amount of sales (in U.S. Dollars or the Dollar Equivalent) giving rise to
Receivables during the twelve consecutive Calculation Periods immediately
preceding such Monthly Reporting Date, divided by (b) 12.

 

“Base Rate” means, with respect to any Tranche:

 

(a)                                 in the case of a Tranche or other amount
denominated in U.S. Dollars, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of: (i) the Prime Rate in effect on
such day, (ii) the Federal Funds Rate in effect on such day plus ½ of 1% and
(iii) the Adjusted Eurocurrency Rate for a one month period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  For the purposes of clause (iii) above, the Administrative Agent shall
assume that the reference Tranche or other amount would be denominated in U.S.
Dollars. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the one month Adjusted Eurocurrency Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Rate or the one month Adjusted Eurocurrency
Rate, respectively; and

 

(b)                                 in the case of a Tranche or other amount
denominated in a currency other than U.S. Dollars, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate shall at all times
be equal to the greater of (i) the Adjusted Eurocurrency Rate for the applicable
currency for a one month period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1% and (ii) (A) the rate at
which overnight deposits (in an amount approximately equal to and in the
currency of such non-U.S. Dollar Tranche or other non-U.S. Dollar amount in
respect of which the Base Rate is to be determined) are offered by the principal
London office of the Administrative Agent in immediately available funds to
leading banks in the London interbank market or (B) the “policy rate,” “base
rate,” “reference rate” or other customarily referenced rate for loans to
corporate borrowers for such currency on the relevant page of the applicable
central bank or other commercially reasonable source determined by the
Administrative Agent.

 

“Base Rate Tranche” has the meaning specified in Section 2.12 (Illegality).

 

“Basel III” means (a) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems”, “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision on December 16, 2010,
each as amended, supplemented or restated; (b) the rules for systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement — Rules text”
published by the Basel Committee on Banking Supervision in November 2011, as
amended, supplemented or restated; and (c) any further guidance or standards
published by the Basel Committee on Banking Supervision relating to “Basel III.”

 

6

--------------------------------------------------------------------------------


 

“Board of Directors” means, with respect to any Person, the board of directors
of such Person or any duly authorized committee thereof.

 

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

“Bunge Limited” means Bunge Limited, a company formed under the laws of Bermuda
having its registered office at Clarendon House, 2 Church Street, Hamilton HM 11
Bermuda.

 

“Bunge Master Trust” means the master trust created by the Pooling Agreement.

 

“Business Day” means any day (other than a Saturday or Sunday) (a) on which
banks generally are open for business in London, Amsterdam, Paris and New York
and (b) which is a TARGET Day, and, when used with respect to the determination
of any Yield Rate for any currency, any day which is also a day for trading by
and between banks in deposits in such currency in the London, European or other
applicable interbank market and, when used with respect to the determination of
the CP Rate, any day which is also a day when The Depository Trust Company,
Euroclear Bank S.A./N.V. and Clearstream Banking, société anonyme, Luxembourg,
as applicable, are open for trading.

 

“Calculation Period” means each period from and including the first day of a
calendar month to and including the last day of such calendar month; provided,
that the initial Calculation Period shall commence on the first day of the
calendar month in which the Closing Date occurred and end on and include the
last day of the calendar month in which the Closing Date occurred.

 

“Canadian Account Security Agreement” has the meaning specified in the Canadian
RPA.

 

“Canadian Collection Account” means any account set forth on Schedule 5
(Facility Accounts and Account Banks) hereto under the heading “Canadian
Collection Accounts”, as such Schedule may be amended from time to time in
accordance herewith.

 

“Canadian Collection Account Bank” means any bank or other financial institution
set forth on Schedule 5 (Facility Accounts and Account Banks) under the heading
“Canadian Collection Account Banks”, as such Schedule may be amended from time
to time in accordance herewith.

 

“Canadian Originator” has the meaning assigned to the term “Seller” in the
Canadian RPA.

 

“Canadian RPA” means the Receivables Purchase Agreement, dated the Closing Date,
among the Canadian Originators, the Canadian Seller Agent and the Seller.

 

“Canadian Seller Agent” has the meaning assigned to the term “Seller Agent” in
the Canadian RPA.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options (whether or not currently
exercisable), participations or other equivalents of or interests in (however
designated) the equity

 

7

--------------------------------------------------------------------------------


 

(which includes, but is not limited to, common stock or shares, preferred stock
or shares and partnership and joint venture interests) of such Person (excluding
any debt securities convertible into, or exchangeable for, such equity).

 

“Cash Purchase Price” means the cash amounts paid by the Purchasers to the
Seller in connection with Investments hereunder and not repaid to the
Purchasers.

 

“Change in Law” means (a) the adoption of any Law after the Amendment Effective
Date, (b) any change in Law or in the interpretation, application or
implementation thereof after the Amendment Effective Date, or (c) compliance by
any Indemnified Party, by any lending office of such Indemnified Party or by
such Indemnified Party’s holding company, if any, with any request, guideline or
directive (whether or not having the force of law) of any Official Body made or
issued after the Amendment Effective Date.

 

“Change of Control” means the occurrence of any of the following:

 

(a)                                 Bunge Limited becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the United States
Securities Exchange Act of 1934 (the “Exchange Act”), proxy, vote, written
notice or otherwise) of the acquisition by any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination, of
50% or more of the total voting power of the Voting Stock of Bunge Limited then
outstanding;

 

(b)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of
Bunge Limited and its Subsidiaries, taken as a whole, to any Person that is a
not a Subsidiary of Bunge Limited; or

 

(c)                                  the first day on which a majority of the
members of Bunge Limited’s Board of Directors are not Continuing Directors.

 

“Closing Date” means June 1, 2011.

 

“Collateral” means all assets, property, rights, interests, claims or benefits
in respect of which an Adverse Claim has been created hereunder or under or
pursuant to the Security Documents, including, without limitation, all rights of
the Seller under all Transaction Documents, all Related Security and all Account
Security Agreements.

 

“Collection Accounts” means, as the context requires, all or any one of the
Canadian Collection Accounts, German Collection Accounts, Hungarian Collection
Accounts, Italian Collection Accounts, Portuguese Collection Accounts, Spanish
Collection Accounts or U.S. Collection Accounts.

 

“Collections” means, collectively (without duplication) (a) all cash collections
(including, if applicable, any value added taxes) and other cash proceeds of the
Portfolio Receivables, including all Finance Charges, cash proceeds of Related
Security with respect to any such Receivable, any Deemed Collections of such

 

8

--------------------------------------------------------------------------------


 

Receivables and any payments made by any Originator or the Master Servicer with
respect to such Receivables (including any payments made with respect to a
Diluted Receivable or other Deemed Collections pursuant to the terms of the
relevant Originator Sale Agreement or the Servicing Agreement and amounts paid
pursuant to Section 2.2(b) of any applicable Originator Sale Agreement or
Intermediate Transfer Agreement in respect of excess Advanced Purchase Price
Payments); (b) if applicable, all recoveries of value added taxes from any
relevant Official Body relating to any Portfolio Receivable that is a Defaulted
Receivable; and (c) all other cash collections and other cash proceeds of the
Collateral.

 

“Commercial Paper” means commercial paper, money market notes and other
promissory notes and senior indebtedness issued by a Conduit Purchaser or any
conduit refinancing directly or indirectly a Committed Purchaser (including any
such commercial paper, notes or other indebtedness issued by a related financing
conduit if such Conduit Purchaser or such conduit funds itself through another
issuing entity).

 

“Commitment” of any Committed Purchaser means the U.S. Dollar amount set forth
on Schedule 1 (Purchaser Groups) opposite such Committed Purchaser’s name or, in
the case of a Committed Purchaser that became a party to this Agreement pursuant
to an Assignment and Acceptance, the amount set forth therein as such Committed
Purchaser’s Commitment, in each case (a) as such amount may be reduced or
increased by any Assignment and Acceptance entered into by such Committed
Purchaser in accordance with the terms of this Agreement and (b) as such amount
may be increased by an Additional Commitment as set forth in an Accordion
Increase Certificate.

 

“Committed Purchasers” means, collectively, the Persons identified as “Committed
Purchasers” on Schedule 1 (Purchaser Groups).

 

“Concentration Amount” means, at any time, the sum (without duplication) of
(a) the aggregate amount for all Obligors by which the Outstanding Balance of
all of the Portfolio Receivables that qualify as Eligible Receivables of each
Obligor (treating each Obligor and its Affiliates as if they were a single
Obligor) exceeds the Obligor Concentration Limit for such Obligor at such time;
(b) the aggregate amount by which the Outstanding Balance of all the Portfolio
Receivables that qualify as Eligible Receivables of Obligors located in an
Approved Obligor Jurisdiction whose sovereign debt rating is non-investment
grade exceeds 25% of the Outstanding Balance of all the Portfolio Receivables
that qualify as Eligible Receivables at such time; (c) the aggregate amount by
which the Outstanding Balance of all the Portfolio Receivables the Obligor of
which is the U.S. federal government or any political subdivision or agency
thereof exceeds the product of (x) the then-applicable Obligor Concentration
Factor for the lowest rating category for Obligors multiplied by (y) the
Outstanding Balance of all the Portfolio Receivables that qualify as Eligible
Receivables at such time; (d) the aggregate amount by which the Outstanding
Balance of all the Portfolio Receivables that qualify as Eligible Receivables of
Obligors located in any Approved Obligor Jurisdiction which is not also an
Approved Contract Jurisdiction exceeds 10% of the Outstanding Balance of all the
Portfolio Receivables that qualify as Eligible Receivables at such time; (e) the
aggregate amount by which the Outstanding Balance of all the Portfolio
Receivables that qualify as Eligible Receivables of Obligors located in all
Limited Exception Approved Obligor Jurisdictions exceeds 10% of the Outstanding
Balance of all the Portfolio Receivables that qualify as Eligible

 

9

--------------------------------------------------------------------------------


 

Receivables at such time; (f) the aggregate amount by which the Outstanding
Balance of all the Portfolio Receivables that qualify as Eligible Receivables of
Obligors located in any Limited Exception Approved Obligor Jurisdiction exceeds
1.5% of the Outstanding Balance of all the Portfolio Receivables that qualify as
Eligible Receivables at such time; (g) the amount equal to the product of
(i) the positive difference (if any) between (A) the percentage of the aggregate
amount of Collections received on Portfolio Receivables during the preceding
Calculation Period which were received or deposited in the Collection Accounts
maintained at Sparkasse and (B) 5% times (ii) the Outstanding Balance of all the
Portfolio Receivables that qualify as Eligible Receivables at such time; (h) the
amount equal to the product of (i) the positive difference (if any) between
(A) the percentage of the aggregate amount of Collections received on Portfolio
Receivables during the preceding Calculation Period which were received or
deposited in the Collection Accounts maintained at Banco Comercial Portuques and
(B) 3% times (ii) the Outstanding Balance of all the Portfolio Receivables that
qualify as Eligible Receivables at such time of the Outstanding Balance of all
the Portfolio Receivables that qualify as Eligible Receivables at such time; and
(i) the aggregate amount by which the Outstanding Balance of all the Portfolio
Receivables that qualify as Eligible Receivables and have original payment terms
greater than 180 days exceeds 10% of the Outstanding Balance of all the
Portfolio Receivables that qualify as Eligible Receivables at such time.

 

“Conduit Assignee” means, with respect to any assignment by a Conduit Purchaser,
any Person that (a) finances itself, directly or indirectly, through commercial
paper, money market notes, promissory notes or other senior indebtedness, (b) is
managed or administered by the Purchaser Agent or the Program Manager with
respect to such assigning Conduit Purchaser or any Affiliate of the Purchaser
Agent or such Program Manager or an Eligible Assignee or any Affiliate thereof,
(c) is designated by the Purchaser Agent or the Program Manager to accept an
assignment from such Conduit Purchaser of such Conduit Purchaser’s rights and
obligations pursuant to Section 11.3(b) (Assignments by Conduit Purchasers), and
(d) has a short-term Debt Rating of at least A-1 by S&P and P-1 by Moody’s.

 

“Conduit Purchasers” means, collectively, the Persons identified as “Conduit
Purchasers” on Schedule 1 (Purchaser Groups).

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Bunge Limited who (a) was a member of such Board of
Directors on the Closing Date; or (b) was nominated for election, appointed or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election (either by a specific vote or by approval of Bunge
Limited’s proxy statement in which such member was named as a nominee for
election as a director).

 

“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, invoices, notes or other writings (including an
agreement evidenced by a purchase order or similar document) pursuant to or
under which an Obligor becomes or is obligated to make payments on or in respect
of such Receivable.

 

“Contractual Dilution” means, with respect to any Receivable, any reduction,
cancellation or adjustment in the Unpaid Balance of such Receivable as a result
of

 

10

--------------------------------------------------------------------------------


 

volume rebates, volume discounts or early payment discounts, in each case,
arising pursuant to the Contract related to such Receivable.

 

“CP Rate” means, for any Tranche Period for any Tranche, and for any Conduit
Purchaser (other than Albion) or any Committed Purchaser (other than BTMU)
refinanced, directly or indirectly through the issuance of Commercial Paper, to
the extent such Conduit Purchaser funds such Tranche by issuing Commercial Paper
or such Committed Purchaser refinances such Tranche directly or indirectly
through an issuance of Commercial Paper, the per annum rate equivalent to the
weighted average cost (as determined by the related Purchaser Agent or related
Program Manager, and which shall include (without duplication) the fees and
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser or such Committed
Purchaser, costs associated with funding and maintaining Hedge Agreements (or
similar arrangements) and Investments denominated in a currency other than the
currency of such Commercial Paper, other borrowings by such Conduit Purchaser or
such Committed Purchaser and any other costs and expenses associated with the
issuance of Commercial Paper) of or related to the issuance of Commercial Paper
that are allocated, in whole or in part, by such Conduit Purchaser or such
Committed Purchaser or the related Purchaser Agent or its related Program
Manager to fund or maintain such Tranche (the proceeds of which may also be
allocated in part to the funding of other assets of such Conduit Purchaser or
such Committed Purchaser (and, if such proceeds are allocated in part to the
funding of other assets of such Conduit Purchaser the costs associated with such
funding will also be allocated in the appropriate portion to the funding of such
other asset)); provided that if any component of any such rate is a discount
rate, in calculating the “CP Rate” for such Tranche for such Tranche Period, the
Purchaser Agent or related Program Manager shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.

 

“Credit and Collection Policies” means, with respect to any Receivable, those
credit and collection policies and practices of the Originator that originated
such Receivable in effect on the Amendment Effective Date and described in
Schedule 3 (Credit and Collection Policies), as modified in compliance with this
Agreement, the Originator Sale Agreements and the Servicing Agreement.

 

“Credit Note Reduction” means, as of any day, the Dollar Equivalent of the
aggregate amount of negative credit balances arising from the issue of credit
notes, advance payments made by Obligors and unapplied cash received by
Originators in respect of Eligible Receivables as of such day.

 

“Currency Hedge Agreement” means a currency swap or exchange agreement
(including any spot or forward currency exchange agreement) or any other similar
arrangement, however denominated, entered into by or on behalf of a Purchaser
for hedging purposes, as any of the foregoing may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Currency Percentage” means, on any date of determination for any Approved
Currency, the percentage of the aggregate Outstanding Balance of the Portfolio
Receivables represented by Receivables denominated in such Approved Currency,
rounded up or down by up to two decimal points by the Master Servicer.  The

 

11

--------------------------------------------------------------------------------


 

aggregate Currency Percentages for all Approved Currencies, as so rounded by the
Master Servicer, shall in all cases be equal to 100%.

 

“Days Sales Outstanding” means, on any Monthly Reporting Date and continuing
until (but not including) the next Monthly Reporting Date, the number of
calendar days equal to the product of (a) 30 and (b) the amount obtained by
dividing (i) the aggregate Outstanding Balance of Eligible Receivables as of the
last day of the immediately preceding Calculation Period by (ii) Average Sales.

 

“Debt Rating” for any Person at any time means the then-current rating by S&P or
Moody’s of such Person’s public senior unsecured debt.

 

“Deemed Collections” means any Collections on any Receivable paid or payable, as
the context requires, by an Originator pursuant to an Originator Sale Agreement,
by the Master Servicer pursuant to the Servicing Agreement, by any Intermediate
Transferor pursuant to any Intermediate Transfer Agreement or by the Seller
hereunder (regardless of whether received by any Person unless otherwise
specified in the applicable Intermediate Transfer Agreement), and including,
without limitation, the proceeds of repurchases of Receivables and payments with
respect to Diluted Receivables.

 

“Default Party” has the meaning specified in Section 11.13(a) (Limitation of
Liability).

 

“Default Rate” means a rate per annum equal to the then applicable Yield Rate
plus 2.00%.

 

“Default Ratio” means the ratio (expressed as a percentage) computed as of each
Monthly Reporting Date for the immediately preceding Calculation Period by
dividing (a) the sum (without duplication) of (i) the aggregate Outstanding
Balance of all Portfolio Receivables which were 91-120 days past their original
due date as at the end of such Calculation Period plus (ii) the aggregate
Outstanding Balance of all Portfolio Receivables which became Defaulted
Receivables prior to becoming more than 90 days past due during such Calculation
Period by (b) the aggregate amount of sales (in U.S. Dollars or the Dollar
Equivalent) giving rise to Portfolio Receivables that were generated during the
fourth Calculation Period prior to the Calculation Period to which such Monthly
Reporting Date relates (for example, if the applicable Monthly Reporting Date is
in February, then the sales for the prior September are utilized in this clause
(b)).  For the avoidance of doubt, any Defaulted Receivable repurchased by an
Originator pursuant to an Originator Sale Agreement shall be included in the
calculation of Default Ratio.

 

“Defaulted Receivable” means, without duplication, a Portfolio Receivable (a) as
to which any payment, or part thereof, remains unpaid for 91 or more days from
the original due date for such Receivable, (b) as to which an Event of
Bankruptcy has occurred and is continuing with respect to the Obligor thereof,
(c) which has been identified by the Master Servicer or relevant Originator as
uncollectable in accordance with the applicable Credit and Collection Policies,
or (d) which, in accordance with the applicable Credit and Collection Policies,
has been or should have been written off as uncollectable.

 

12

--------------------------------------------------------------------------------


 

“Deferred Purchase Price” means, for each Investment, an amount equal to the
excess of (x) the aggregate Unpaid Balance of the Receivables purchased by the
Administrative Agent (for the benefit of the Purchasers) hereunder as part of
such Investment over (y) the amount of the Cash Purchase Price paid in
connection with such Investment.

 

“Deferred RPA Purchase Price” has the meaning specified for “Deferred Purchase
Price” in the applicable Originator Sale Agreement or Intermediate Transfer
Agreement.

 

“Delinquency Ratio” means the ratio (expressed as a percentage) computed as of
each Monthly Reporting Date for the immediately preceding Calculation Period by
dividing (a) the aggregate Outstanding Balance of all Portfolio Receivables
which are 61 to 90 days past due from the original due date as of the end of
such Calculation Period by (b) the aggregate amount of sales (in U.S. Dollars or
the Dollar Equivalent) giving rise to Portfolio Receivables that were generated
during the third Calculation Period prior to the Calculation Period to which
such Monthly Reporting Date relates (for example, if the applicable Monthly
Reporting Date is in February, then the sales for the prior October are utilized
in this clause (b)).

 

“Designated Master Trust Obligor” means, on any date of determination, Bunge
Limited and any of its Subsidiaries that are designated by Bunge Limited as
“Designated Obligors” under (and as defined in) the Pooling Agreement that are
eligible to receive intercompany loans on such date from the proceeds of debt
issued by any Investor Certificateholder under the Bunge Master Trust structure.

 

“Diluted Receivable” means any Portfolio Receivable or part thereof which is
either (a) reduced, cancelled or adjusted as a result of (i) any defective,
rejected or returned goods, merchandise or services or any failure by the
relevant Originator to deliver any merchandise or goods or provide any services
or otherwise to perform under any related Contract, (ii) any change in the terms
of, or cancellation of, a Contract or invoice or any rebate (including any
volume rebate), administrative fee, discount, credit memo, refund, non-cash
payment (other than payments by check), chargeback, allowance or any billing or
other adjustment by the relevant Originator (except (x) any such change or
cancellation made in settlement of such Receivable in accordance with the Credit
and Collection Policies resulting from the financial inability of the Obligor to
pay such Receivable and (y) any adjustments to correct manual errors on invoices
that do not reduce the Unpaid Balance of such Receivable) or (iii) any set off
or offset in respect of a claim by the relevant Obligor (in each case, whether
such claim arises out of the same or a related transaction or an unrelated
transaction); or (b) subject to any specific counterclaim or defense whatsoever
(except the discharge in a proceeding under applicable Insolvency Law of the
Obligor thereof).

 

“Dilution Horizon Ratio” means the ratio (expressed as a percentage) computed as
of each Monthly Reporting Date equal to a fraction, the numerator of which is
the higher of (A) the aggregate amount of all sales (in U.S. Dollars or the
Dollar Equivalent) which gave rise to Portfolio Receivables that were generated
during the Calculation Period to which such Monthly Reporting Date relates and
(B) (i) if the Applicable S&P Rating is below “BBB-” (or withdrawn or suspended)
and the Applicable Moody’s Rating is below “Baa3” (or withdrawn or suspended),
the aggregate amount of the sales (in U.S. Dollars or the Dollar Equivalent)
which gave

 

13

--------------------------------------------------------------------------------


 

rise to Portfolio Receivables that were generated during the number of
Calculation Periods ending prior to such Monthly Reporting Date equal to the
weighted average dilution lag from the most recent collateral audit plus 7 days
divided by 30 days (expressed in preceding Calculation Periods of sales) (i.e.,
if the weighted average dilution lag is 60 days, the number of Calculation
Periods would be 67/30 or 2.23 preceding Calculation Periods of sales), and
(ii) in all other cases, the aggregate amount of the sales (in U.S. Dollars or
the Dollar Equivalent) which gave rise to Portfolio Receivables that were
generated during the number of Calculation Periods ending prior to such Monthly
Reporting Date equal to the weighted average dilution lag from the most recent
collateral audit divided by 30 days (expressed in preceding Calculation Periods
of sales) and the denominator of which is the Net Eligible Receivables Balance
as of the last day of the Calculation Period to which such Monthly Reporting
Date relates.

 

“Dilution Ratio” means the ratio (expressed as a percentage) computed as of each
Monthly Reporting Date for the immediately preceding Calculation Period by
dividing (a) the aggregate amount (in U.S. Dollars or the Dollar Equivalent) of
Portfolio Receivables which became Diluted Receivables (other than as a result
of a Contractual Dilution) during that Calculation Period, by (b) the aggregate
amount (in U.S. Dollars or the Dollar Equivalent) of all sales which gave rise
to Portfolio Receivables that were generated during the Calculation Period prior
to the calendar month to which such Monthly Reporting Date relates (for example,
if the applicable Monthly Reporting Date is in February, then the sales for the
prior December are utilized in this clause (b))  For the avoidance of doubt, any
Diluted Receivable repurchased by an Originator pursuant to an Originator Sale
Agreement shall be included in the calculation of Dilution Ratio.

 

“Dilution Reserve Ratio” means, as of any Monthly Reporting Date, and continuing
until (but not including) the next Monthly Reporting Date, an amount (expressed
as a percentage) that is calculated as follows:

 

DRR = [(SF x ED) + [(DS-ED) x (DS/ED)]] x DHR

 

where:

 

DRR                     =                         Dilution Reserve Ratio;

 

SF                                  =                         the Stress Factor;

 

ED                               =                         the Expected
Dilution;

 

DS                                =                         the “Dilution
Spike”, defined as the highest one-month rolling average Dilution Ratio that
occurred during the period of twelve consecutive Calculation Periods ending
immediately prior to such earlier Monthly Reporting Date; and

 

DHR                    =                         the Dilution Horizon Ratio.

 

“Discount Percentage” means, unless otherwise specified in the applicable
Originator Sale Agreement or Intermediate Transfer Agreement, with respect to
the purchase of any Receivable and any period, a percentage equal to 0.15% or
any other

 

14

--------------------------------------------------------------------------------


 

percentage agreed to by the applicable buyer and seller under the applicable
Originator Sale Agreement or Intermediate Transfer Agreement.

 

“Dollar Equivalent” means, at any time in relation to an amount denominated in a
currency other than U.S. Dollars, the U.S. Dollar equivalent of such amount
determined by reference to the Spot Rate determined as of the most recent
Exchange Rate Determination Date pursuant to Section 2.16 (Conversion of
currencies).

 

“DPP Collections” has the meaning specified in Section 2.6(b)(iv) (Collections
prior to Facility Termination Date).

 

“Eligible Account Bank” means (a) with respect to accounts in the U.S., a
depositary institution or trust company (which may include the Administrative
Agent and its Affiliates) organized under the laws of the U.S. or any one of the
States thereof or the District of Columbia; provided that at all times (i) such
depositary institution or trust company is a member of the Federal Deposit
Insurance Corporation, (ii) unless the Purchaser Agents consent in writing
otherwise, the short-term debt rating of such depositary institution or trust
company have at least two of the three following ratings: at least A-1 by S&P,
P-1 by Moody’s and F1 by Fitch and (iii) such depositary institution or trust
company has a combined capital and surplus of at least $100,000,000, and
(b) with respect to accounts outside the U.S., an entity (i) authorized to
accept deposits in the relevant jurisdiction, (ii) unless the Purchaser Agents
consent in writing otherwise, which have at least two of the three following
short-term debt ratings: at least A-2 by S&P, P-2 by Moody’s and F2 by Fitch
(provided that (A) in the case of Sparkasse, such bank shall be considered an
Eligible Account Bank so long as it has short-term debt ratings of at least A-3
by S&P, P-3 by Moody’s or F3 by Fitch and (B) in the case of Banco Comercial
Portugues, such bank shall be considered an Eligible Account Bank so long as
(x) it has short-term debt ratings of at least A-3 by S&P, P-3 by Moody’s and F3
by Fitch or (y) if it does not satisfy the rating requirements of the preceding
clause (x) the Majority Committed Purchasers have not delivered written notice
to the Master Servicer declaring that such bank should no longer be treated as
an Eligible Account Bank), and (iii) has a combined capital and surplus of at
least $100,000,000.  If any account bank is downgraded or otherwise fails to
satisfy the requirements set forth above (including any account bank which fails
to satisfy such definition on the Amendment Effective Date), such account bank
shall fail to constitute an “Eligible Account Bank” under the Transaction
Documents on the 30th calendar day following the initial date of such failure
(and the applicable Transaction Party shall transfer the applicable Collection
Account(s) to an Eligible Account Bank and start to redirect Obligors to make
payments to such new account within such 30 day period).

 

“Eligible Assignee” means, with respect to any Purchaser Group, any Person
(i) that is a Purchaser Agent, a Program Manager, a Purchaser, a Program Support
Provider or any Affiliate of any such Person that has a short-term debt rating
of at least A-1 by S&P and P-1 by Moody’s, (ii) that is managed or sponsored by
a Person described in clause (i) above and that has a short term debt rating of
at least A-1 by S&P and P-1 by Moody’s (it being understood that any financing
vehicle utilized by a Committed Purchaser shall not have to satisfy such rating
requirement) or (iii) any other Person that has been approved by the Purchaser
Agent for such Purchaser Group and consented to by the Administrative Agent
(such consent not to be unreasonably withheld) and, so long as no Facility
Termination Event or Portfolio Event has

 

15

--------------------------------------------------------------------------------


 

occurred and is continuing, consented to by the Master Servicer (such consent
not to be unreasonably withheld or delayed).

 

“Eligible Obligor” means any Obligor (a) that is a resident of an Approved
Obligor Jurisdiction, (b) that is not an Official Body (other than a Spanish
Official Body or the U.S. federal government or any political subdivision or
agency thereof) or an Affiliate of any Transaction Party, (c) that is not an
individual or a sole trader (if such sole trader is considered an individual
rather than a corporate entity for data protection purposes under applicable
Law), (d) that is not an Excluded Obligor, (e) that is not the subject of an
Event of Bankruptcy, and (f) with respect to which not more than 25% of the
aggregate Outstanding Balance of the Receivables owing by such Obligor and its
Affiliates are (i) Defaulted Receivables or (ii) Receivables as to which any
payment, or part thereof, remains unpaid for more than 90 days from the original
due date for such Receivables.

 

“Eligible Receivable” means, at any time, any Receivable:

 

(a)                                 (i)                                    
which has been originated by an Originator and validly sold and/or otherwise
assigned (or purported to be sold and/or otherwise assigned) by such Originator
to a Seller Party pursuant to (and in accordance in all material respects with)
an Originator Sale Agreement, with the result that such Seller Party has good
and marketable title thereto (together with the Collections and Related Security
related thereto), free and clear of all Adverse Claims (other than Permitted
Adverse Claims) (with respect to the Receivable of any Obligor which is the U.S.
federal government or any political subdivision or agency thereof, subject to
any limitation on the Seller’s or its assigns’ rights under the Federal
Assignment of Claims Act); and

 

(ii)                                  if such Seller Party is not the Seller,
which has been sold and/or otherwise assigned (or purported to be sold and/or
otherwise assigned) by such Seller Party to the Seller, pursuant to (and in
accordance in all material respects with) an Intermediate Transfer Agreement,
with the result that the Seller is the sole beneficial owner of and has good and
marketable title to such Receivable (together with the Collections and Related
Security related thereto), in each case, free and clear of all Adverse Claims
(other than Permitted Adverse Claims) (with respect to the Receivable of any
Obligor which is the U.S. federal government or any political subdivision or
agency thereof, subject to any limitation on the Seller’s or its assigns’ rights
under the Federal Assignment of Claims Act); (it being understood that this
clause (a) shall be interpreted as appropriate when the definition of “Eligible
Receivables” is used in an Originator Sale Agreement or Intermediate Transfer
Agreement (i.e., the sale effectuated by such agreement shall not be required to
have been completed prior to such sale));

 

(b)                                 which does not arise from the sale of any
inventory (or other materials used to render or process the goods related to
such Receivable) that is subject to an Adverse Claim (other than any Permitted
Adverse Claim) covering the proceeds of such inventory, if such Adverse Claim
would extend to such Receivable in a legally effective manner or otherwise
remain in effect with

 

16

--------------------------------------------------------------------------------


 

respect to such Receivable (including, without limitation, any Adverse Claim
arising by operation of law in favor of producers or sellers of agricultural
commodities, such as the United States Perishable Agricultural Commodities Act
of 1930);

 

(c)                                  the Obligor of which is an Eligible
Obligor;

 

(d)                                 which has been billed to the relevant
Obligor and, (i) according to the terms thereof and any Contract related
thereto, is required to be paid in full (subject to any contractual rebate or
discount) within 270 days from the original billing date therefor and (ii) would
not cause the weighted average payment term of all Eligible Receivables to be
greater than 50 days;

 

(e)                                  which is denominated and payable only in an
Approved Currency;

 

(f)                                   which is not (i) a Defaulted Receivable at
such time or (ii) a Receivable as to which any payment, or part thereof, remains
unpaid for more than 60 days from the original due date for such Receivable;

 

(g)                                  (i)                                   
which arises pursuant to a Contract with respect to which the applicable
Originator has performed all obligations required to be performed by it
thereunder in order to have such Receivable become due and payable thereunder;

 

(ii)                                 which does not arise from a consignment
sale or sale pursuant to which the applicable Obligor has the right to return
the goods for which it has become obligated to pay in the event it is unable to
sell such goods and in respect of which the applicable Originator is obligated
to refund to such Obligor any amount in respect of such returned goods; and

 

(iii)                              as to which the Originator is in compliance
in all material respects with the terms of such Receivable and the related
Contract;

 

(h)                                 which:

 

(i)                                    if purchased with proceeds of Commercial
Paper, would constitute a “current transaction” within the meaning of
Section 3(a)(3) of the Securities Act of 1933;

 

(ii)                                 is an “eligible asset” as defined in
Rule 3a-7 under the Investment Company Act of 1940; and

 

(iii)                              represents all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940;

 

(i)                                     which:

 

(i)                                    in the case of a Receivable subject to
the Laws of a State of the U.S., is an “account” or “payment intangible” within
the meaning of Section 9 of the UCC;

 

17

--------------------------------------------------------------------------------


 

(ii)           in the case of any Receivable that is not subject to the Laws of
a State of the U.S., is a right to payment of a monetary obligation for
(A) property that has been sold, assigned or otherwise transferred or
(B) services rendered to an Obligor; and

 

(iii)          in the case of any Receivable (including a Receivable subject to
the Laws of a State of the U.S.), is not evidenced or otherwise payable by
chattel paper, a promissory note, a bill of exchange or other instrument other
than, in the case of a Receivable originated by a Spanish Originator, a check
(cheque) or promissory note (pagaré) which is made payable not to the order (no
a la orden) of such Spanish Originator;

 

(j)            which arises under a Contract that, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor, enforceable against such Obligor
except as such enforcement against such Obligor may be limited by any applicable
Insolvency Law or by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), in each case, under
all applicable Law, and is not subject to any litigation, dispute, offset in
respect of a claim by the relevant Obligor, counterclaim or other defense other
than unexpired volume or pricing discounts or rebates or other usual adjustments
or dilutions incurred by the related Originator in the normal course of its
business to which the Obligor thereon may be entitled (including, without
limitation, any adjustments that are necessary to correct manual errors on
invoices that do not reduce the Unpaid Balance of the applicable Receivable) or
with the prior written consent of the Required Committed Purchasers;

 

(k)           which, together with the Contract related thereto, does not
contravene any Laws applicable thereto which in any way renders such Receivable
unenforceable or would otherwise impair in any material respect the
collectability of such Receivable;

 

(l)            which has been underwritten in accordance with and otherwise
satisfies in all material respects all applicable requirements of the applicable
Originator’s Credit and Collection Policies;

 

(m)          which was originated in the ordinary course of the applicable
Originator’s business and represents the purchase price of goods or services
sold by such Originator;

 

(n)           the Obligor of which has been directed to make all payments to a
Collection Account at an Eligible Account Bank with respect to which a valid and
enforceable Account Security Agreement is in effect;

 

(o)           which has not been compromised, altered, adjusted or modified for
credit reasons nor is it subject to any downward adjustment for Tax, rebates or
other reasons (including by the extension of time for payment or the granting of
any discounts, allowances or credits), in each case, other than in the ordinary
course of the applicable Originator’s business and as permitted or required by
the Credit and Collection Policies (including, without limitation, any

 

18

--------------------------------------------------------------------------------


 

adjustments that are necessary to correct manual errors on invoices that do not
reduce the Unpaid Balance of the applicable Receivable) or with the prior
written consent of the Required Committed Purchasers (for the avoidance of
doubt, however, no Receivable which has been re-aged shall constitute an
Eligible Receivable);

 

(p)           (i)            the sale, assignment or other transfer of which
(together with the Collections and Related Security related thereto) under the
applicable Originator Sale Agreement to (or for the benefit of) a Seller Party;

 

(ii)           the sale, assignment or other transfer of which (together with
the Collections and Related Security related thereto) to the Seller under an
Intermediate Transfer Agreement;

 

(iii)          the sale, assignment or other transfer (together with the
Collections and Related Security related thereto) to the Administrative Agent,
on behalf of the Purchasers, pursuant to this Agreement; and

 

(iv)          the grant of a security interest, pledge or charge therein to the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement or any Security Documents;

 

in each case, does not violate, conflict with or contravene any applicable Laws
or any contractual or other restriction, limitation or encumbrance (including
any restriction or limitation under the related Contract) and does not require
the consent of or notice to the applicable Obligor or any other Person other
than such consents as have been obtained and notices that have been given;

 

(q)           which, together with the Contract related thereto, has not been
rewritten, varied, waived or extended or otherwise been re-invoiced and has not
otherwise had its invoice date or due date changed, in each case, other than in
the ordinary course of the applicable Originator’s business and as permitted or
required by the Credit and Collection Policies (including, without limitation,
any adjustments that are necessary to correct manual errors on invoices that do
not reduce the Unpaid Balance of the applicable Receivable) or with the prior
written consent of the Required Committed Purchasers (for the avoidance of
doubt, however, no Receivable which has been re-aged shall constitute an
Eligible Receivable);

 

(r)            with respect to which all of the Seller’s right, title and
interest in such Receivable (together with the Related Security and Collections
related thereto) is subject to a first priority security interest, charge or
pledge created by this Agreement or the Security Documents under all applicable
Law in favor of the Administrative Agent, on behalf of the Secured Parties, free
and clear of all Adverse Claims (other than Permitted Adverse Claims);

 

(s)            which is governed by the laws of an Approved Contract
Jurisdiction;

 

(t)            with respect to which the disclosure of information necessary to
permit the Seller or its assigns to enforce such Receivable against the related
Obligor (with respect to the Receivable of any Obligor which is the U.S. federal

 

19

--------------------------------------------------------------------------------


 

government or any political subdivision or agency thereof, subject to any
limitation on the Seller’s or its assigns’ rights under the Federal Assignment
of Claims Act), would not result in the breach of any Law, agreement (including
the related Contract), judgment or other instrument by which the related
Originator is bound;

 

(u)                                 (i)                                     each
of (A) the Originator Sale Agreement under which such Receivable was sold to a
Seller Party, and (B) if such Seller Party is other than the Seller, the
Intermediate Transfer Agreement under which such Receivable was sold to the
Seller, is in full force and effect;

 

(ii)                                  the applicable Originator of which has not
been terminated as a “Seller” under the relevant Originator Sale Agreement; and

 

(iii)                               the Seller Termination Date has not occurred
with respect to the applicable Originator; and

 

(v)           with respect to Receivables being the subject of the German RPA or
any other Originator Sale Agreement governed by German law, is not subject to a
current account agreement (kontokorrentgebundene Forderung) within the meaning
of sec. 355 of the German Commercial Code (HGB).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

 

“Equity Holder” means Stichting Bunge Securitization.

 

“Equity Interests” of any Person means any and all shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.

 

“Euro” means the lawful currency of the Participating Member States.

 

“Eurocurrency Rate” means, for any Tranche for any Tranche Period and any
applicable Approved Currency, the rate determined by the Administrative Agent by
reference to LIBOR, EURIBOR, CDOR, BUBOR or equivalent for any other Approved
Currency for deposits in the applicable Approved Currency of such Tranche
appearing on the applicable page of the Telerate Service, Reuters or Bloomberg
(or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided by such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in such currency in the London interbank
market) (or, in the case of any Approved Currency for which the applicable rate
is not published as such on such referenced page, on the relevant page of the
applicable central bank or other commercially reasonable source determined by
the Administrative Agent) at approximately 11:00 a.m., local time, on the
Quotation Day, as the rate for deposits with a maturity comparable to such
Tranche Period.  In the

 

20

--------------------------------------------------------------------------------


 

event that such rate is not available at such time for any reason, then the
“Eurocurrency Rate” shall be the rate at which deposits (in an amount
approximately equal to and in the currency of the amount in respect of which the
Eurocurrency Rate is to be determined and for a maturity comparable to such
Tranche Period) are offered by the principal London office of the Administrative
Agent in immediately available funds to leading banks in the London interbank
market at approximately 11:00 a.m., London time, on the Quotation Day. 
Notwithstanding the foregoing, if any such rate is less than zero, the
Eurocurrency Rate will be deemed to be zero.

 

“Eurocurrency Rate Reserve Percentage” means, for any Tranche Period in respect
of which Yield is computed by reference to the Eurocurrency Rate, (a) in the
case of a Tranche denominated in U.S. Dollars, the reserve percentage applicable
two Business Days before the first day of such Tranche Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) (or if more than one such percentage shall be applicable, the
daily average of such percentages for those days in such Tranche Period during
which any such percentage shall be so applicable) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) with respect to liabilities or assets
consisting of or including eurocurrency liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Liabilities is determined) having a term equal to
such Tranche Period and (b) with respect to a Tranche denominated in any
applicable Approved Currency (other than U.S. Dollars), any applicable Statutory
Reserves with respect to such currency.

 

“Eurocurrency Tranche” has the meaning specified in Section 2.12 (Illegality).

 

“Event of Bankruptcy” means (A) with respect to any Person, the occurrence of
any of the following:

 

(a)           such Person shall voluntarily commence any case, proceeding or
other action, or present a petition or make an application under any Insolvency
Law:

 

(i)            relating to bankruptcy, insolvency, court protection,
reorganisation or relief of debtors, seeking to have an order for relief entered
with respect to it or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganisation, arrangement, adjustment, winding-up, examination,
liquidation, administration, administrative receivership, dissolution, court
protection, composition, declaration or other similar relief with respect to it
or any of its debts; or

 

(ii)           seeking the appointment of a liquidator, receiver, administrative
receiver, examiner, security trustee, custodian, compulsory manager,
administrator or other similar official for it or for all or any substantial
part of its assets;

 

(b)           there shall be commenced, presented or made against such Person
any case, proceeding or other action referred to in (a) above which is not

 

21

--------------------------------------------------------------------------------


 

dismissed by the relevant court, tribunal or authority within sixty (60) days
after its commencement;

 

(c)                                  there shall be commenced against such
Person any case, proceeding or other action seeking issuance of a warrant of
attachment, sequestration, distress, expropriation, execution, distraint or
similar process against all or any substantial part of its assets which is not
dismissed within sixty (60) days after its commencement; or

 

(d)                                 a moratorium is declared in respect of any
of its debt; and

 

(B) with respect to the German Originator (i) the commencement of insolvency
proceedings (Eröffnung des Insolvenzverfahrens) pursuant to the provisions of
the German Insolvency Code (Insolvenzordnung), or (ii) the ordering by the
insolvency court of a general prohibition of disposal (allgemeines
Verfügungsverbot) or the order by the insolvency court that the German
Originator may only dispose of its assets with the consent of a preliminary
insolvency administrator pursuant to Section 21 para. 2 No. 2 of the German
Insolvency Code (Insolvenzordnung).

 

“Exchange Rate Determination Date” means two Business Days before each Reporting
Date.

 

“Excluded Obligor” means any Obligor set forth on Schedule 9 (Excluded
Obligors), as such Schedule may be amended from time to time in accordance
herewith (and, for the avoidance of doubt, upon the addition of any Obligor to
Schedule 9, only Receivables originated on or after such date of addition shall
be excluded from the Portfolio Receivables under the Transaction Documents).  It
being understood that upon any change to Schedule 9 any required corresponding
change to the list of “Determined Debtors” or “Further Determined Debtors”
(under and as defined in the Italian RPA) shall be made concurrently.

 

“Excluded Taxes” means (a) income taxes based on (or measured by) net income or
net profits (or franchise taxes imposed in lieu of net income taxes) that are
imposed on any Agent, Purchaser or other recipient of any payment to be made by
or on account of any Transaction Party Obligation as a result of a present or
former connection between such Agent, Purchaser or other recipient and the
jurisdiction of the Official Body imposing such tax or any political subdivision
or taxing authority thereof (other than any such connection arising solely from
the Agent, Purchaser or other recipient having executed, delivered or performed
its obligations or received a payment hereunder, or enforced, this Agreement),
(b) any branch profits taxes that are imposed on any Agent, Purchaser or other
recipient of any payment to be made by or on account of any Transaction Party
Obligation by any jurisdiction described in clause (a) above, (c) any Tax
imposed on an Agent or Purchaser to the extent such Tax is attributable to such
Agent’s or Purchaser’s failure to comply with relevant requirements set forth in
Section 2.15(e) (Indemnity for Taxes) (or analogous provision of any other
Transaction Document), unless such failure is due to a Change in Law and (d) any
withholding Tax that is imposed on amounts payable to (i) any Purchaser solely
by reason of such Purchaser designating a new lending office, except to the
extent that the Purchaser was entitled, immediately prior to the time of
designation of a new lending office, to receive additional amounts from the
Seller with respect to such withholding Tax pursuant to Section 2.15(a), or
(ii) any Agent,

 

22

--------------------------------------------------------------------------------


 

Purchaser or other recipient which becomes a party to this Agreement after the
Closing Date (other than an Eligible Assignee pursuant to a request by Seller
under Section 2.20(e)), except to the extent that such Agent, Purchaser or other
recipient (or an Assignor, if any) was entitled, immediately prior to the time
of assignment or becoming a party to this Agreement, to receive additional
amounts from the Seller with respect to such withholding Tax pursuant to
Section 2.15(a).

 

“Executive Order” means Executive Order No. 13224 of September 23, 2011 —
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism.

 

“Expected Dilution” means, as of any Monthly Reporting Date, and continuing
until (but not including) the next Monthly Reporting Date, the twelve month
rolling average of the Dilution Ratios that occurred during the period of twelve
consecutive Calculation Periods ending immediately prior to such earlier Monthly
Reporting Date.

 

“Facility” has the meaning specified in Section 11.6(a) (Confidentiality).

 

“Facility Account” means, as the context requires, all or any one of the
Collection Accounts or the Seller Operating Accounts.

 

“Facility Event” means a Facility Termination Event or Potential Facility
Termination Event.

 

“Facility Limit” means, at any time, the Aggregate Commitment then in effect.

 

“Facility Party” means any Transaction Party other than the Sub-Servicers, the
Originators and the Intermediate Transferors.

 

“Facility Termination Date” means the earliest of (a) the Scheduled Commitment
Facility Termination Date, (b) the date that the Facility Termination Date is
declared or automatically occurs pursuant to Section 7.2 (Termination of
Facility), (c) the date that the Facility Termination Date is declared by the
Administrative Agent (acting at the direction of the Majority Committed
Purchasers) following the occurrence of a Portfolio Event, and (d) any
Settlement Date specified by the Performance Undertaking Provider on not less
than sixty (60) days (or such shorter period as the Agents may agree) prior
written notice to the Administrative Agent and the Purchaser Agents.

 

“Facility Termination Event” has the meaning specified in Section 7.1 (Facility
Termination Events).

 

“Federal Assignment of Claims Act” means the Assignment of Claims Act of 1940,
31 U.S.C. §3727 and 41 U.S.C. §15.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day,

 

23

--------------------------------------------------------------------------------


 

the average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fee Letters” means, collectively, the Administrative Agent Fee Letter and the
Purchaser Agent Fee Letter.

 

“Fees” means the fees payable pursuant to any Fee Letter.

 

“Final Payout Date” means the date after the Facility Termination Date on which
all the Transaction Party Obligations have been reduced to zero by payment in
full in cash.

 

“Final Termination Date” means May 26, 2021.

 

“Finance Charges” means, with respect to a Receivable, any finance, interest,
late payment or similar charges owing by an Obligor in respect of such
Receivable.

 

“Fitch” means Fitch, Inc.

 

“Floor Reserve Percentage” means, at any time, a percentage equal to the sum of
(a) the Loss Reserve Floor and (b)(i) the Expected Dilution multiplied by
(ii) the Dilution Horizon Ratio.

 

“Foreign Purchaser” shall mean any Purchaser that is organized under the laws of
a jurisdiction other than that in which the Seller is located.

 

“Fundamental Change” means any amendment, waiver or consent which has the
following effect:

 

(a)                                 reduces the Invested Amount in respect of,
or Yield that is payable on account of, any Investment or Tranche or delays any
scheduled date for payment thereof;

 

(b)           reduces the fees payable by the Seller to the Purchaser Agents,
the Conduit Purchasers or the Committed Purchasers or delays the dates on which
such fees are payable;

 

(c)           extends the Scheduled Commitment Facility Termination Date (except
as provided in Section 2.20 (Extension of Scheduled Commitment Facility
Termination Date));

 

(d)           releases any portion of the Collateral;

 

(e)           changes any of the provisions of the amendment or voting sections
of a Transaction Document or the definition of “Required Committed Purchasers”
and “Majority Committed Purchasers”;

 

(f)            amends any Facility Termination Event or Portfolio Event;

 

(g)           amends the definition of “CP Rate”, “Default Ratio”, “Approved
Currency”, “Defaulted Receivable”, “Delinquent Receivable”, “Dilution Reserve
Ratio”,

 

24

--------------------------------------------------------------------------------


 

“Floor Reserve Percentage”, “Eligible Receivable”, “Funding Base” (or any
defined term directly or indirectly used therein to determine the Funding Base),
“Loss Reserve Floor”, “Loss Reserve Ratio”, “Net Eligible Receivables Balance”,
“Reserve Percentage”, “Stress Factor”, “Yield Reserve Ratio”, or increases any
Concentration Amount or any Obligor Concentration Limit;

 

(h)           releases the Performance Undertaking Provider from its obligations
under the Performance Undertaking; or

 

(i)            amends any provision of a Transaction Document related to limited
recourse, non-petition, governing law or the rights and obligations of the
Administrative Agent to act on behalf of the Purchasers.

 

“Funding Base” means, as of any date, (a) the Net Eligible Receivables Balance
multiplied by (b) a percentage equal to 100% minus the Reserve Percentage.

 

“GAAP” means, with respect to any Person, generally accepted accounting
principles applicable to such Person (including generally accepted accounting
principles applicable to such Person by Law) or the consolidated group of which
such Person is a member.

 

“German Account Security Agreement” has the meaning specified in the German RPA.

 

“German Collection Account” means any account set forth on Schedule 5 (Facility
Accounts and Account Banks) hereto under the heading “German Collection
Accounts”, as such Schedule may be amended from time to time in accordance
herewith.

 

“German Collection Account Bank” means any bank or other financial institution
set forth on Schedule 5 (Facility Accounts and Account Banks) under the heading
“German Collection Account Banks”, as such Schedule may be amended from time to
time in accordance herewith.

 

“German Originator” has the meaning assigned to the term “Seller” in the German
RPA.

 

“German RPA” means the German Receivables Purchase Agreement, dated the Closing
Date, among the German Originator(s), the German Seller Agent and the Seller.

 

“German Security Documents” means any account pledge agreement (including the
German Account Security Agreement) and any other security agreement subject to
the Laws of the Federal Republic of Germany entered into with the Administrative
Agent in favor of the Secured Parties.

 

“German Seller Agent” has the meaning assigned to the term “Seller Agent” in the
German RPA.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a

 

25

--------------------------------------------------------------------------------


 

reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the applicable
guaranteeing person in good faith.

 

“Hedge Agreements” means all rate swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hungarian Account Security Agreements” has the meaning specified in the
Hungarian RPA.

 

“Hungarian Collection Account” means any account set forth on Schedule 5
(Facility Accounts and Account Banks) hereto under the heading “Hungarian
Collection Accounts”, as such Schedule may be amended from time to time in
accordance herewith.

 

“Hungarian Collection Account Bank” means any bank or other financial
institution set forth on Schedule 5 (Facility Accounts and Account Banks) under
the heading “Hungarian Collection Account Banks”, as such Schedule may be
amended from time to time in accordance herewith.

 

“Hungarian Intermediate Transfer Agreement” means the Hungarian Intermediate
Transfer Agreement between the Hungarian Intermediate Transferor and the
Seller.  It being understood and agreed that this agreement shall be entered
into after the Amendment Effective Date.

 

“Hungarian Intermediate Transferor” means Rabobank.

 

“Hungarian Originator” has the meaning assigned to the term “Seller” in the
Hungarian RPA.

 

26

--------------------------------------------------------------------------------


 

“Hungarian RPA” means the Hungarian Receivables Purchase Agreement among the
Hungarian Originator(s), the Hungarian Seller Agent and the Hungarian
Intermediate Transferor. It being understood and agreed that this agreement
shall be entered into after the Amendment Effective Date.

 

“Hungarian Seller Agent” has the meaning assigned to the term “Seller Agent” in
the Hungarian RPA.

 

“Incremental Investment” means the initial purchase of the Portfolio on the
Initial Purchase Date and each investment by the Purchasers in the Portfolio
thereafter which increases the total outstanding Aggregate Invested Amount
hereunder.

 

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) an Adverse Claim on any asset of such Person, whether or not such
Indebtedness is assumed by such Person and (h) all Guarantee Obligations of such
Person (other than guarantees of obligations of direct or indirect Subsidiaries
of such Person).

 

“Indemnified Amounts” has the meaning specified in Section 10 (Indemnities by
the Seller).

 

“Indemnified Party” has the meaning specified in Section 10 (Indemnities by the
Seller).

 

“Indemnified Taxes” mean Taxes other than Excluded Taxes and Other Taxes.

 

“Initial Purchase Date” mean the date of the initial Incremental Investment
hereunder by the Purchasers.

 

“Insolvency Law” means any Law relating to bankruptcy, insolvency,
administration, receivership, examination, administrative receivership,
reorganisation, winding up or composition, moratorium or adjustment of debts or
the rights of creditors generally (whether by way of voluntary arrangement or
otherwise).

 

“Intermediate Transfer Agreements” means the Italian Intermediate Transfer
Agreement, the Hungarian Intermediate Transfer Agreement and the U.S.
Intermediate Transfer Agreement.

 

27

--------------------------------------------------------------------------------


 

“Intermediate Transferors” means the Hungarian Intermediate Transferor, the
Italian Intermediate Transferor and the U.S. Intermediate Transferor.

 

“Invested Amount” means, with respect to each Incremental Investment hereunder,
the amount paid in cash to the Seller by the Purchasers hereunder in connection
with such Incremental Investment (it being understood that Reinvestments and
Settlement Date Investments shall not change the Invested Amount of any
Purchaser unless a repayment of Investment or an increase in Investment occurs
in connection with any such Settlement Date Investment), as such amount may be
divided or combined in accordance with Section 2.10 (Tranches), in each case as
reduced from time to time by amounts paid to the applicable Purchaser(s) holding
such Tranche pursuant to Section 2.6 (Collections prior to Facility Termination
Date) or Section 2.7 (Collections after Facility Termination Date), as
applicable, on account of the Invested Amount in respect of such Tranche;
provided that if such Invested Amount shall have been reduced by any payment and
thereafter all or a portion of such payment is rescinded or must otherwise be
returned for any reason, such Invested Amount shall be increased by the amount
of such rescinded or returned payment, as though it had not been received by
such Purchaser(s).

 

“Investment” means each Incremental Investment, Settlement Date Investment and
Reinvestment.

 

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended from time to time, and the rules promulgated thereunder.

 

“Investment Date” has the meaning specified in Section 2.2(a)(i) (Purchase
procedures).

 

“Investment Request” has the meaning specified in Section 2.2(a)(i) (Purchase
procedures).

 

“Investor Certificateholder” means the holder of record of, or the bearer of,
any certificate issued by the Bunge Master Trust under the Pooling Agreement or
any supplement thereto, including, without limitation, Bunge Asset Funding
Corp., Bunge Finance Europe B.V. and Bunge Limited Finance Corp.

 

“IRC” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

“Italian Account Security Agreement” has the meaning specified in the Italian
RPA.

 

“Italian Collection Account” means any account set forth on Schedule 5 (Facility
Accounts and Account Banks) hereto under the heading “Italian Collection
Accounts”, as such Schedule may be amended from time to time in accordance
herewith.

 

“Italian Collection Account Bank” means any bank or other financial institution
set forth on Schedule 5 (Facility Accounts and Account Banks) under the heading
“Italian Collection Account Banks”, as such Schedule may be amended from time to
time in accordance herewith.

 

28

--------------------------------------------------------------------------------


 

“Italian Intermediate Transfer Agreement” means the Italian Intermediate
Transfer Agreement, dated the Closing Date, between the Italian Intermediate
Transferor and the Seller.

 

“Italian Intermediate Transferor” means Rabobank.

 

“Italian Originator” has the meaning assigned to the term “Seller” in the
Italian RPA.

 

“Italian RPA” means, subject to Section 4.1 (Italian Receivables Purchase
Agreement) of the seventh amendment to and restatement of this Agreement dated
May 22, 2015, the Italian Receivables Purchase Agreement, dated on or about
June 3, 2015 among the Italian Originator, the Italian Seller Agent and the
Italian Intermediate Transferor.

 

“Italian Seller Agent” has the meaning assigned to the term “Seller Agent” in
the Italian RPA.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit C
(Form of Joinder Agreement) pursuant to which a new Purchaser Group is
established hereunder pursuant to Section 11.3(i) (New Purchaser Groups).

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

 

“Limited Exception Approved Obligor Jurisdiction” and “Limited Exception
Approved Obligor Jurisdictions” have the meanings assigned to such terms in
clause (d) of the definition of Approved Obligor Jurisdiction.

 

“Liquidation Fee” means for (a) any Tranche Period of a Conduit Purchaser for
which Yield is computed by reference to the CP Rate and a reduction of the
Invested Amount of the relevant Tranche is made for any reason, (b) any Tranche
Period for which Yield is computed by reference to the Eurocurrency Rate and a
reduction of the Invested Amount of the relevant Tranche is made for any reason,
in each case, on any day other than the last day of such Tranche Period or
(c) any Tranche Period of Albion for which Yield is computed by reference to the
Albion Cost of Funds and a reduction of the Invested Amount of the relevant
Tranche is made for any reason, the sum of (i) the amount, if any, by which
(A) the additional Yield (calculated without taking into account any Liquidation
Fee or any shortened duration of such Tranche Period or any Applicable Margin)
which would have accrued during such Tranche Period (or, in the case of clause
(a) above, during the period until the maturity of the underlying commercial
paper tranches) on the reductions of the Invested Amount of the Tranche relating
to such Tranche Period had such reductions not occurred, exceeds (B) the income,
if any, received by the Conduit Purchaser or the Committed Purchaser which holds
such Tranche from the investment of the proceeds of such reductions of the
Invested Amount, plus (ii) the amount of any costs or expenses incurred in
connection with the termination or reduction of any related Currency Hedge
Agreements.  A certificate as to the amount of any Liquidation Fee (including
the computation of such amount) shall be submitted by the affected Conduit
Purchaser

 

29

--------------------------------------------------------------------------------


 

or Committed Purchaser to the Seller and shall be conclusive and binding for all
purposes, absent manifest error.

 

“Liquidity Agreement” means each of the liquidity facility agreements entered
into between each Conduit Purchaser and its related Committed Purchaser or other
financial institution.

 

“Liquidity Banks” means each of the Committed Purchasers and other financial
institutions providing Liquidity Funding to a Conduit Purchaser pursuant to a
Liquidity Agreement.

 

“Liquidity Commitment” means, as to each Liquidity Bank, its commitment under
its related Liquidity Agreement.

 

“Liquidity Funding” means a purchase or funding by any Liquidity Bank pursuant
to its Liquidity Commitment of all or any portion of the Aggregate Invested
Amount from a Conduit Purchaser.

 

“Local Business Day” means, with respect to any Originator or Sub-Servicer, any
day excluding Saturday, Sunday and any day on which banks in London, Amsterdam
or New York or the jurisdiction under the Laws of which such Originator or
Sub-Servicer is organized are authorized or required by law to close, and, when
used with respect to the determination of any Yield Rate for any currency, any
day which is also a day for trading by and between banks in deposits in such
currency in the London, European or other applicable interbank market and, when
used with respect to the determination of the CP Rate, any day which is also a
day when The Depository Trust Company, Euroclear Bank S.A./N.V., as operator of
the Euroclear system and Clearstream Banking, société anonyme, Luxembourg, as
applicable, are open for trading.

 

“Local Currency” means any Approved Currency other than U.S. Dollars.

 

“Loss Horizon Ratio” means, as of any Monthly Reporting Date and continuing
until (but not including) the next Monthly Reporting Date, the amount equal to
(a) the aggregate amount of all sales (in U.S. Dollars or the Dollar Equivalent)
which gave rise to Portfolio Receivables that were generated during the prior 4
Calculation Periods (where the Portfolio Receivables have weighted average
payment terms of less than or equal to 30 days) or 4.25 Calculation Periods
(where the Portfolio Receivables have weighted average payment terms of greater
than 30 days but less than or equal to 40 days) or 4.50 Calculation Periods
(where the Portfolio Receivables have weighted average payment terms of greater
than 40 days but less than or equal to 50 days) divided by (b) the Net Eligible
Receivables Balance as of the end of the Calculation Period immediately
preceding such earlier Monthly Reporting Date.

 

“Loss Reserve Floor” means, at any time, the percentage not less than 8.0% and
not greater than 15.0% specified by the Master Servicer in the most recent
Portfolio Report.

 

“Loss Reserve Ratio” means, as of any Monthly Reporting Date and continuing
until (but not including) the next Monthly Reporting Date, an amount (expressed
as a percentage) that is calculated as follows:

 

30

--------------------------------------------------------------------------------


 

LRR = SF x LR x LHR

 

where:

 

LRR       =      Loss Reserve Ratio;

 

SF           =      the Stress Factor;

 

LR          =      the “Loss Ratio”, defined as the highest three-month rolling
average Default Ratio that occurred during the period of 12 consecutive
Calculation Periods immediately preceding such earlier Monthly Reporting Date;
and

 

LHR       =      the Loss Horizon Ratio.

 

“Majority Committed Purchasers” means Committed Purchasers representing more
than 51% of the then outstanding Aggregate Commitment or, if the Aggregate
Commitments have been reduced to zero, Committed Purchasers that represented
more than 51% of the Aggregate Commitment immediately prior to such termination;
provided that, subject to the terms of the relevant Program Support Agreement,
so long as any Conduit Purchaser in any Purchaser Group holds any Investments
hereunder, the Committed Purchasers in such Purchaser Group shall give any vote
or direction hereunder only with the consent or at the direction of the related
Purchaser Agent on behalf of such Conduit Purchaser.

 

“Master Servicer” means at any time the Person then authorized pursuant to
Section 2.1 (Designation of Servicer; Power of Attorney) of the Servicing
Agreement to administer and collect the Receivables.

 

“Material Adverse Effect” means, with respect to any event or circumstance or
any Person, a material adverse effect, individually or in the aggregate with
other events or circumstances, on: (a) the business, condition (financial or
otherwise), prospects, operations or assets of a Transaction Party; (b) the
ability of any Transaction Party to perform any of its obligations under any
Transaction Document to which it is a party or the ability of any Secured Party
to exercise any rights or remedies under any Transaction Document; (c) the
legality, validity or enforceability of any Transaction Document to which any
Transaction Party is a party; (d) the status, existence, perfection or priority
of the rights, title and interest of the Seller, any Intermediate Transferor,
the Administrative Agent or any Secured Party in and to the Portfolio
Receivables, Collections or Related Security related thereto or any Facility
Account or any other Collateral (taken as a whole); or (e) the validity,
enforceability or collectibility (if applicable) of all or any material portion
of the Portfolio Receivables, Collections or Related Security related thereto or
any other Collateral.

 

“Monthly Report” means a report substantially in the form of, and containing the
information described in, Exhibit A-1 (Form of Monthly Report) to the Servicing
Agreement duly completed and furnished by the Master Servicer pursuant to
Section 2.3 (Reporting requirements) of the Servicing Agreement and containing
the certification of the Master Servicer.

 

31

--------------------------------------------------------------------------------


 

“Monthly Reporting Date” means the third (3rd) Business Day prior to each
Settlement Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Eligible Receivables Balance” means at any time the Dollar Equivalent of an
amount equal to:

 

(a)           the Total Eligible Receivables Balance at such time, minus

 

(c)           the Concentration Amount at such time.

 

“New Accordion Committed Purchasers” has the meaning specified in Section 2.21
(Accordion Increase).

 

“Obligor” means, with respect to any Receivable, each Person obligated to make
payments in respect of such Receivable pursuant to a Contract.

 

“Obligor Concentration Factor” means, with respect to any Obligor (treating each
Obligor and its Affiliates as if they were a single Obligor) as of any date of
determination, the percentage, if applicable, specified (or the percentage
resulting from the calculation specified) under the heading “Obligor
Concentration Factor” in the grid immediately below; except that, with respect
to Conagra Foods, Inc., its “Obligor Concentration Factor” shall be (i) 7% or
(ii) 4% if at any time Conagra Foods, Inc. (A) has a short-term Debt Rating
lower than A-3 from S&P or P-3 from Moody’s or has no short-term Debt Rating; or
(B) has a long-term Debt Rating lower than BBB- from S&P or Baa3 from Moody’s or
has no long-term Debt Rating.

 

Obligor’s Short-Term
Debt Rating
(S&P/Moody’s)

 

Obligor’s Long-Term Debt
Rating (S&P/Moody’s)

 

Obligor Concentration
Factor

 

A-1+/P-1

 

AA/Aa2 or better

 

Loss Reserve Floor

 

A-1/P-1

 

AA- to A+/Aa3 to A1

 

Loss Reserve Floor

 

A-2/P-2 or better (but less than A-1/P-1)

 

A to BBB+/A2 to Baa1

 

Loss Reserve Floor/2

 

A-3/P-3 or better (but less than A-2/P-2)

 

BBB to BBB-/Baa2 to Baa3

 

Loss Reserve Floor/3

 

Lower than A-3/P-3 or no Debt Rating

 

Lower than BBB-/Baa3 or no Debt Rating

 

Loss Reserve Floor/5

 

 

The Obligor Concentration Factor shall be based upon an Obligor’s short-term
Debt Ratings unless no such short-term Debt Rating is available from either S&P
or Moody’s, in which case such Obligor’s long-term Debt Ratings will be used.

 

In the event the ratings of any Obligor from S&P and Moody’s fall within
different ratings levels, the Obligor Concentration Factor for such Obligor
shall be determined using the lower rating.

 

32

--------------------------------------------------------------------------------


 

To the extent that the Receivables owing by any Obligor are subject to Approved
Credit Enhancement and the aggregate Outstanding Balance of Portfolio
Receivables owing by such Obligor would otherwise exceed the then applicable
Obligor Concentration Factor for such Obligor based on the applicable Debt
Ratings of such Obligor, the rating of such credit enhancer will be used for the
purpose of determining the applicable Obligor Concentration Factor.

 

“Obligor Concentration Limit” means, with respect to any Obligor at any time,
the product of the Obligor Concentration Factor, if any, for such Obligor
(treating each Obligor and its Affiliates as if they were a single Obligor),
multiplied by the Total Eligible Receivables Balance at such time.

 

“Obligor Payables” means, with respect to any Obligor at any date of
determination, the sum of the aggregate payables by the Transaction Parties to
such Obligor at such time and the aggregate swap or hedge exposure of the
Transaction Parties to such Obligor at such time.

 

“OFAC” shall have the meaning given to it in the definition of “Sanctions.”

 

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles.

 

“Organizational Documents” of any Person means its memorandum and articles of
association, articles or certificate of incorporation and by laws, limited
liability agreement, partnership agreement or other comparable charter or
organizational documents as amended from time to time.

 

“Original Termination Date” means May 26, 2019.

 

“Originator” means any Canadian Originator, German Originator, Hungarian
Originator, Italian Originator, Portuguese Originator, Spanish Originator or
U.S. Originator.

 

“Originator Sale Agreement” means any of the Canadian RPA, the German RPA, the
Hungarian RPA, the Italian RPA, the Portuguese RPA, the Spanish RPA and the U.S.
RPA.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, sales, goods and services or transfer taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, any Transaction
Document, in each case, other than Excluded Taxes.

 

33

--------------------------------------------------------------------------------


 

“Outstanding Balance” means, with respect to any Receivable at any time, the
then outstanding principal amount thereof (in U.S. Dollars or the Dollar
Equivalent), excluding any Finance Charges related thereto.

 

“Outstanding Receivables Report” means a report furnished by the Master Servicer
pursuant to Section 2.3 (Reporting requirements) of the Servicing Agreement
substantially in the form attached as Exhibit A-3 (Form of Outstanding
Receivables Report) to the Servicing Agreement.

 

“Participant” has the meaning specified in Section 11.3(f) (Participations).

 

“Participating Member States” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Performance Undertaking” means the Performance and Indemnity Agreement, dated
the Closing Date, issued by the Performance Undertaking Provider in favor of,
among others, the Seller, the Administrative Agent and the Secured Parties.

 

“Performance Undertaking Provider” means Bunge Limited.

 

“Permitted Adverse Claim” means (a) any Adverse Claim created under the Security
Documents or the other Transaction Documents, (b) any Adverse Claim in respect
of taxes, assessments or other governmental charges or levies not yet due and
payable or, in the case of any Transaction Party, the validity of which are
being contested by such Transaction Party in good faith by appropriate
proceedings and with respect to which appropriate reserves have been established
in conformity with GAAP by such Transaction Party, (c) any Adverse Claim in
respect of any Receivable which will be released on or prior to the sale or
transfer (or purported sale or transfer) of such Receivable under an Originator
Sale Agreement, (d) with respect to any Facility Account, any Adverse Claim of
the bank or other financial institution at which such Facility Account is
maintained and that arose in the ordinary course of business between the
relevant account holder and such bank or other financial institution solely
pursuant to the related account agreement (i.e., account fees, returned checks,
and similar amounts) and not from any other relationship between the relevant
account holder and such bank or other financial institution, and (e) any Adverse
Claim resulting from any judgment or award, the time for the appeal or petition
for rehearing of which shall not have expired, or in respect of which such
Person shall at any time in good faith be prosecuting an appeal or proceeding
for a review and with respect to which adequate reserves for losses or other
appropriate revisions are being maintained in accordance with GAAP.

 

“Permitted Investments” means, with respect to any Seller Operating Account, any
of the following investments denominated and payable solely in the Approved
Currency for which such Seller Operating Account is maintained:  (a) readily
marketable debt securities issued by, or the full and timely payment of which is
guaranteed by the full faith and credit of, the central government of any
Approved Originator Jurisdiction, (b) insured demand deposits, time deposits,
term deposits and certificates of deposit of any Eligible Account Bank that is
organized under the laws of an Approved Originator Jurisdiction, (c) repurchase
obligations with a term of not

 

34

--------------------------------------------------------------------------------


 

more than 45 days for underlying securities of the types described in clause
(a) above entered into with a bank meeting the qualifications described in
clause (b) above, (d) money market funds rated in the highest ratings category
by each of Moody’s and S&P (which rating, in the case of S&P, shall be AAAm or
AAAmg and shall not have the “r” symbol attached to such rating and, in the case
of Moody’s “P-1” or “Aaa” and “MR1+”), (e) commercial paper of any corporation
incorporated under the laws of an Approved Originator Jurisdiction or any
political subdivision thereof, provided that such commercial paper is rated at
least A-1 (and without any “r” symbol attached to any such rating) by S&P and at
least Prime-1 by Moody’s, and (f) cash.

 

“Person” means an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture, Official Body or any other entity.

 

“Pooling Agreement” means that certain Fifth Amended and Restated Pooling
Agreement, dated as of June 28, 2004, among Bunge Funding Inc., Bunge Management
Services, Inc. and The Bank of New York Mellon.

 

“Portfolio” has the meaning specified in Section 2.1(a) (The Purchases).

 

“Portfolio Event” means the occurrence of any of the following:

 

(a)           as at the end of any Calculation Period, the three-month rolling
average Dilution Ratio exceeds 2.5%;

 

(b)           as at the end of any Calculation Period, the three-month rolling
average Write-Off Ratio exceeds 1.0%;

 

(c)           as at the end of any Calculation Period, the three-month rolling
average Delinquency Ratio exceeds 2.0%;

 

(d)           as of any Monthly Reporting Date, Days Sales Outstanding shall
exceed 45 days; or

 

(e)           the occurrence of any event or circumstance which has a Material
Adverse Effect on a Transaction Party.

 

“Portfolio Receivable” means any Receivable (other than a Receivable that has
been repurchased or retransferred to an Originator or Intermediate Transferor
pursuant to, and in accordance with, the Transaction Documents) (a) which has
been sold and/or otherwise assigned (or purported to be sold and/or otherwise
assigned) by an Originator to a Seller Party pursuant to an Originator Sale
Agreement, and (b) if such Seller Party is other than the Seller, which has been
sold or and/or otherwise assigned (or purported to be sold and/or otherwise
assigned)  by such Seller Party to the Seller, in each case, pursuant to an
Intermediate Transfer Agreement.  For the avoidance of doubt, any Receivable
repurchased or retransferred to an Originator or Intermediate Transferor shall,
in accordance with the relevant Transaction Document, be released from the lien
of this Agreement and no longer included in the Collateral.

 

“Portfolio Report” means any Monthly Report or Weekly Report.

 

35

--------------------------------------------------------------------------------


 

“Portuguese Account Security Agreement” has the meaning specified in the
Portuguese RPA.

 

“Portuguese Collection Account” means any account set forth on Schedule 5
(Facility Accounts and Account Banks) hereto under the heading “Portuguese
Collection Accounts”, as such Schedule may be amended from time to time in
accordance herewith.

 

“Portuguese Collection Account Bank” means any bank or other financial
institution set forth on Schedule 5 (Facility Accounts and Account Banks) under
the heading “Portuguese Collection Account Banks”, as such Schedule may be
amended from time to time in accordance herewith.

 

“Portuguese Originator” has the meaning assigned to the term “Seller” in the
Portuguese RPA.

 

“Portuguese RPA” means the Portuguese Receivables Purchase Agreement, dated the
Closing Date, among the Portuguese Originator(s), the Portuguese Seller Agent,
the Seller and the Administrative Agent.

 

“Portuguese Seller Agent” has the meaning assigned to the term “Seller Agent” in
the Portuguese RPA.

 

“Potential Facility Termination Event” means an event that but for notice or
lapse of time or both would constitute a Facility Termination Event or a Seller
Termination Event.

 

“Potential Servicer Default” means an event that but for notice or lapse of time
or both would constitute a Servicer Default.

 

“Prime Rate” means, with respect to any Tranche or other amount denominated in
U.S. Dollars and any date, the rate of interest per annum equal to the “U.S.
Prime Rate” as reported from time to time in the Money Rates Section of the
Eastern Edition of The Wall Street Journal or, if The Wall Street Journal shall
cease publication or cease publishing the “U.S. Prime Rate” on a regular basis,
such other regularly published average prime rate applicable to commercial banks
as is acceptable to the Administrative Agent in its discretion.

 

“Program Manager” means, with respect to a Conduit Purchaser, the Person (if
any) identified on Schedule 1 (Purchaser Groups) as the “Program Manager” for
such Conduit Purchaser.

 

“Program Support Agreement” means and includes any agreement entered into by any
Program Support Provider providing for the issuance of one or more letters of
credit for the account of a Conduit Purchaser, the issuance of one or more
surety bonds for which such Conduit Purchaser is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by
such Conduit Purchaser to any Program Support Provider of the Investments funded
by such Conduit Purchaser (or portions thereof or participations therein) and/or
the making of loans and/or other extensions of credit to such Conduit Purchaser
in connection with

 

36

--------------------------------------------------------------------------------


 

such Conduit Purchaser’s commercial paper program, together with any letter of
credit, surety bond, swap or other instrument issued thereunder.

 

“Program Support Provider” means, with respect to any Conduit Purchaser, each
Committed Purchaser with respect to such Conduit Purchaser and any other Person
now or hereafter extending credit, or having a commitment to extend credit to or
for the account of, or to make purchases from, such Conduit Purchaser or issuing
a letter of credit, surety bond, swap or other instrument to support any
obligations arising under or in connection with such Conduit Purchaser’s
securitization program.

 

“Pro Rata Share” means, for any Committed Purchaser in any Purchaser Group
(a) the Commitment of such Committed Purchaser, divided by the sum of the
Commitments of all Committed Purchasers in such Purchaser Group and (b) after
the Commitments of all the Committed Purchasers in such Purchaser Group have
been terminated, the outstanding Invested Amount (in U.S. Dollars or the Dollar
Equivalent) of the Investments funded by such Committed Purchaser, divided by
the outstanding Invested Amount (in U.S. Dollars or the Dollar Equivalent) of
the Investments funded by all the Committed Purchasers in such Purchaser Group.

 

“Purchase Price” has the meaning specified in the applicable Originator Sale
Agreement or Intermediate Transfer Agreement.

 

“Purchaser Agent” means, with respect to any Purchaser Group, the Person
identified as the “Purchaser Agent” for such Purchaser Group on Schedule 1
together with any successor thereto in such capacity appointed pursuant to
Section 9 (The Purchaser Agents) and any Person that becomes a Purchaser Agent
for a new Purchaser Group pursuant to Section 11.3(i) (New Purchaser Groups).

 

“Purchaser Agent’s Account” means, with respect to any Purchaser Agent, the
account of the Purchaser Agent identified on Schedule 1 (Purchaser Groups), or
such other account as such Purchaser Agent may designate in writing to the
Seller, the Master Servicer and the Administrative Agent.

 

“Purchaser Agent Fee Letter” has the meaning specified in Section 2.4(b) (Yield
and Fees).

 

“Purchaser Group” means a group consisting of one or more Conduit Purchasers,
one or more Committed Purchasers and a Purchaser Agent for such Purchasers, as
specified on Schedule 1 (Purchaser Groups) or in the Joinder Agreement pursuant
to which such Purchaser Group is established pursuant to Section 11.3(i) (New
Purchaser Groups).

 

“Purchaser Group Limit” means, with respect to any Purchaser Group, the
aggregate Commitment(s) of the Committed Purchaser(s) in such Purchaser Group.

 

“Purchaser Group Percentage” means, for any Purchaser Group, the percentage
equivalent of a fraction (expressed out to five decimal places), the numerator
of which is the aggregate Commitments of all Committed Purchasers in such
Purchaser Group and the denominator of which is the Aggregate Commitment.

 

37

--------------------------------------------------------------------------------


 

“Purchaser Representative” has the meaning specified in
Section 11.6(b) (Confidentiality).

 

“Purchasers” means, collectively, the Committed Purchasers and the Conduit
Purchasers.

 

“Quotation Day” means, with respect to any Investment and any Tranche Period,
the day on which it is market practice in the relevant interbank market for
prime banks to give quotations for deposits in the currency of such Investment
for delivery on the first day of such Tranche Period, as determined by the
Administrative Agent.  If such quotations would normally be given by prime banks
on more than one day, the Quotation Day will be the last of such days.

 

“Rabobank” means Coöperatieve Rabobank U.A.

 

“Rate Type” means the Adjusted Eurocurrency Rate, the Base Rate, the CP Rate or
the Albion Cost of Funds.

 

“Rating Agencies” shall mean on any date of determination the rating agencies
then rating Commercial Paper at the request of any Conduit Purchaser.

 

“Rating Agency Condition” means, with respect to any event or circumstance, that
each Rating Agency then rating the Commercial Paper of any Conduit Purchaser
shall have confirmed to such Conduit Purchaser that such event or circumstance
will not cause its rating of such Conduit Purchaser’s Commercial Paper to be
reduced or withdrawn.

 

“Receivable” means any indebtedness and other payment obligations of any Obligor
resulting from the provision or sale of merchandise, goods or services by an
Originator, including the right to payment of any interest or Finance Charges,
value added taxes or sales taxes, late payment charges, delinquency charges,
extension or collection fees.

 

“Records” means, with respect to any Receivable, all Contracts, purchase orders,
invoices, customer lists, credit files and other agreements, documents, books,
records (including records relating to billing and collection matters) and other
media for the storage of information including tapes, disks, punch cards,
computer software and databases (including such licenses, sublicenses and/or
assignments of contracts as may be required for the use of services and computer
software that relate to the servicing of the Receivables) and related property
with respect to the Receivable, the Related Security or the related Obligors.

 

“Register” has the meaning specified in Section 11.3(d) (Register).

 

“Reinvestment” has the meaning specified in Section 2.6(a) (Collections prior to
Facility Termination Date).

 

“Related Security” means, with respect to any Receivable, all of the applicable
Originator’s, applicable Intermediate Transferor’s or Seller’s, as applicable,
right, title and interest in, to and under:

 

38

--------------------------------------------------------------------------------


 

(a)           all security interests, hypothecs, reservations of ownership,
liens or other Adverse Claims and property subject thereto from time to time
purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements, registrations, hypothecs, charges or other similar filings or
instruments against an Obligor and all security agreements describing any
collateral securing such Receivable;

 

(b)           all guarantees, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable  or
otherwise (provided that it is understood and agreed that notwithstanding
anything herein or in any other Transaction Document to the contrary (i) no
Transaction Party shall be required to take any action to cause any such
guarantee, insurance or other agreement or arrangement to be transferred to or
for the benefit of, or otherwise assigned, to the Administrative Agent or any
Purchaser to the extent any such transfer or assignment requires the consent of
any Person (other than a Transaction Party) or is prohibited by applicable Law,
and (ii) any amounts received by any Transaction Party in respect of, or
otherwise in connection with, such guarantee, insurance or other agreement or
arrangement shall constitute “Related Security” for all purposes of the
Transaction Documents, including any obligation of any Transaction Party under
the Transaction Documents to promptly deposit amounts received in respect of
Collections to a Facility Account);

 

(c)           all Records related to such Receivable;

 

(d)           any and all goods (including Returned Goods, if any) and
documentation or title evidencing the shipment or storage of any goods, the sale
of which by the applicable Originator gave rise to such Receivable;

 

(e)           all of the Seller’s and the applicable Intermediate Transferor’s
right, title and interest in, to and under the Transaction Documents; and

 

(f)            all Collections and proceeds of the foregoing.

 

“Release” has the meaning specified in Section 2.6(e)(vi) (Collections prior to
Facility Termination Date).

 

“Reporting Date” means any date on which a Portfolio Report is required to be
delivered by the Master Servicer pursuant to Section 2.3 (Reporting
requirements) of the Servicing Agreement.

 

“Representatives” has the meaning specified in
Section 11.6(a) (Confidentiality).

 

“Required Committed Purchasers” means Committed Purchasers representing more
than 66 2/3% of the then outstanding Aggregate Commitment or, if the Aggregate
Commitments have been reduced to zero, Committed Purchasers that represented
more than 66 2/3% of the Aggregate Commitment immediately prior to such
termination; provided that, subject to the terms of the relevant Program Support
Agreement, so long as any Conduit Purchaser in any Purchaser Group holds any

 

39

--------------------------------------------------------------------------------


 

Investments hereunder, the Committed Purchasers in such Purchaser Group shall
give any vote or direction hereunder only with the consent or at the direction
of the related Purchaser Agent on behalf of such Conduit Purchaser.

 

“Reserve Percentage” means the sum of (a) the greater of (i) the sum of (x) the
Loss Reserve Ratio and (y) the Dilution Reserve Ratio, and (ii) the Floor
Reserve Percentage; and (b) the Yield Reserve Ratio.

 

“Responsible Officer” means, with respect to any Transaction Party, the
president, any vice president, a secretary, a director, any duly authorized
officer, the chief financial officer, the treasurer, the comptroller, the
assistant comptroller, the assistant treasurer, assistant secretary or, to the
extent any of the foregoing are not recognized in a jurisdiction, the equivalent
thereof in such jurisdiction, of such Transaction Party, or any other officer of
such Transaction Party customarily performing functions similar to those 
performed by any of the above designated officers.

 

“Restricted Party” means any Person listed:

 

(a)           in the Annex to the Executive Order;

 

(b)           on the “Specially Designated Nationals and Blocked Persons” list
maintained by OFAC; or

 

(c)           in any successor list to either of the foregoing.

 

“Restricted Payments” has the meaning specified in
Section 5.1(n) (Distributions, etc.).

 

“Restricted Person” means a Person that is:

 

(a)           listed on, or owned 50% or more by or controlled by a Person
listed on any applicable Sanctions List; or

 

(b)           located in, incorporated under the laws of, or owned or controlled
by, or acting on behalf of, a Person located in or organized under the laws of a
country or territory that is the target of any applicable country-wide
Sanctions.

 

For the purposes of this definition, “control” means the possession of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise. 
The term “controlled” has the meaning correlative thereto.

 

“Returned Goods” means all right, title and interest in and to returned,
repossessed or foreclosed goods and/or merchandise the sale of which gave rise
to a Receivable; provided that such goods shall no longer constitute Returned
Goods after a Deemed Collection has been received with respect to the full
Unpaid Balance of the related Receivables.

 

“RIBA Advance” means any amount paid by an Italian Originator to an Italian
Collection Account Bank in respect of any amount credited by such Italian
Collection Account Bank to an Italian Collection Account in respect of a payment
to be made by an Obligor of a Portfolio Receivable via the RIBA system and in
respect of which

 

40

--------------------------------------------------------------------------------


 

such Obligor subsequently defaulted in the making of such payment via the RIBA
system.

 

“RIBA Dilution” means any reduction in the funds on deposit in any Italian
Collection Account by an Italian Collection Account Bank in respect of any
amount credited or otherwise advanced by such bank or financial institution in
respect of a payment to be made by an Obligor of a Portfolio Receivable via the
RIBA system and in respect of which such Obligor subsequently defaulted in the
making of such payment via the RIBA system.

 

“Rome 1 Convention” means the Rome I Regulation (EU Regulation 593/2008) on the
law applicable to contractual obligations as such may be amended from time to
time.

 

“Rule 17g-5” means Rule 17g-5 under the U.S. Securities Exchange Act of 1934 as
such may be amended from time to time, and subject to such clarification and
interpretation as has been provided by the Securities and Exchange Commission in
the adopting release (Amendments to Rules for Nationally Recognized Statistical
Rating Organizations, Exchange Act Release No. 34-61050, 74 Fed. Reg. 63,832,
63,865 (Dec. 4, 2009)) and subject to such clarification and interpretation as
may be provided by the Securities and Exchange Commission or its staff from time
to time.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC Business.

 

“Sanctioned Country” means any country subject to economic sanctions or trade
restrictions of France, the United Nations, the European Union, the United
Kingdom or the United States, that broadly prohibit or restrict dealings with
such country (currently the Crimea Region of Ukraine, Cuba, Iran, North Korea,
Sudan and Syria.

 

“Sanctions” means any applicable economic sanctions laws, regulations, embargoes
or restrictive measures administered, enacted or enforced by:

 

(a)           the United States government;

 

(b)           the United Nations;

 

(c)           the European Union;

 

(d)           the United Kingdom;

 

(e)           the relevant authorities of Switzerland; or

 

(f)           the respective governmental institutions and agencies of any of
the foregoing,

 

including without limitation, the Office of Foreign Assets Control of the US
Department of the Treasury (“OFAC”), the United States Department of State, and
Her Majesty’s Treasury (together “Sanctions Authorities”).

 

“Sanctions Authorities” shall have the meaning given to it in the definition of
“Sanctions”.

 

41

--------------------------------------------------------------------------------


 

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list issued by OFAC, the Consolidated List of Financial Sanctions Targets issued
by Her Majesty’s Treasury, or any similar applicable list issued or maintained
or made public by any of the Sanctions Authorities.

 

“Scheduled Commitment Facility Termination Date” means, with respect to any
Committed Purchaser, (a) the Original Termination Date, or (b) if the same is
extended from time to time pursuant to the terms and conditions set forth under
Section 2.20 (Extension of Scheduled Commitment Facility Termination Date), the
date selected in accordance with Section 2.20(a); provided that the Scheduled
Commitment Facility Termination Date may not be extended beyond the Final
Termination Date without the consent of each Purchaser Agent.

 

“Secured Parties” means, collectively, the Purchasers, each Agent and each other
Indemnified Party.

 

“Security Documents” means each Account Security Agreement and each other
security agreement, deed of charge or other analogous agreement executed or
delivered from time to time by the Seller or any Transaction Party pursuant to,
or in connection with, the transactions contemplated by the Transaction
Documents.

 

“Seller” means Bunge Securitization B.V., a private limited liability company
organized under the laws of the Netherlands.

 

“Seller Event” means a “Seller Event” under, and as defined in, any Originator
Sale Agreement.

 

“Seller Operating Account” means any account set forth on Schedule 5 (Facility
Accounts and Account Banks) under the heading “Seller Operating Accounts”, as
such Schedule may be amended from time to time in accordance herewith.

 

“Seller Operating Account Bank” means any bank or other financial institution
set forth on Schedule 5 (Facility Accounts and Account Banks) under the heading
“Seller Operating Account Bank”, as such Schedule may be amended from time to
time in accordance herewith.

 

“Seller Party” means the Seller or any Intermediate Transferor.

 

“Seller Payout Date” means a “Seller Payout Date” under, and as defined in, any
Originator Sale Agreement.

 

“Seller Termination Date” means the “Termination Date” under, and as defined in,
any Originator Sale Agreement.

 

“Seller Termination Event” means a “Seller Termination Event” under, and as
defined in, any Originator Sale Agreement.

 

“Servicer Default” has the meaning specified in Section 2.9 (Servicer Default)
of the Servicing Agreement.

 

“Servicer Parties” means, collectively, the Master Servicer and the
Sub-Servicers.

 

42

--------------------------------------------------------------------------------


 

“Servicing Agreement” means the Servicing Agreement, dated the Closing Date
among the Master Servicer, the Seller, the Italian Intermediate Transferor, the
Originators and the Administrative Agent.

 

“Servicing Fee” has the meaning specified in Section 2.10 (Servicing Fee) of the
Servicing Agreement.

 

“Servicing Fee Percentage” means 0.50% per annum or, following a Servicer
Default and the appointment of a successor Master Servicer pursuant to, and in
accordance with, the Transaction Documents, such other rate per annum as may be
reasonably agreed by such successor Master Servicer and the Administrative Agent
(with the prior written consent of the Required Committed Purchasers).

 

“Settlement Date” means the sixteenth (16th) day of each calendar month or, if
such day is not a Business Day, the immediately following Business Day;
provided, however, that (i) at any time Weekly Reports are required to be
delivered by the Master Servicer, the Settlement Date shall be the third (3rd)
Business Day following the required date of delivery of the Weekly Report under
the Servicing Agreement and (ii) on and after the occurrence of the Facility
Termination Date, the Settlement Date shall be each Business Day specified by
the Administrative Agent in its sole discretion.

 

“Settlement Date Investment” means each Investment on a Settlement Date made by
the Purchasers to refinance the Aggregate Invested Amount maturing on such
Settlement Date in accordance with Section 2.1(d).

 

“Solvent” means (a) with respect to any German Originator, that such entity is
neither unable to pay its debts as they fall due (Zahlungsunfähigkeit), nor is
over indebted (Überschuldung), nor is threatened with insolvency (drohende
Zahlungsunfähigkeit) nor has commenced negotiations with any one or more of its
creditors with a view to the general readjustment or rescheduling of its
indebtedness or, for any of the reasons set out in §§ 17 to 19 (inclusive) of
the German Insolvency Code (Insolvenzordnung), and (b) with respect to any
Person on a particular date, that on such date (i) the fair value of the
property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, (ii) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (iii) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (iv) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Spanish Account Security Agreement” has the meaning specified in the Spanish
RPA.

 

“Spanish Collection Account” means any account set forth on Schedule 5 (Facility
Accounts and Account Banks) hereto under the heading “Spanish Collection

 

43

--------------------------------------------------------------------------------


 

Accounts”, as such Schedule may be amended from time to time in accordance
herewith.

 

“Spanish Collection Account Bank” means any bank or other financial institution
set forth on Schedule 5 (Facility Accounts and Account Banks) under the heading
“Spanish Collection Account Banks”, as such Schedule may be amended from time to
time in accordance herewith.

 

“Spanish Originator” has the meaning assigned to the term “Seller” in the
Spanish RPA.

 

“Spanish RPA” means the Spanish Receivables Purchase Agreement, dated the
Closing Date, among the Spanish Originator(s), the Spanish Seller Agent, the
Seller and the Administrative Agent.

 

“Spanish Seller Agent” has the meaning assigned to the term “Seller Agent” in
the Spanish RPA.

 

“Specified Deemed Collection Sections” means Section 2.8 (Deemed Collections;
application of payments) of this Agreement and Section 2.13 (Deemed Collections)
of the Servicing Agreement.

 

“Specified Seller Termination Event” means any Seller Termination Event other
than the one described in Section 7.1(h) of the applicable Originator Sale
Agreement.

 

“Spot Rate” means on any day, for the purpose of determining the Dollar
Equivalent of any Local Currency, the rate at which such Local Currency may be
exchanged into Dollars, at the end of the day London time, on such day on the
Bloomberg or Reuters screen (Reuters Identification Code (RIC): FXBENCH) for
such currency.  In the event that such rate does not appear on either the
Bloomberg or Reuters screen, the Spot Rate shall be determined by reference to
the euro foreign exchange reference rate displayed on the appropriate page of
the website of the European Central Bank (the URL of such page as at the date of
this Agreement being
http://www.ecb.int/stats/exchange/eurofxref/html/index.en.html); provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Statutory Reserves” means, with respect to any Committed Purchaser and any
Investment made in any currency (other than U.S. Dollars), any currency, maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Bank of England, the Financial
Services Authority, the European Central Bank or other Official Body for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined, in each case expressed as a percentage of the Invested
Amount in respect of such Investment, as determined by the Administrative
Agent.  The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

 

44

--------------------------------------------------------------------------------


 

“Stress Factor” means 2.25.

 

“Structuring Agent” means Rabobank.

 

“Sub-Servicer” has the meaning specified in Section 2.5 (Sub-Servicers) of the
Servicing Agreement.

 

“Subordinated Lender” has the meaning specified in the Subordinated Loan
Agreement.

 

“Subordinated Loan” has the meaning specified in the Subordinated Loan
Agreement.

 

“Subordinated Loan Agreement” means the Subordinated Loan Agreement, dated the
date hereof, between the Seller, the Administrative Agent, the Master Servicer
and the Subordinated Lender.

 

“Subordinated Loan Investment Request” has the meaning specified in the
Subordinated Loan Agreement.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned directly or
indirectly through one or more intermediaries, or both, by such Person.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system number two.

 

“TARGET Day” means any day on which TARGET2 (or any replacement infrastructure)
is open for the settlement of payments in Euro.

 

“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings or
other charges of any nature whatsoever imposed by any Official Body.

 

“Total Eligible Receivables Balance” means at any time the Dollar Equivalent of
an amount equal to:

 

(a)           the aggregate Outstanding Balance of Portfolio Receivables that
qualify as Eligible Receivables at such time, minus

 

(b)           the Credit Note Reduction at such time, minus

 

(c)           if the Applicable S&P Rating is below “BBB-” (or withdrawn or
suspended) and the Applicable Moody’s Rating is below “Baa3” (or withdrawn or
suspended), the aggregate Obligor Payables at such time, minus

 

(d)           the Accrual Reserve at such time.

 

45

--------------------------------------------------------------------------------


 

“Tranche” has the meaning specified in Section 2.10 (Tranches).

 

“Tranche Period” means, with respect to any Tranche (a) initially the period
commencing on (and including) the applicable Investment Date and ending on (and
excluding) the next Settlement Date and (b) thereafter, each successive period
commencing on (and including) the last day of the immediately preceding Tranche
Period for such Tranche and ending on (and excluding) the next succeeding
Settlement Date; provided that:

 

(i)            any Tranche Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day
(provided that if Yield in respect of such Tranche Period is computed by
reference to the Adjusted Eurocurrency Rate, and such Tranche Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Tranche Period shall
end on the next preceding Business Day);

 

(ii)           in the case of any Tranche Period of one day (A) if such Tranche
Period is the initial Tranche Period for a Tranche, such Tranche Period shall be
the applicable Investment Date, (B) any subsequently occurring Tranche Period
which is one day shall, if the immediately preceding Tranche Period is more than
one day, be the last day of such immediately preceding Tranche Period and, if
the immediately preceding Tranche Period is one day, be the day next following
such immediately preceding Tranche Period and (C) if such Tranche Period occurs
on a day immediately preceding a day which is not a Business Day, such Tranche
Period shall be extended to the next succeeding Business Day;

 

(iii)          in the case of any Tranche Period for any Tranche which commences
before the Facility Termination Date and would otherwise end on a date occurring
after the Facility Termination Date, such Tranche Period shall end on the
Facility Termination Date and the duration of each Tranche Period which
commences on or after the Facility Termination Date shall be as selected by the
applicable Purchaser Agent; and

 

(iv)          any Tranche Period in respect of which Yield is computed by
reference to the CP Rate or Albion Cost of Funds may be terminated at the
election of the Purchaser Agent, at any time, in which case the Tranche
allocated to such terminated Tranche Period shall be allocated to a new Tranche
Period commencing on (and including) the date of such termination and ending on
(but excluding) the next Settlement Date, and shall accrue Yield at the
Alternate Rate.

 

“Transaction Documents” means this Agreement, the Bank Release Agreements, the
Intermediate Transfer Agreements, the Originator Sale Agreements, the Servicing
Agreement, the Security Documents, the Performance Undertaking, the Subordinated
Loan Agreement, the Fee Letters and all other instruments, documents and
agreements executed and/or delivered pursuant to or in connection therewith.

 

“Transaction Parties” means, collectively, the Seller, each Originator, the
Performance Undertaking Provider, the U.S. Intermediate Transferor, the Master

 

46

--------------------------------------------------------------------------------


 

Servicer (so long as it is an Originator or an Affiliate thereof), each
Sub-Servicer (so long as it is an Originator or an Affiliate thereof) and any
Subordinated Lender.

 

“Transaction Party Obligations” means all present and future indebtedness and
other liabilities and obligations (howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, or due or to become due) of
the Seller or any other Transaction Party in any capacity to the Secured Parties
arising under or in connection with this Agreement or any other Transaction
Document or the transactions contemplated hereby or thereby, and shall include
the Aggregate Invested Amount, Yield accrued and to accrue to maturity with
respect to all Tranche Periods at such time, Fees, and all other amounts owed
and payable (whether or not due and payable) by the Seller or any other
Transaction Party under or in connection with this Agreement or any other
Transaction Document (whether in respect of fees, expenses, indemnifications,
breakage costs, increased costs or otherwise), including interest, fees and
other obligations that accrue after the commencement of any bankruptcy,
insolvency or similar proceeding (including any Event of Bankruptcy) with
respect to any Transaction Party (in each case whether or not allowed as a claim
in such proceeding).

 

“Transaction SPV” means the Seller and the U.S. Intermediate Transferor.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncollectible” means a Portfolio Receivable which is not collectible because of
the financial inability of the relevant Obligor to pay such Portfolio
Receivable.

 

“Unpaid Balance” means, with respect to any Receivable at any time, the unpaid
amount of such Receivable at such time, excluding any Finance Charges.

 

“U.S.” means the United States of America.

 

“U.S. Account Security Agreement” has the meaning specified in the U.S. RPA.

 

“U.S. Collection Account” means any account set forth on Schedule 5 (Facility
Accounts and Account Banks) hereto under the heading “U.S. Collection Accounts”,
as such Schedule may be amended from time to time in accordance herewith.

 

“U.S. Collection Account Bank” means any bank or other financial institution set
forth on Schedule 5 (Facility Accounts and Account Banks) under the heading
“U.S. Collection Account Banks”, as such Schedule may be amended from time to
time in accordance herewith.

 

“U.S. Dollars” and “$” each mean the lawful currency of the United States of
America.

 

“U.S. Intermediate Transfer Agreement” means the U.S. Intermediate Transfer
Agreement, dated the Closing Date, between the U.S. Intermediate Transferor and
the Seller.

 

“U.S. Intermediate Transferor” means Bunge North America Capital, Inc., a
Delaware corporation.

 

47

--------------------------------------------------------------------------------


 

“U.S. Originator” has the meaning assigned to the term “Seller” in the U.S. RPA.

 

“U.S. RPA” means the U.S. Receivables Purchase Agreement, dated the Closing
Date, among the U.S. Originator(s), the U.S. Seller Agent and the U.S.
Intermediate Transferor.

 

“U.S. Seller Agent” has the meaning assigned to the term “Seller Agent” in the
U.S. RPA.

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Voting Stock” means, with respect to any Person as of any date, the Capital
Stock of such Person that is at the time entitled to vote in the election of the
Board of Directors of such Person.

 

“Weekly Report” means a report furnished by the Master Servicer pursuant to
Section 2.3 (Reporting requirements) of the Servicing Agreement substantially in
the form attached as Exhibit A-2 (Form of Weekly Report) to the Servicing
Agreement.

 

“Write-Off Ratio” means the ratio (expressed as a percentage) computed as of
each Monthly Reporting Date for the immediately preceding Calculation Period by
dividing (a) the aggregate amount (in U.S. Dollars or the Dollar Equivalent) of
Portfolio Receivables which were written-off as Uncollectible during that
Calculation Period, by (b) the Outstanding Balance of Receivables as of the last
day of the Calculation Period prior to such immediately preceding Calculation
Period.

 

“Yield” means, for any Tranche and any Tranche Period, the sum of:

 

(a)           for each day during such Tranche Period, the result of the
following:

 

[g112291ki09i001.gif]

 

plus

 

(b)           the Liquidation Fee, if any, for such Tranche for such Tranche
Period

 

where:

 

YR          =              the Yield Rate for such Tranche for such day;

 

IA           =              the aggregate Invested Amount of such Tranche on
such day;

 

Y             =              (a) in the case of a Tranche denominated in U.S.
Dollars accruing interest at the Base Rate or a Tranche denominated in Canadian
Dollars accruing interest at the Eurocurrency Rate by reference to CDOR, 365 or
366, as applicable, and (b) in the case of any other Tranche, 360 (or, in the
event the practice of the relevant interbank market differs, in accordance with
such market practice);

 

48

--------------------------------------------------------------------------------


 

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable Law;
and provided, further, that Yield for any Tranche shall not be considered paid
by any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.

 

“Yield Rate” means, with respect to any Tranche for any day, (a) if such Tranche
is funded on such day by Albion, the Albion Cost of Funds plus the Applicable
Margin, (b) if such Tranche is funded on such day by any other Conduit Purchaser
through the issuance of Commercial Paper or a Committed Purchaser which is
refinanced, directly or indirectly, through the issuance of Commercial Paper,
the CP Rate plus the Applicable Margin and (c) otherwise, the Alternate Rate;
provided that, and notwithstanding anything herein to the contrary, at all times
that a Facility Termination Event has occurred and is continuing or following
the declaration of the Facility Termination Date following the occurrence of a
Portfolio Event, the Yield Rate for all Tranches shall be a rate per annum equal
to the Default Rate.

 

“Yield Reserve Ratio” means, as of any Monthly Reporting Date and continuing
until (but not including) the next Monthly Reporting Date, an amount (expressed
as a percentage) that is calculated as follows:

 

YRR = SF x AR x (DSO/360)

 

where:

 

YRR       =      Yield Reserve Ratio;

 

SF           =      the Stress Factor;

 

AR          =      the sum of (i) the “Applicable Rate”, defined as the sum of
(a) the one-month rate calculated as the weighted average Eurocurrency Rate
weighted by the Eurocurrency Tranche sizes as of such Monthly Reporting Date
plus (b) the Applicable Margin for Tranches funded with reference to the
Eurocurrency Rate, and (ii) the Servicing Fee Percentage; and

 

DSO        =      the Days Sales Outstanding.

 

1.2          Other terms

 

All terms defined directly or by incorporation herein shall have the defined
meanings when used in any certificate or other document delivered pursuant
hereto unless otherwise defined therein. For purposes of this Agreement and all
such certificates and other documents, unless the context otherwise requires:
(a) accounting terms not otherwise defined herein, and accounting terms partly
defined herein to the extent not defined, shall have the respective meanings
given to them under, and shall be construed in accordance with, GAAP;
(b) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (c) the words “hereof”,
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(d) references to any Section, Schedule or Exhibit are references to

 

49

--------------------------------------------------------------------------------


 

Sections, Schedules and Exhibits in or to this Agreement (or the certificate or
other document in which the reference is made) and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”;
(f) references to any Law refer to that Law as amended or re-enacted from time
to time and include any successor Law; (g) references to any agreement refer to
that agreement as from time to time amended, supplemented or novated or as the
terms of such agreement are waived or modified in accordance with its terms;
(h) references to any Person include that Person’s successors and permitted
assigns; (i) references to “set-off” shall include analogous rights under
applicable Law, (j) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof; and
(k) where in any Transaction Document there is an obligation to “perfect” a
transfer, assignment, charge or other transaction, that shall be construed as an
obligation to take all steps necessary in all relevant jurisdictions to make
such transfer or other transaction valid as between the transferring parties and
any creditor or hypothetical creditor of the transferor, including in any
applicable insolvency proceedings.

 

1.3          Computation of time periods

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each means “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

 

2.             AMOUNTS AND TERMS OF THE PURCHASES

 

2.1          The Purchases

 

(a)           On the terms and subject to the conditions hereof, the Seller
hereby agrees to sell and assign and hereby sells, assigns and transfers to the
Administrative Agent (on behalf of the Purchasers), and the Administrative Agent
(on behalf of the Purchasers) hereby agrees to purchase and accept and hereby
purchases and accepts from the Seller, all Portfolio Receivables, together with
all Related Security and Collections and all proceeds of or payments in respect
of any and all of the foregoing, in each case existing on the date of the
initial Incremental Investment hereunder or thereafter arising and acquired by
the Seller from time to time prior to the Facility Termination Date (in the
aggregate, the “Portfolio”).  The Administrative Agent shall hold the Portfolio
on behalf of the Purchasers in each Purchaser Group in accordance with the
respective portions of the Portfolio funded by that Purchaser Group from time to
time.  For the avoidance of doubt, the Administrative Agent shall have no right,
title or interest in the Portfolio other than to hold the Portfolio for the
benefit of each individual Purchaser in accordance to such Purchaser’s pro rata
share, calculated as such Purchaser’s Invested Amount as a percentage of the
Aggregate Invested Amount.  The assignment and transfer is made to the
Administrative Agent (on behalf of the Purchasers) solely as an administrative
convenience.

 

50

--------------------------------------------------------------------------------


 

(b)           On the terms and subject to the conditions hereof (including
Section 3 (Conditions of Purchases)), on the Initial Purchase Date and
thereafter from time to time prior to the Facility Termination Date, each
Conduit Purchaser may in its sole discretion and each Committed Purchaser shall,
if the Conduit Purchaser in its related Purchaser Group elects not to do so,
make Incremental Investments in the Portfolio to purchase Receivables and all
Related Security and Collections, in an amount in any Approved Currency
specified by the Seller (or the Master Servicer on behalf of the Seller) in
accordance with Section 2.2(a), for each Purchaser Group, equal to its Purchaser
Group Percentage of each Incremental Investment requested by the Seller pursuant
to Section 2.2 (Purchase procedures); provided that, after giving effect to such
Incremental Investments:

 

(i)            the aggregate Invested Amount for any Purchaser Group shall not
exceed its Purchaser Group Limit; and

 

(ii)           the Aggregate Invested Amount shall not exceed the lesser of
(A) the Facility Limit and (B) the Funding Base.

 

(c)           The foregoing sale, assignment and transfer does not constitute
and is not intended to result in the creation, or an assumption by the
Administrative Agent, any Purchaser Agent or any Purchaser, of any obligation of
the Seller, any Originator, the Master Servicer or any other Person under or in
connection with the Portfolio, all of which shall remain the obligations and
liabilities of the Seller and the Master Servicer, as applicable.

 

(d)           The Seller, the Agents and the Purchasers intend that the sale,
assignment and transfer of the Portfolio to the Administrative Agent (on behalf
of the Purchasers) hereunder shall be treated as a sale for all purposes, other
than tax purposes as further described below.  If, notwithstanding the intent of
the parties, such sale, assignment and transfer of the Portfolio to the
Administrative Agent (on behalf of the Purchasers) is not treated as a sale for
all purposes, other than tax purposes as further described below, such sale,
assignment and transfer of the Portfolio shall be treated as the grant of, and
the Seller hereby does grant, a security interest in all right, title and
interest of the Seller in, to and under (i) the Portfolio, (ii) all Transaction
Documents, all Related Security and all Account Security Agreements, (iii) all
other Collateral and (iv) all accounts, general intangibles, chattel paper,
instruments, securities, financial assets, investment property, commercial tort
claims, deposit accounts, documents, goods and letter-of-credit rights,
supporting obligations, securities entitlements (in each case as defined in the
UCC) and any and all other personal property and assets of any type or nature in
which it has an interest, and all proceeds of the foregoing, in each case, to
secure the payment and performance of the Seller’s obligations to the
Administrative Agent (on behalf of the Purchasers) and the other Secured Parties
hereunder and under the other Transaction Documents or as may be determined in
connection therewith by applicable Law.  For all federal, and applicable state
and local, income and franchise tax purposes, the Seller and the Agents agree,
and each Purchaser by acquiring an Investment agrees, to treat and report each
Investment as indebtedness issued by the Seller.  The parties hereto agree that
each Investment shall be due and payable to the holder thereof on each

 

51

--------------------------------------------------------------------------------


 

Settlement Date.  Each Conduit Purchaser that is a U.S. Person, or that
otherwise is subject to U.S. federal income taxation on a net basis, which is
funding all or any portion of its Investment by the issuance of Commercial Paper
in an Approved Currency other than U.S. Dollars shall match fund such Commercial
Paper (and any related hedging arrangements) to correspond to each Tranche
Period.

 

On each Settlement Date prior to the Facility Termination Date (upon the terms
and subject to the conditions hereof), each Conduit Purchaser may make a
Settlement Date Investment in respect of its then-current outstanding Investment
(and, to the extent such Conduit Purchaser decides not to make a Settlement Date
Investment, its related Committed Purchasers shall make such Settlement Date
Investment) in an amount equal to (and in repayment of) all then-current
outstanding Investments (it being understood and agreed by the parties hereto
that each such Settlement Date Investment shall constitute a new Investment by
the relevant Purchaser hereunder).  If the Aggregate Invested Amount is to
decrease on a Settlement Date, each Settlement Date Investment made by the
Purchasers on such date shall be reduced by their respective pro rata shares of
the reduced Aggregate Invested Amount (and the reduction in the Aggregate
Invested Amount shall be paid to the applicable Purchasers in the relevant
Approved Currency in accordance with Section 2.6(f) hereof).  If the Aggregate
Invested Amount is to increase on a Settlement Date, each Settlement Date
Investment by the Purchasers made on such date shall be increased by their
respective pro rata shares of the increased Aggregate Invested Amount (i.e.,
through an Incremental Investment in accordance with the terms hereof).  The
Settlement Date Investments, any reductions in the Aggregate Invested Amount and
any Incremental Investment shall all be set forth in a single Investment Request
with respect to each Settlement Date, which Investment Request shall be
delivered for each Settlement Date, regardless of whether the Aggregate Invested
Amount is changing on such Settlement Date.

 

(e)           If there is more than one Committed Purchaser in a Purchaser
Group, each such Committed Purchaser shall purchase its Pro Rata Share of such
Purchaser Group’s Purchaser Group Percentage of each Investment, to the extent
not purchased by the related Conduit Purchaser.  In the event that one or more
of such Committed Purchasers in any such Purchaser Group fails to purchase such
Pro Rata Share as required hereunder, each of the other non-defaulting Committed
Purchasers in such Purchaser Group shall purchase their Pro Rata Share
(calculated without giving effect to such defaulting Committed Purchaser’s
Commitment) of such Purchaser Group’s Purchaser Group Percentage of such
Investment subject to the other terms and conditions hereof (including
Section 2.2(c)(iii) (Committed Purchaser’s Commitment)).

 

(f)            Each Incremental Investment in the Portfolio hereunder shall be
in a minimum Invested Amount equal to such amount as will ensure that after
giving effect to such Incremental Investment (A) no Purchaser Group’s Purchaser
Group Percentage of the Aggregate Invested Amount (including the Dollar
Equivalent of all Investments to be made on the applicable Investment Date in
each Approved Currency) would be less than $10,000,000 and (B) each

 

52

--------------------------------------------------------------------------------


 

Purchaser Group’s Purchaser Group Percentage of the Aggregate Invested Amount
would be an integral multiple of $100,000 or, in the case of any Investment
denominated in a Local Currency, 100,000 units of such Local Currency.

 

2.2          Purchase procedures

 

(a)           Investment Request.

 

(i)            The Seller shall request an Incremental Investment hereunder by
submitting (or causing the Master Servicer to execute and submit on behalf of
the Seller) to the Administrative Agent a written notice, substantially in the
form of Exhibit B (Form of Investment Request) (each, an “Investment Request”),
prior to 11 a.m. (London time) on any Monthly Reporting Date (and the
Administrative Agent shall forward such Investment Request to each Purchaser
Agent by 12:00 noon (London time) on the same Business Day), requesting an
Incremental Investment on the immediately following Settlement Date (each, an
“Investment Date”), or such other times agreed upon by the Seller, the Master
Servicer and the Agents.

 

(ii)           Each Investment Request shall, among other things (A) specify
(I) the desired Approved Currencies for the requested Incremental Investment,
determined in accordance with Section 2.2(e), (II) for each such Approved
Currency, the amount of the requested Incremental Investment and the Spot Rate
used in determining the Dollar Equivalent thereof, and (III) the Aggregate
Invested Amount after giving effect to such Incremental Investment and
(B) certify that, after giving effect to the proposed Incremental Investment,
the Aggregate Invested Amount shall not exceed the lesser of (x) the Facility
Limit and (y) the Funding Base.  Each Investment Request shall be irrevocable
and binding on the Seller.

 

(b)           Conduit Purchaser Acceptance or Rejection.

 

Each Purchaser Agent will promptly notify its related Conduit Purchasers of its
receipt of any Investment Request.  If a Conduit Purchaser rejects an Investment
Request, the related Purchaser Agent shall promptly notify the related Committed
Purchasers of such rejection.

 

(c)           Committed Purchaser’s Commitment.

 

(i)            If a Conduit Purchaser rejects an Investment Request, any
Incremental Investment requested by the Seller in such Investment Request that
would otherwise be made by such Conduit Purchaser shall be made by the related
Committed Purchasers in its Purchaser Group on a pro rata basis in accordance
with their respective Pro Rata Shares of such Incremental Investment.

 

(ii)           The obligations of any Committed Purchaser to make Incremental
Investments hereunder are several from the obligations of any other

 

53

--------------------------------------------------------------------------------


 

Committed Purchasers (whether or not in the same Purchaser Group).  The failure
of any Committed Purchaser to make Incremental Investments hereunder shall not
release the obligations of any other Committed Purchaser (whether or not in the
same Purchaser Group) to make Incremental Investments hereunder, but no
Committed Purchaser shall be responsible for the failure of any other Committed
Purchaser to make any Incremental Investment hereunder other than as described
in Section 2.1(e) (The Purchases).

 

(iii)          Notwithstanding anything herein to the contrary, a Committed
Purchaser shall not be obligated to fund any Incremental Investment at any time
on or after the Facility Termination Date, at any time a Facility Event exists
or would exist after making such Incremental Investment, or if, after giving
effect thereto, the Dollar Equivalent of the aggregate outstanding Invested
Amount of the Incremental Investment funded by such Committed Purchaser
hereunder would exceed an amount equal to (A) such Committed Purchaser’s
Commitment less (B) the Dollar Equivalent of such Committed Purchaser’s ratable
share of the aggregate outstanding Invested Amount held by the Conduit Purchaser
in such Committed Purchaser’s Purchaser Group.

 

(d)           Disbursement of Funds.

 

On each Investment Date, each applicable Purchaser shall remit its share of the
aggregate amount of the Incremental Investment requested by the Seller as
determined above to the applicable Seller Operating Account specified therefor
by (i) 4:00 p.m. (London time) for amounts in U.S. Dollars and CAD or (ii) 3:00
p.m. (London time) for amounts in other Approved Currencies by wire transfer of
same day funds.  Upon receipt of such funds by such deadline, the Administrative
Agent shall remit such funds by (i) 4:00 p.m. (London time) for amounts in U.S.
Dollars and CAD or (ii) 3:00 p.m. (London time) for amounts in other Approved
Currencies to the account specified by the Seller (or the Master Servicer on its
behalf) in the relevant Investment Request by wire transfer of same day funds
(it being understood that if funds are not deposited by the applicable
Purchasers by (i) 4:00 p.m. (London time) for amounts in U.S. Dollars and CAD or
(ii) 3:00 p.m. (London time) for amounts in other Approved Currencies, the
Administrative Agent may (but shall have no obligation to) remit such funds by
(i) 4:00 p.m. (London time) for amounts in U.S. Dollars and CAD or (ii) 3:00
p.m. (London time) for amounts in other Approved Currencies.  To the extent
(i) the Administrative Agent remits any funds at the direction of the Seller or
Master Servicer and any applicable Purchaser shall fail to remit its share of
the aggregate amount of the Incremental Investment requested by the Seller as
determined above within the timeframe set forth above, (ii) the Administrative
Agent fails to remit any funds as required by the timeframe set forth above or
as required by the timeframe set forth in Section 2.9(a) or (iii) any Purchaser
shall fail to remit its share of any Incremental Advance by the timeframe set
forth above, interest thereon shall be payable by the applicable late Person and
accrue for the benefit of the applicable recipient on such amounts at the
Default Rate.

 

54

--------------------------------------------------------------------------------


 

(e)           Denomination of Investments.

 

Each Incremental Investment made by the Purchasers hereunder shall be
denominated in an Approved Currency.  Notwithstanding anything herein or in any
other Transaction Document to the contrary, the Seller shall not request any
Incremental Investment, and the Purchasers shall not be obligated to make any
such Incremental Investment, hereunder if, after giving effect thereto, the
Dollar Equivalent of the aggregate Invested Amounts of the Investments held by
the Purchasers in each Approved Currency would exceed the product of (A) the
Currency Percentage for such Approved Currency set forth in the most recent
Portfolio Report delivered under the Servicing Agreement (plus or minus 1.0%)
and (B) the Net Eligible Receivables Balance. Notwithstanding the foregoing, the
Seller may request an Incremental Investment denominated in Dollars or Euros,
regardless of the Currency Percentage for such currency, if each Purchaser Agent
has consented thereto and hedging agreements or hedging reserves satisfactory to
the Purchaser Agents have been implemented with respect thereto.

 

(f)            Redenomination of Local Currencies.

 

(i)            Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the Amendment Effective
Date shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation).  If, in relation to the currency of any
such member state, the basis of accrual of yield expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London Interbank Market for the basis of accrual of yield in respect of
the Euro, such expressed basis shall be replaced by such convention or practice
with effect from the date on which such member state adopts the Euro as its
lawful currency; provided that if any Investment in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Investment, at the end of the then current Tranche
Period.

 

(ii)           Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (A) without limiting the
liability of the Seller for any amount due under this Agreement and (B) without
increasing any Commitment of any Committed Purchaser, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Amendment Effective Date shall,
immediately upon such adoption, be replaced by references to such minimum
amounts (or integral multiples thereof) as shall be specified herein with
respect to Investments denominated in Euro.

 

55

--------------------------------------------------------------------------------


 

2.3          Use of proceeds

 

The Seller shall use the proceeds of the Investments only to (a) pay the
Purchase Price for Receivables, pursuant to and in accordance with the terms of
the Originator Sale Agreements and Intermediate Transfer Agreements,
(b) refinance Investments denominated in one Approved Currency with Investments
denominated in another Approved Currency for the purpose of satisfying the
requirements set forth in Section 2.2(e) (Denomination of Investments) and
(c) pay transaction fees, costs and expenses incurred in connection with the
consummation of the transactions contemplated by the Transaction Documents (with
such fees, costs and expenses reflected in the applicable Discount Percentage
deducted under the applicable Originator Sale Agreements); provided that,
notwithstanding anything herein or in any other Transaction Document to the
contrary, the Seller shall not use all or any portion of the proceeds of any
Incremental Investment to pay the Purchase Price for any Receivable (i) to the
extent Weekly Reports are then required to be delivered pursuant to Section 2.3
(Reporting requirements) of the Servicing Agreement, if a Weekly Report has not
been delivered on such day pursuant to and in accordance with such Section 2.3,
or (ii) that was originated by an Originator with respect to which a Seller
Event has occurred and is continuing.

 

2.4          Yield and Fees

 

(a)           On each Settlement Date and in accordance with the requirements of
Section 2.9(a), the Seller shall pay (in immediately available funds in the
currency of such Tranche) to the Administrative Agent (for transfer by the
Administrative Agent to the relevant Purchaser Agent, for the account of the
Purchasers in such Purchaser Agent’s Purchaser Group), all Yield that is due and
owing on such Settlement Date (i.e., for all Tranche Periods ending on such
Settlement Date) with respect to all outstanding Tranches.

 

(b)           The Seller shall pay to the Administrative Agent (for transfer to
the applicable recipient) certain Fees in the amounts and on the dates set forth
in (i) the fee agreement of even date herewith between the Seller, the
Performance Undertaking Provider and the Administrative Agent (the
“Administrative Agent Fee Letter”) and (ii) the fee agreement of even date
herewith between the Seller, the Performance Undertaking Provider, the
Administrative Agent and the Purchaser Agents (the “Purchaser Agent Fee
Letter”).

 

(c)           On the second (2nd) Business Day immediately before each Reporting
Date each Purchaser Agent shall furnish the Seller and the Master Servicer with
an invoice setting forth the amount of the Yield and Fees that are due and owing
on the immediately succeeding Settlement Date for such Tranche Period with
respect to the Tranches held by the Purchaser(s) in such Purchaser Agent’s
Purchaser Group.  To the extent necessary, such Yield shall be calculated using
an estimate of the Yield Rate for the remaining days in such Tranche Period;
provided that such Yield shall be adjusted as follows: if the Purchaser Agent
shall have used an estimate of the Yield Rate with respect to the preceding
Tranche Period, the Purchaser Agent shall compute the actual Yield Rate and
Yield for such Tranche Period and (i) if the actual Yield so computed is greater
than the estimated Yield calculated for such preceding Tranche Period, the Yield
calculated pursuant to the preceding sentence for the current

 

56

--------------------------------------------------------------------------------


 

Tranche Period shall be increased by the amount of such difference, and (ii) if
the actual Yield so computed is less than the estimated Yield for such preceding
Tranche Period, the Yield calculated pursuant to the preceding sentence for the
current Tranche Period shall be decreased by the amount of such difference.

 

2.5          Payments

 

The Seller:

 

(a)           shall, immediately upon acceleration of the Transaction Party
Obligations pursuant to Section 7.2 (Termination of Facility), repay all
outstanding amounts payable hereunder in accordance with the priority of
payments set forth in Section 2.7 (Collections after Facility Termination Date);

 

(b)           shall, if on any date the Aggregate Invested Amount exceeds the
lesser of (i) the Facility Limit and (ii) the Funding Base as determined by
reference to the most recent Portfolio Report delivered under the Servicing
Agreement, pay such amounts on such date (which payment shall be effected by
making a deposit to the applicable Seller Operating Account for application in
accordance with Section 2.6 (Collections prior to Facility Termination Date) or
Section 2.7 (Collections after Facility Termination Date), as applicable) in an
amount sufficient to cause the Aggregate Invested Amount to be less than or
equal to the lesser of (x) the Facility Limit and (y) the Funding Base; and

 

(c)           from and after the Facility Termination Date, shall make payments
out of Collections available for such purpose pursuant to Section 2.7
(Collections after Facility Termination Date).

 

2.6          Collections prior to Facility Termination Date

 

(a)           If at any time any Collections are received by the Master Servicer
prior to the Facility Termination Date and are available for reinvestment
pursuant to Sections 2.6(e)(vi) and 2.6(j)(ii), the Seller hereby requests and
each Purchaser hereby agrees to make, subject to the terms and conditions set
forth in the Agreement (including Section 3.2), simultaneously with such
receipt, a reinvestment (each, a “Reinvestment”) in additional Receivables
acquired by the Seller with the Collections received by the Master Servicer such
that after giving effect to such Reinvestment, the Aggregate Invested Amount
immediately after such receipt and corresponding Reinvestment shall be equal to
an amount up to the Aggregate Invested Amount immediately prior to such
receipt.  Collections received by the Master Servicer prior to the Facility
Termination Date in excess of amounts to be reinvested shall be applied in
accordance with Section 2.6(e).  Prior to the Facility Termination Date,
Collections for such Reinvestment or application pursuant to Section 2.6(e) may
be transferred by the Master Servicer directly from the Collection Accounts to
an account designated by the Master Servicer and applied to pay the Purchase
Price, Deferred RPA Purchase Price or Advanced Purchase Price for Receivables
under the Originator Sale Agreements and Intermediate Transfer Agreements or for
the payment of other amounts described in Section 2.6(e).

 

57

--------------------------------------------------------------------------------


 

(b)           (i)            Prior to the Final Payout Date, until the Aggregate
DPP has been paid in full, the Subordinated Lender, pursuant to the Subordinated
Loan Agreement, shall make available to the Seller a Subordinated Loan in an
amount equal to the Aggregate DPP determined in accordance with
Section 2.19(a) (Proceeds of Subordinated Loans).  Each amount allocated and
paid to reduce the Subordinated Loan hereunder shall constitute a payment of a
corresponding amount of the Aggregate DPP hereunder.

 

(ii)           Prior to the Final Payout Date, the Aggregate DPP shall only be
paid to the extent funds are available for such purpose pursuant to
Section 2.6(j)(iii) or Section 2.7(d).  On each Business Day on and after the
Final Payout Date until the date the Aggregate DPP is paid in full, the Master
Servicer, on behalf of the Administrative Agent, shall pay to the Seller, in
repayment of the Aggregate DPP, all Collections thereafter received less any
accrued and unpaid Servicing Fee, which shall be retained by the Master
Servicer.

 

(iii)          The Aggregate DPP shall be payable solely from Collections
available therefor at the times and in the manner provided herein.

 

(iv)          Each of the parties hereto hereby acknowledges and agrees that,
notwithstanding anything to the contrary contained herein, all Collections which
are allocated to the payment of any Deferred Purchase Price (and the Aggregate
DPP) in accordance with the terms of this Agreement (the “DPP Collections”)
(A) shall be set aside and held in trust by the Master Servicer for the benefit
of the Seller and shall be paid by the Master Servicer only to the Seller (or as
the Seller otherwise directs) in accordance with the terms of this Section 2.6
(Collections prior to Facility Termination Date) and Section 2.7 (Collections
after Facility Termination Date), and (B) shall not constitute an asset of the
Administrative Agent or the Purchasers or be available to satisfy the claims of
any of their respective creditors.  In the event that the Administrative Agent
or any Purchaser receives any payment or distribution hereunder out of the DPP
Collections which, pursuant to the terms hereof, should be allocated to the
payment of the Deferred Purchase Price, such party shall, and the Purchasers
hereby direct and authorize the Administrative Agent to, pay such amount to the
Seller in repayment of the Deferred Purchase Price.

 

(c)           Notwithstanding any provision contained in this Agreement or any
other Transaction Document to the contrary, the Purchaser Agents, the Purchasers
and the Administrative Agent shall not, and shall not be obligated (whether on
behalf of the Purchaser Agent, a Purchaser or otherwise) to, pay any amount to
the Seller as a Reinvestment or in respect of any portion of the Aggregate DPP,
except to the extent of Collections on Receivables available for distribution to
the Seller in accordance with this Agreement.  In addition, notwithstanding
anything to the contrary contained in this Agreement or any other Transaction
Document, any obligations of the Conduit Purchasers under this Agreement and all
other Transaction Documents shall be payable by such Conduit Purchaser solely to
the extent of funds received from the Seller in

 

58

--------------------------------------------------------------------------------


 

accordance herewith or from any party to any Transaction Document in accordance
with the terms thereof in excess of funds necessary to pay such Person’s matured
and maturing commercial paper or other senior indebtedness (it being
acknowledged and agreed by the Conduit Purchasers that the DPP Collections shall
only be applied to repay the Aggregate DPP and shall not be applied to pay such
Person’s matured and maturing commercial paper or other senior indebtedness). 
Any amount which the Administrative Agent, a Purchaser Agent or a Purchaser is
not obligated to pay pursuant to the two preceding sentences shall not
constitute a claim (as defined in § 101 of the U.S. Bankruptcy Code) against, or
corporate obligation of, the Administrative Agent, the Purchaser Agent or
Purchaser, as applicable, for any such insufficiency unless and until such
amount becomes available for distribution to the Seller pursuant to the terms
hereof.

 

(d)           On each Business Day prior to the Facility Termination Date, the
Seller shall (and shall cause the Master Servicer to) cause:

 

(i)            all Collections and other amounts in respect of the Portfolio
Receivables, the Related Security or the Collateral to be deposited directly
into a Collection Account; and

 

(ii)           all Collections otherwise received directly by any Transaction
Party in respect of the Portfolio Receivables, the Related Security or the
Collateral to be deposited into a Collection Account no later than the second
(2nd) Business Day immediately following the day on which such amounts were
received and identified;

 

(e)           On each Business Day prior to the Facility Termination Date,
subject to the provisions of Section 11.1, the Seller shall (and shall cause the
Master Servicer to) cause all Collections received in the Collection Accounts
(including, if applicable, any investment earnings received with respect to
funds on deposit in such Collection Accounts) to be applied to the following
items (as determined by the Master Servicer in its discretion):

 

(i)            to be retained in one or more Collection Accounts for the benefit
of the Master Servicer (to be distributed to the Master Servicer on the
following Settlement Date), an amount equal to the aggregate Servicing Fee that
will be due and owing on the following Settlement Date;

 

(ii)           for deposit to the Seller Operating Account for the benefit of
the relevant Persons, an amount equal to the aggregate Yield and Fees that will
be due and owing on the following Settlement Date;

 

(iii)          to pay operating costs, expenses, Agreed Annual Income and taxes
of the Seller then due and payable, as instructed by the Seller; provided that
the aggregate amount so paid during any calendar year shall not exceed EUR
100,000;

 

(iv)          to pay to the Master Servicer, for the benefit of the applicable
Italian Originators, an amount equal to any unreimbursed RIBA Advances;

 

59

--------------------------------------------------------------------------------


 

(v)           if as determined by reference to the most recent Portfolio Report
delivered under the Servicing Agreement the Aggregate Invested Amount exceeds
the lesser of (A) the Facility Limit and (B) the Funding Base, for deposit to
the applicable Seller Operating Account an amount necessary to cause the
Aggregate Invested Amount to be less than or equal to the lesser of (x) the
Facility Limit and (y) the Funding Base, as applicable; and

 

(vi)          to remit any remaining Collections to the Seller for application
in accordance with Section 2.6(j) below (any such remittance, a “Release”);
provided that, if the conditions precedent for such Release set forth in
Section 3.2 (Conditions precedent to all Incremental Investments, Reinvestments
and Releases) are not satisfied, the Seller shall (and shall cause the Master
Servicer to) cause any such remaining Collections to be retained in the
applicable Seller Operating Accounts and shall apply such Collections in
accordance with this Section 2.6 or Section 2.7 (Collections after Facility
Termination Date) on the next Business Day.

 

(f)            On each Settlement Date, the Seller shall (and shall cause the
Master Servicer to) pay the following amounts in the following order of priority
from amounts on deposit in the Seller Operating Accounts:

 

(i)            to the Administrative Agent (for the benefit of the relevant
Purchasers) all Yield that is due and owing on such Settlement Date;

 

(ii)           to the Administrative Agent (for the benefit of the relevant
Purchasers), the Fees that are due and owing on such Settlement Date;

 

(iii)          to the Master Servicer, the Servicing Fee that is due and owing
on such Settlement Date (to the extent not paid from Collections retained in the
Collection Accounts in accordance with Section 2.6(e)(i));

 

(iv)          to the Administrative Agent (for the benefit of the relevant
Purchasers) an amount in reduction of the Aggregate Invested Amount (ratably in
accordance with the Dollar Equivalent of the outstanding Invested Amounts of
each) equal to the excess of the Aggregate Invested Amount over the lesser of
(A) the Facility Limit and (B) the Funding Base; and

 

(v)           if any Transaction Party Obligations (other than any amount
described in Sections 2.6(f)(i) and (ii)) are then due and payable by the Seller
to any Secured Party, pay to each such Secured Party (ratably in accordance with
the amounts owing to each) the Transaction Party Obligations so due and payable
(in the currency in which such Transaction Party Obligations are payable).

 

(g)           To the extent practicable, the Master Servicer shall cause all
Collections applied pursuant to Section 2.6(e) in respect of any Transaction
Party Obligations to be denominated in the same currency in which such
Transaction Party Obligations are payable.  To the extent that Transaction

 

60

--------------------------------------------------------------------------------


 

Party Obligations payable or to become payable in any currency exceed the amount
of Collections in that currency and available for such payment, and Collections
in any other currency are available for such payment, the Master Servicer shall
allocate such other Collections to the payment of such Transaction Party
Obligations, and on the relevant payment date the Master Servicer shall cause
such other Collections to be converted into the relevant currency of payment in
accordance with Section 2.16 (Conversion of Currencies) and shall apply the
amounts so converted to the making of such payment.

 

(h)           In the event any deposit is made to a Seller Operating Account
pursuant to Section 2.6(e)(v), the amount of such deposit shall be allocated
among all Purchaser Groups ratably in proportion to the aggregate Invested
Amount in respect of the Investments held by each and distributed on the next
Settlement Date for application to the repayment of the Investments held by such
Purchaser Group.  Notwithstanding the foregoing, if on any Business Day after
such deposit is made and prior to the distribution of such deposit pursuant to
this Section 2.6(h), the Master Servicer delivers a Portfolio Report with more
recent data indicating that the Aggregate Invested Amount is less than or equal
to the lesser of (i) the Facility Limit and (ii) the Funding Base, the Seller
may (or may cause the Master Servicer to) withdraw the Collections so deposited
for application in accordance with Section 2.6(e)(v) to the extent that, after
giving effect to such withdrawal and application, the Aggregate Invested Amount
is less than or equal to the lesser of (i) the Facility Limit and (ii) the
Funding Base.

 

(i)            [Reserved.]

 

(j)            Any Collections remitted to the Seller pursuant to
Section 2.6(e)(vi) shall be applied by the Master Servicer, on behalf of the
Seller:

 

(i)            first, if so requested by the Master Servicer (acting on behalf
of the Seller), to pay or prepay (or set aside for the payment or prepayment of)
Investments or other Transaction Party Obligations that are then due and
payable;

 

(ii)           second, to pay the Purchase Price, Deferred RPA Purchase Price or
Advanced Purchase Price for Receivables pursuant to (and in accordance with) the
Originator Sale Agreements or Intermediate Transfer Agreements, as the case may
be (provided that, notwithstanding anything herein or in any other Transaction
Document to the contrary, the Seller shall not use all or any portion of the
proceeds of any Release to pay the purchase price for any Receivable that was
originated by an Originator with respect to which a Seller Termination Event has
occurred and is continuing); and

 

(iii)          third, (A) prior to the Final Payout Date, only if no Facility
Event or Portfolio Event then exists, or (B) after the Final Payout Date has
occurred, to make payments pursuant to the Subordinated Loan Agreement (such
amount to be allocated among the Subordinated Lenders ratably in accordance with
the proportion of such amounts

 

61

--------------------------------------------------------------------------------


 

owing to each such Person); provided that unless such date is a Settlement Date,
the aggregate amount of payments made pursuant to this clause (iii) since the
prior Settlement Date shall not exceed the amount of Subordinated Loans borrowed
by the Seller since the prior Settlement Date (excluded).

 

2.7          Collections after Facility Termination Date

 

(a)           On the Facility Termination Date, and on each Business Day
thereafter until the Final Payout Date, the Seller shall (and shall cause the
Master Servicer to) cause:

 

(i)            all Collections and other amounts in respect of the Portfolio
Receivables, the Related Security or the Collateral to be deposited directly
into a Collection Account and then transferred to a Seller Operating Account, no
later than the second (2nd) Business Day immediately following the day on which
such amounts were deposited into such Collection Accounts; and

 

(ii)           all Collections and other amounts in respect of the Portfolio
Receivables, the Related Security or the Collateral otherwise received by any
Transaction Party to be deposited into a Collection Account no later than the
second (2nd) Business Day immediately following the day on which such amounts
were received and identified and then transferred to a Seller Operating Account,
no later than the second (2nd) Business Day immediately following the day on
which such amounts were deposited into such Collection Accounts.

 

(b)           On each Settlement Date to occur on or after the Facility
Termination Date, the Seller (or the Administrative Agent acting on behalf of
the Seller) shall cause all funds on deposit in the Seller Operating Accounts
from time to time, including any investment earnings received with respect to
such funds, (collectively, “Seller Operating Account Funds”), to be distributed
in the following order of priority:

 

(i)            first, to pay, on a pro rata basis in no order of priority
amongst themselves:

 

(A)          to the Administrative Agent an amount equal to any unreimbursed
Transaction Party Obligations then owing to the Administrative Agent in respect
of costs and expenses incurred in connection with the enforcement of any
Transaction Document or the collection of any amounts due thereunder;

 

(B)          all operating costs, expenses, Agreed Annual Income and taxes of
the Seller then due and payable, as instructed by the Seller; provided that the
aggregate amount so paid during any calendar year pursuant to this
Section 2.7(b)(i)(B), when combined with the aggregate amount paid during such
calendar year pursuant to Section 2.6(e)(iii), shall not exceed EUR 100,000;

 

62

--------------------------------------------------------------------------------


 

(C)          to the Master Servicer, for the benefit of the applicable Italian
Originators, an amount equal to any unreimbursed RIBA Advances;

 

(ii)           second, if the Master Servicer is a Person other than a
Transaction Party or an Affiliate thereof, to pay to such Master Servicer the
Servicing Fee then due and payable;

 

(iii)          third, to pay to the Administrative Agent (for the benefit of the
relevant Purchaser) an amount equal to the aggregate Yield and Fees then due and
payable to each such Person (ratably in accordance with the proportion of such
amounts owing to each such Person);

 

(iv)          fourth, to pay to the Administrative Agent (for the benefit of the
relevant Purchaser) an amount equal to the Aggregate Invested Amount (ratably in
accordance with the Dollar Equivalent of the outstanding Invested Amounts held
by each);

 

(v)           fifth, if any Transaction Party Obligations (other than any amount
described in Sections 2.7(b)(i) to (iv) above) are then due and payable to any
Secured Party, to pay to each such Secured Party (ratably in accordance with the
amounts owing to each) the Transaction Party Obligations so due and payable;

 

(vi)          sixth, to pay all operating costs, expenses, Agreed Annual Income
and taxes of the Seller then due and payable and not paid pursuant to
Section 2.7(b)(i)(B) above, as instructed by the Seller;

 

(vii)         seventh, if the Master Servicer is a Transaction Party or an
Affiliate thereof, to pay to the Master Servicer the Servicing Fee then due and
payable; and

 

(viii)        eighth, after all Transaction Party Obligations are paid in full,
to pay to the Seller any remaining Collections for application in accordance
with Section 2.7(d).

 

(c)           To the extent practicable, the Seller (or the Administrative Agent
acting on behalf of the Seller) shall apply Seller Operating Account Funds
denominated in a currency to the payment of amounts payable pursuant to
Section 2.7(b) in the same currency.  To the extent that aggregate amounts
payable or to become payable in any currency exceed the amount of Seller
Operating Account Funds denominated in that currency and available for such
payment, and Seller Operating Account Funds denominated in any other currency
are available for such payment, the Seller shall allocate such other Seller
Operating Account Funds to the payment of such amount, and on the relevant
payment date the Seller (or the Administrative Agent acting on behalf of the
Seller) shall cause such other Seller Operating Account Funds to be converted
into the relevant currency of payment using commercially reasonable methods and
shall apply the amounts so converted to the making of such payment.

 

63

--------------------------------------------------------------------------------


 

(d)                                 Any Collections remitted to the Seller
pursuant to Section 2.7(b)(viii) shall be applied by the Master Servicer, on
behalf of the Seller, to make payments pursuant to the Subordinated Loan
Agreement (such amount to be allocated among the Subordinated Lenders ratably in
accordance with the proportion of such amounts owing to each such Person).

 

2.8                               Deemed Collections; application of payments

 

(a)                                 Each of the parties hereto agrees that,
unless otherwise required by contract or applicable Law or clearly indicated by
facts or circumstances or unless an Obligor designates that a payment be applied
to a specific Receivable, all Collections from an Obligor shall be applied in
the order of maturity of the Receivables of such Obligor starting with the
Receivable of such Obligor having the earliest maturity date (whether or not
such Receivables are Portfolio Receivables).

 

(b)                                 If and to the extent the Administrative
Agent, any Purchaser Agent, any Purchaser or any Indemnified Party shall be
required for any reason to pay over to an Obligor, any Transaction Party or any
other Person (other than in accordance herewith) any amount received on its
behalf hereunder, such amount shall be deemed not to have been so received but
rather to have been retained by the Seller and, accordingly, the Administrative
Agent, such Purchaser Agent, such Purchaser or such Indemnified Party, as the
case may be, shall have a claim against the Seller for such amount, payable when
and to the extent that any distribution from or on behalf of such Obligor is
made in respect thereof.

 

(c)                                  If on any day a Portfolio Receivable or any
part thereof becomes a Diluted Receivable, the Seller shall be deemed to have
received on such day a Collection of such Portfolio Receivable in the amount of
such Diluted Receivable or part thereof.

 

(d)                                 If on any day it is determined that any of
the representations or warranties in Section 4.1 (Representations and warranties
of the Seller) was untrue with respect to a Portfolio Receivable, the Seller
shall be deemed to have received on such day a Collection of such Portfolio
Receivable in an amount equal to the Unpaid Balance thereof.

 

(e)                                  If on any day a RIBA Dilution occurs, the
Seller shall be deemed to have received on such day a Collection in the amount
of such RIBA Dilution.

 

(f)                                   Not later than the Settlement Date related
to the Calculation Period in which such Collection is deemed to have been
received pursuant to this Section 2.8 (and if a Facility Event or Portfolio
Event has occurred and is continuing, not later than the second (2nd) Local
Business Day after a Responsible Officer of the Master Servicer is notified in
writing or otherwise becomes aware that the Seller has been deemed pursuant to
this Section 2.8 to have received a Deemed Collection), the Seller shall deposit
in a Seller Operating Account, in same day funds, the amount of such Deemed
Collection; provided that prior to the occurrence of a Facility Event or
Portfolio Event the amount so payable by the Seller shall not exceed the amount
(if any) required (after giving effect to

 

64

--------------------------------------------------------------------------------


 

any Deemed Collection to be paid by any other Transaction Party on such day) in
order to cause the Aggregate Invested Amount to be less than or equal to the
lesser of (x) the Facility Limit and (y) the Funding Base.  Any such amount
shall be applied as a Collection in accordance with Sections 2.6 (Collections
prior to Facility Termination Date) or 2.7 (Collections after Facility
Termination Date), as applicable.

 

2.9                               Payments and computations, etc.

 

(a)                                 All amounts to be paid by the Seller or the
Master Servicer to the Administrative Agent, any Purchaser Agent, any Purchaser
or any other Secured Party shall be paid no later than (i) 4:00 p.m. (London
time) for amounts in U.S. Dollars and CAD or (ii) 3:00 p.m. (London time) for
amounts in other Approved Currencies on the day when due in immediately
available funds (without counterclaim, setoff, deduction, defense, abatement,
suspension or deferment) to the applicable Seller Operating Account (or other
account specified by the Administrative Agent from time to time).  It is
understood and agreed that payments by the Seller to the Purchaser or Purchaser
Agents shall be made by the Seller depositing such payments into the applicable
Seller Operating Account and the Administrative Agent remitting such amounts
from such accounts to the applicable Purchasers or Purchaser Agents.  The
Administrative Agent shall forward any amounts received by the Administrative
Agent for the benefit of any other Person (including without limitation under
Sections 2.6(f) and 2.7) to the applicable Person by (i) 4:00 p.m. (London time)
for amounts in U.S. Dollars and CAD or (ii) 3:00 p.m. (London time) for amounts
in other Approved Currencies in immediately available funds.  All amounts to be
deposited by the Seller or the Master Servicer into any Facility Account or any
other account shall be deposited in immediately available funds no later than
(i) 4:00 p.m. (London time) for amounts in U.S. Dollars and CAD or (ii) 3:00
p.m. (London time) for amounts in other Approved Currencies on the date when
due.

 

(b)                                 The Seller shall (and shall cause the Master
Servicer to), to the extent permitted by Law, pay interest on any amount not
paid or deposited by it when due hereunder (after as well as before judgment),
at an interest rate per annum equal to the Default Rate, payable on demand.

 

(c)                                  All computations of Yield, Fees and other
amounts hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first but excluding the date of payment)
elapsed, except that (i) computations of interest and Yield accruing at the Base
Rate with respect to any amount denominated in U.S. Dollars shall be made on the
basis of a year of 365 days (or 366, as applicable), (ii) computations of
interest and Yield accruing at the Eurocurrency Rate by reference to CDOR with
respect to any amount denominated in Canadian Dollars shall be made on the basis
of a year of 365 days (or 366, as applicable), and (iii) in any case where the
practice of the relevant interbank market differs, computations of interest and
Yield shall be made in accordance with that market practice. Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
such

 

65

--------------------------------------------------------------------------------


 

payment or deposit.  Any computations by the Administrative Agent or any
Purchaser Agent of amounts payable by the Seller hereunder shall be binding upon
the Seller absent manifest error.

 

(d)                                 All payments required to be made hereunder
to any Purchaser, any Purchaser Agent, any Indemnified Party or any other
Secured Party shall be made by paying such amount to the applicable account
specified by the Administrative Agent from time to time (and the Administrative
Agent, in turn, shall transfer such amounts to the applicable Purchaser Agent’s
Account) in accordance with this Section 2.9.  Upon receipt of funds, the
Purchaser Agent shall pay such funds to the related Person owed such funds in
accordance with the records maintained by the Purchaser Agent.  If the
applicable Purchaser Agent shall have paid to any Purchaser, the Purchaser
Agent, any Indemnified Party or any other Secured Party any funds that (i) must
be returned for any reason (including any Event of Bankruptcy) or (ii) exceeds
that which such Person was entitled to receive, such amount shall be promptly
repaid to the Purchaser Agent by such Person.

 

(e)                                  All payments of Invested Amounts and Yield
in respect of any Tranche shall be made in the same Approved Currency as the
Approved Currency in which such Tranche is denominated.  All other payments to
be made by the Master Servicer or the Seller hereunder shall be made solely in
Dollars or Euros (as specified in the applicable invoice or request for payment)
or in any other Approved Currency subject to an agreement between the relevant
parties of the applicable exchange rate.

 

(f)                                   It is understood and agreed that if a
Purchaser is required to deposit funds into a Seller Operating Account on a
particular date and is also scheduled to receive payment from such Seller
Operating Account on such date in the same currency, such Purchaser may net such
payments if such Purchaser has given prior notice of such netting to the
Administrative Agent.

 

2.10                        Tranches

 

Each Investment made by the Purchasers in the same Purchaser Group on any
Investment Date shall be allocated to one or more Tranche Periods as set forth
in the definition of such term with one or more Rate Types as selected by the
applicable Purchaser Agent.  Any portion of an Investment having one Tranche
Period and one Rate Type and denominated in the same Approved Currency is
referred to herein as a “Tranche”.  Either the Master Servicer (acting on behalf
of the Seller) or (following a Facility Termination Event or Portfolio Event)
the Purchaser Agent for each Purchaser Group may, upon notice to the other party
received at least four Business Days prior to the last day of any Tranche Period
in the case of the Seller giving notice, or up to the last day of such Tranche
Period in the case of the Purchaser Agent giving notice, either (a) divide any
Tranche originating on such last day or having a Tranche Period ending on such
last day into two or more Tranches having an aggregate Invested Amount equal to
the Invested Amount of such divided Tranche or (b) combine any two or more
Tranches originating on such last day or having Tranche Periods ending on such
last day into a single Tranche having an Invested Amount equal to the aggregate
of the Invested Amount of such Tranches; provided that no Tranche owned by any
Conduit Purchaser may be combined with a Tranche owned by

 

66

--------------------------------------------------------------------------------


 

any other Purchaser, a Tranche held by the Committed Purchasers in any Purchaser
Group may not be combined with any Tranche held by the Committed Purchasers in
any other Purchaser Group and a Tranche denominated in one Approved Currency may
not be combined with a Tranche denominated in another Approved Currency.

 

2.11                        Breakage costs

 

(a)                                 The Seller shall indemnify the Purchasers,
the Agents and any related Program Support Provider against any loss, cost or
expense incurred by the Purchasers, the Agents or such Program Support
Providers, either directly or indirectly, as a result of the failure by the
Seller to make any Investment for any reason on the date specified by the Seller
pursuant to, and in accordance with, Section 2.2 (Purchase procedures),
including any loss, cost, loss of profit or expense incurred by any Agent, any
Purchaser or any Program Support Provider by reason of the liquidation or
reemployment of funds acquired by the Purchasers (including funds obtained by
issuing Commercial Paper, obtaining deposits as loans from third parties and
reemployment of funds) to fund such Investment and any costs incurred in
connection with the termination or reduction of any related Currency Hedge
Agreements.  Such indemnification may include an amount equal to the Liquidation
Fee.

 

(b)                                 The Seller further agrees to pay all
Liquidation Fees associated with a reduction of the Invested Amount in respect
of any Tranche at any time.

 

(c)                                  A certificate as to any loss, expense or
Liquidation Fees payable pursuant to this Section 2.11 submitted by any
Purchaser, through its Purchaser Agent, to the Seller shall be conclusive in the
absence of manifest error.

 

2.12                        Illegality

 

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Law or in the interpretation or application thereof by any
relevant Official Body shall make it unlawful, or any Official Body asserts it
is unlawful, for any Purchaser to make or maintain Tranches for which Yield is
calculated by reference to the Adjusted Eurocurrency Rate (each a “Eurocurrency
Tranche”) as contemplated by this Agreement or to obtain in the interbank
Eurocurrency market the funds with which to make or maintain any such
Eurocurrency Tranche (a) such Purchaser shall promptly notify the Administrative
Agent, its Purchaser Agent, the Master Servicer and the Seller thereof, (b) the
obligation of such Purchaser to fund or maintain Eurocurrency Tranches or
continue Eurocurrency Tranches as such shall forthwith be cancelled and (c) such
Purchaser’s Tranches then outstanding as Eurocurrency Tranches, if any, shall be
converted on the last day of the Tranche Period for such Tranches or within such
earlier period as required by Law into a Tranche that accrues Yield based on the
Base Rate (each a “Base Rate Tranche”).

 

2.13                        Inability to determine Eurocurrency Rate

 

If prior to the commencement of any Tranche Period for a Eurocurrency Tranche:

 

(a)                                 the applicable Purchaser Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not

 

67

--------------------------------------------------------------------------------


 

exist for ascertaining on a timely basis the Adjusted Eurocurrency Rate or the
Eurocurrency Rate, as applicable, for such Tranche Period; or

 

(b)                                 the applicable Purchaser Agent determines
that the Adjusted Eurocurrency Rate or the Eurocurrency Rate, as applicable, for
such Tranche Period will not adequately and fairly reflect the cost to the
applicable Purchasers of making or maintaining the related Tranche for such
Tranche Period;

 

then, such Purchaser Agent shall give notice thereof to the Seller, the Master
Servicer and each other Purchaser Agent by telephone or facsimile as promptly as
practicable thereafter and, until the circumstances giving rise to such notice
no longer exist any affected Eurocurrency Tranche shall as of the last day of
the Tranche Period applicable thereto be converted to or continued as a Base
Rate Tranche.

 

2.14                        Indemnity for reserves and expenses

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Indemnified Party (except any
such reserve requirement reflected in the Adjusted Eurocurrency Rate); or

 

(ii)                                  impose on any Indemnified Party (or on the
U.S. market for certificates of deposit or the London interbank market) any
other condition or expense affecting or with respect to this Agreement, any
Program Support Agreement or any other Transaction Document or Eurocurrency
Tranches made or maintained by such Indemnified Party (except those for which
payment has been made pursuant to Section 2.15 (Indemnity for Taxes)) or the
maintenance or financing of the Investments hereunder, directly or indirectly,
or under any Program Support Agreement;

 

and the result of any of the foregoing shall be to increase the cost to such
Indemnified Party of making or maintaining any Tranche (or of maintaining its
obligation to fund any such Tranche or its obligations under any Program Support
Agreement) by an amount that such Indemnified Party deems to be material or to
reduce the amount of any sum received or receivable by such Indemnified Party
hereunder (whether of principal, yield or otherwise), then on the tenth (10th)
day immediately following notification thereof pursuant to Section 2.14(d) the
Seller will pay to such Indemnified Party such additional amount or amounts as
will compensate such Indemnified Party for such additional costs incurred or
reduction suffered.  Notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements, regulations and legislation and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
the United States, the European Union or foreign regulatory authorities, in each
case pursuant to Basel III and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines and
directives promulgated thereunder,

 

68

--------------------------------------------------------------------------------


 

are deemed to have been introduced or adopted after the Amendment Effective
Date, regardless of the date enacted or adopted.

 

(b)                                 If any Indemnified Party determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Indemnified Party’s capital or on the
capital of such Indemnified Party’s holding company, if any, as a consequence of
this Agreement, any Program Support Agreement or the Investments made or
acquired by such Indemnified Party, to a level below that which such Indemnified
Party or holding company could have achieved but for such Change in Law (taking
into consideration such Indemnified Party’s policies and the policies of such
Indemnified Party’s holding company with respect to capital adequacy) by an
amount that such Indemnified Party deems to be material, then on the tenth
(10th) day immediately following notification thereof pursuant to
Section 2.14(d) the Seller will pay to such Indemnified Party such additional
amount or amounts as will compensate such Indemnified Party or such Indemnified
Party’s holding company for any such reduction suffered; provided, that the
Seller shall not be required to compensate an Indemnified Party pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Indemnified Party notifies the Seller and the Master Servicer of such
Indemnified Party’s intention to claim compensation therefor; and provided,
further, that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.

 

(c)                                  A certificate of an Indemnified Party
setting forth the amount or amounts necessary to compensate such Indemnified
Party or its holding company, as applicable, as specified in clause (a) or
(b) of this Section 2.14 shall be delivered to the Seller and the Master
Servicer and shall be conclusive absent manifest error.

 

(d)                                 Promptly after any Indemnified Party has
determined that it will make a request for compensation pursuant to this
Section 2.14, such Indemnified Party shall notify the Seller and the Master
Servicer of such determination.  Except as otherwise provided in clause (b) of
this Section 2.14, failure or delay on the part of any Indemnified Party to
demand compensation pursuant to this Section 2.14 shall not constitute a waiver
of such Indemnified Party’s right to demand such compensation.

 

(e)                                  Notwithstanding anything in this
Section 2.14 to the contrary, the Seller shall not be required to pay to any
Indemnified Party any amount pursuant to this Section 2.14 to the extent
(i) such amount has been fully and finally paid in cash to such Indemnified
Party pursuant to any other provision of this Agreement or any other Transaction
Document or (ii) such amounts constitute Excluded Taxes.

 

2.15                        Indemnity for Taxes

 

(a)                                 Any and all payments by or on account of any
obligation of the Seller hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the Seller
shall be required

 

69

--------------------------------------------------------------------------------


 

to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.15) the recipient of such payment receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Seller
shall make such deductions, and (iii) the Seller shall pay the full amount
deducted to the relevant Official Body in accordance with applicable Law.

 

(b)                                 In addition, the Seller shall pay any Other
Taxes to the relevant Official Body in accordance with applicable Law.

 

(c)                                  The Seller shall indemnify each Indemnified
Party within ten (10) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by such Indemnified Party on or with
respect to the sale, assignment and transfer of the Portfolio Receivables under
this Agreement, any Investment and any payment by or on account of any
obligation of the Seller hereunder  or where payment of any Indemnified Taxes or
Other Taxes is otherwise made by an Indemnified Party pursuant to or in
connection with this Agreement (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.15) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body (other than those resulting from the Indemnified Party’s gross
negligence, fraud or wilful misconduct).  A certificate (along with a copy of
the applicable documents from the relevant Official Body) as to the amount of
such payment or liability delivered to the Seller by an Indemnified Party, or by
the Administrative Agent on its own behalf, on behalf of another Agent or on
behalf of a Purchaser, shall be conclusive absent manifest error.  In connection
with any request for compensation pursuant to this Section 2.15(c), the relevant
Indemnified Party shall deliver to the Master Servicer a receipt (or other
evidence reasonably satisfactory to the Master Servicer) of such payment or
liability with respect to which such request relates.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Seller to an Official Body, the Seller
shall deliver to the related Purchaser Agent the original or a certified copy of
a receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to such Purchaser Agent.  Simultaneously with the delivery to a
Purchaser Agent of any receipt, return or other evidence pursuant to this
Section 2.15(d), the Seller shall deliver a copy of the same to the Master
Servicer.

 

(e)                                  (i)                                    
Upon the reasonable request of the Seller, any Foreign Purchaser that is
entitled to an exemption from or reduction of withholding Tax under the law of
the jurisdiction in which the Seller is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Seller (with a copy to the Administrative Agent), such properly
completed and executed documentation prescribed by applicable Law (and, so far
is practicable,

 

70

--------------------------------------------------------------------------------


 

within the time or times required by applicable Law) as will permit such
payments to be made without withholding or at a reduced rate; provided, that
such Foreign Purchaser is legally able to complete, execute and deliver such
documentation and such documentation has not already been provided by the
Foreign Purchaser pursuant to Section 2.15(e)(ii) hereof.

 

(ii)                                  Each Purchaser shall deliver to the Seller
(with a copy to the Administrative Agent) either (A) in the case of a Purchaser
that is not a “U.S. Person” as defined in section 7701(a)(30) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), a properly completed and
executed Internal Revenue Service (“IRS”) Form W-8BEN or W-8ECI, as appropriate,
claiming to the effect a zero percent rate of U.S. federal income tax
withholding on interest income, or (B) in the case of a Purchaser that is a
“U.S. Person” as defined in Code section 7701(a)(30), a properly completed and
executed IRS Form W-9 certifying that it is not subject to backup withholding.

 

Such IRS forms shall be delivered by each applicable Purchaser on or prior to
the date on which such Purchaser becomes a Purchaser under this Agreement.  In
addition, each Purchaser shall deliver such applicable IRS forms no later than
the end of the third calendar year following the year in which the most recently
submitted IRS forms were delivered and upon the obsolescence or invalidity of
any previously delivered IRS form resulting from a related change in factual
circumstances of Purchaser; provided, however, that notwithstanding any other
provision in this Section 2.15(e), a Purchaser shall not be required to deliver
any such subsequent IRS form pursuant to this paragraph that such Purchaser is
not legally able to complete, execute and deliver.

 

(f)                                   If an Indemnified Party determines, in its
sole good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Seller or with respect to which
the Seller has paid additional amounts pursuant to this Section 2.15, it shall
pay over such refund to the Seller (but only to the extent of indemnity payments
made, or additional amounts paid, by the Seller under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Indemnified Party and without interest (other
than any interest paid by the relevant Official Body with respect to such refund
net of any applicable Taxes payable in respect of such interest); provided that
the Seller, upon the request of such Indemnified Party, agrees to repay the
amount paid over to the Seller (plus any penalties, interest or other charges
imposed by the relevant Official Body) to such Indemnified Party in the event
such Indemnified Party is required to repay such refund to such Official Body. 
This Section 2.15 shall not be construed to require any Indemnified Party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the Seller or any other Person.

 

(g)                                  Notwithstanding anything in this
Section 2.15 to the contrary, the Seller shall not be required to pay to any
Indemnified Party any amount pursuant to this

 

71

--------------------------------------------------------------------------------


 

Section 2.15 to the extent (i) such amount has been fully and finally paid in
cash to such Indemnified Party pursuant to any other provision of this Agreement
or any other Transaction Document or (ii) such amounts constitute Excluded
Taxes.

 

(h)                                 Each Purchaser shall, at such times as the
Administrative Agent may request, take reasonable steps to obtain and deliver to
the Administrative Agent a valid certificate issued by the appropriate taxation
authority in that Purchaser’s jurisdiction of incorporation certifying that
Purchaser is resident for taxation purposes in that jurisdiction (including
certification of residence, where applicable, for the purposes of a double
taxation treaty).

 

(i)                                     Each of the Seller, the Administrative
Agent and each Purchaser shall provide a certified copy of a certificate of tax
residence to the Master Servicer from their respective jurisdictions at closing
and on an annual basis thereafter.

 

2.16                        Conversion of currencies

 

(a)                                 If, on any day a payment is due and payable
hereunder or under any other Transaction Document, it is necessary for funds in
one currency to be converted into another currency in order to make any payment
required to be made pursuant to Sections 2.6 (Collections prior to Facility
Termination Date) or 2.7 (Collections after Facility Termination Date), as
applicable, the Seller shall (and shall cause the Master Servicer to) solicit
offer quotations from at least two foreign exchange dealers reasonably
acceptable to the Administrative Agent for effecting such exchange and shall
select the quotation which provides for the best exchange rate.  The Seller
shall (and shall cause the Master Servicer to) effect such exchange (or, if
applicable, shall instruct the Administrative Agent to effect such exchange) as
soon thereafter as is reasonably practicable but in no event later than two
Business Days thereafter.

 

(b)                                 On each Exchange Rate Determination Date,
the Seller shall (and shall cause the Master Servicer to) determine the Spot
Rate for each Local Currency (based on the relevant exchange rate appearing on
any Reuters World Currency Page or applicable Bloomberg BGN FX Page for such
currency as set forth in the definition of Spot Rate) and give notice thereof to
the Administrative Agent.  In the event the Spot Rate for such Local Currency
cannot be determined by the Master Servicer because the relevant exchange rate
does not appear on any Reuters World Currency Page or applicable Bloomberg BGN
FX Page for such currency as set forth in the definition of Spot Rate, then the
Spot Rate shall be determined by the Administrative Agent and notified to the
Seller and the Master Servicer in accordance with such definition.

 

(c)                                  Whenever any computation or calculation
hereunder requires the aggregation of amounts denominated in more than one
currency, all amounts that are denominated in a Local Currency shall be
converted to Dollars using the Spot Rate determined for the Exchange Rate
Determination Date immediately preceding the date of such calculation.

 

72

--------------------------------------------------------------------------------


 

2.17                        [Reserved]

 

2.18                        Mitigation obligations

 

If an event occurs as a result of which any Indemnified Party requests
compensation under Section 2.11 (Breakage costs) or Section 2.14 (Indemnity for
reserves and expenses), or if any cancellation occurs under Section 2.12
(Illegality) or if the Seller is required to pay any additional amount to any
Indemnified Party or any Official Body for the account of any Indemnified Party
pursuant to Section 2.15 (Indemnity for Taxes), then such Indemnified Party
shall notify the Seller of such event and, subject to the prior written consent
of the Performance Undertaking Provider (such consent not to be unreasonably
withheld), use reasonable efforts to mitigate or avoid the effects of such
event, if, in the reasonable judgment of such Indemnified Party, such efforts
(a) would eliminate or reduce the amounts payable pursuant to such Sections in
the future and (b) would not subject such Indemnified Party or any of its
Affiliates to any unreimbursed cost or expense (taking into account any
reimbursement made by any Transaction Party pursuant to a Transaction Document)
and would not (in the reasonable opinion of such Indemnified Party) otherwise be
disadvantageous to such Indemnified Party or any of its Affiliates.  For the
avoidance of doubt, the Seller hereby agrees to pay all reasonable costs and
expenses incurred by any Indemnified Party in connection with any action taken
by such Indemnified Party pursuant to, or in connection with, this Section 2.18.

 

2.19                        Proceeds of Subordinated Loans

 

(a)                                 On the Initial Purchase Date, the Seller
shall request a Subordinated Loan in an amount equal to the excess of (i) the
aggregate Unpaid Balance of the Receivables to be purchased by the Seller
pursuant to the Originator Sale Agreements and the Intermediate Transfer
Agreements, over (ii) the aggregate cash payment made by the Purchasers to the
Seller on the Initial Purchase Date in respect of such Receivables.  On any date
of purchase of Receivables by the Seller, if the Seller does not have sufficient
available funds to pay the full Purchase Price thereof and the Deferred RPA
Purchase Price amounts with respect to the related Originator would exceed an
amount equal to 10% of the Unpaid Balance of Portfolio Receivables that qualify
as Eligible Receivables set forth in the most recently delivered Portfolio
Report with respect to such Originator, the Seller shall request a Subordinated
Loan in the amount of any shortfall if the Seller does not otherwise have
sufficient funds available for such purpose; provided, that so long as the
Applicable S&P Rating is not below “BBB-” (or withdrawn or suspended) and the
Applicable Moody’s Rating is not below “Baa3” (or withdrawn or suspended), then
the determination as to whether the Deferred RPA Purchase Price amounts with
respect to each Originator would exceed such 10% threshold may be made on a
weekly basis (rather than daily in any other circumstance) on the fourth
Business Day (or, if such calendar week has less than 4 Business Days, on the
last Business Day) of such calendar week and any such determination shall remain
in effect until the immediately succeeding date of determination.

 

(b)                                 If (i) on any day, the Seller has
insufficient funds to pay the full Purchase Price of Receivables to be purchased
on such day pursuant to, and in accordance with the terms and conditions of, the
Originator Sale Agreements

 

73

--------------------------------------------------------------------------------


 

and the Intermediate Transfer Agreements or (ii) on any Settlement Date, the
Seller has insufficient funds to pay amounts payable on such Settlement Date
pursuant to Section 2.6(f)(i) through (iii) or 2.7(b)(i) through (iii) (solely
for the first Settlement Date on which amounts are distributed pursuant to
Section 2.7 and not to exceed the amount applied to the Purchase Price of
Receivables during the related Calculation Period), as applicable, the Seller
shall request a Subordinated Loan on such day in amount equal to such
insufficiency.

 

2.20                        Extension of Scheduled Commitment Facility
Termination Date

 

(a)                                 In connection with each anniversary of the
Amendment Effective Date (the “Applicable Anniversary Date”), the Seller (or the
Master Servicer on its behalf) may advise the Administrative Agent and each
Purchaser Agent in writing of its desire to extend the Scheduled Commitment
Facility Termination Date to a date falling twelve (12), twenty-four (24) or
thirty-six (36) calendar months after such Applicable Anniversary Date, provided
(i) such request is made not more than ninety (90) days prior to, and not less
than sixty (60) days prior to, the Applicable Anniversary Date and (ii) the
Scheduled Commitment Facility Termination Date may not extend beyond the Final
Termination Date without the consent of each Purchaser Agent.  Each Purchaser
Agent shall promptly notify each Purchaser in its related Purchaser Group of any
such request and each such Purchaser shall notify its related Purchaser Agent,
the Administrative Agent, the Master Servicer and the Seller of its decision to
accept or decline the request for such extension no later than thirty (30) days
prior to the then Applicable Anniversary Date (it being understood that each
Purchaser may accept or decline such request in its sole discretion and on such
terms as it may elect, and the failure to so notify its Purchaser Agent, the
Administrative Agent, the Master Servicer and the Seller shall be deemed an
election not to extend by such Purchaser).  In the event that all Committed
Purchasers agree to extend the then current Scheduled Commitment Facility
Termination Date, the Seller, the Administrative Agent, the Purchasers and the
applicable Purchaser Agents shall enter into such documents as such Purchasers
may deem necessary or appropriate to reflect such extension, and any costs and
expenses incurred in connection with such documents shall be paid as agreed in
writing among such Purchasers, the Purchaser Agents and the Administrative Agent
(including attorneys’ fees), the Seller and the Master Servicer.

 

(b)                                 No Committed Purchaser shall be obligated to
agree to extend the Scheduled Commitment Facility Termination Date.  If any
Committed Purchaser does not agree to extend, the Seller may (i) require such
Committed Purchaser and its related Conduit Purchaser to assign its interest
hereunder to an Eligible Assignee identified by the Seller (or the Master
Servicer on its behalf) or (ii) if no Facility Event or Portfolio Event has
occurred and is continuing, apply Collections to repay in full (to the extent
not assigned in clause (i)) the Investment, Yield and other amounts owing to
such Committed Purchaser and related Conduit Purchaser on a non-pro rata basis
and terminate in full any unassigned commitment of such Committed Purchaser.

 

74

--------------------------------------------------------------------------------


 

2.21                        Accordion Increase

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Seller (or the Master Servicer on its behalf)
may request from time to time an increase in the Aggregate Commitment (each, an
“Accordion Increase”) in an aggregate amount which when aggregated with the
amount of all other Accordion Increases does not exceed $300,000,000 (the
“Additional Commitments”).

 

(b)                                 Subject to and in accordance with
Section 2.21(a), the Seller (or the Master Servicer on its behalf) may invite
(i) any one or more Committed Purchasers to provide Additional Commitments in
such amount as may be agreed by the Seller and such Committed Purchaser (each
such Committed Purchaser that is invited and wishes to provide Additional
Commitments, an “Accordion Committed Purchaser,”) and/or (ii) in consultation
with the Administrative Agent, any one or more banks or other entities that have
a short-term debt rating of at least A-1 by S&P and P-1 by Moody’s (unless
agreed by the Administrative Agent that such minimum rating is not applicable)
(each, a “New Accordion Committed Purchaser”) to provide Additional Commitments
in such amounts as may be agreed by the Seller and such New Accordion Committed
Purchaser.

 

(c)                                  For the avoidance of doubt, no Committed
Purchaser shall (unless otherwise agreed by that Committed Purchaser) be obliged
to provide any Additional Commitment.

 

(d)                                 The Seller shall, promptly following
agreement with the Accordion Committed Purchasers and New Accordion Committed
Purchasers and in any event not later than forty-five (45) Business Days (or
such other period as the Administrative Agent after consultation with the
Accordion Committed Purchasers and New Accordion Committed Purchasers, as
applicable, and the Seller (or the Master Servicer on its behalf) may agree)
prior to the proposed date of the Accordion Increase, deliver to the
Administrative Agent a notice (an “Accordion Request”) signed by a Responsible
Officer of the Seller (or the Master Servicer on its behalf) which shall
specify: (i) the aggregate amount of the proposed Additional Commitments,
(ii) the proposed date of the Accordion Increase which shall be a Settlement
Date (the “Accordion Increase Date”), (iii) the identity of, and the amount of
the proposed Additional Commitment of, each Accordion Committed Purchaser and
each New Accordion Committed Purchaser that wishes to provide an Additional
Commitment and (iv) any fees relating to the Accordion Increase.  Following the
receipt by the Administrative Agent of the Accordion Request, the Administrative
Agent shall promptly forward a copy to each Purchaser Agent for informational
purposes.

 

(e)                                  An Accordion Increase will only become
effective if, on the date of the Accordion Request and the proposed Accordion
Increase Date, the Facility Termination Date has not occurred and no event
exists or would result from the proposed Accordion Increase that constitutes a
Facility Event or Portfolio Event.

 

75

--------------------------------------------------------------------------------


 

(f)                                   Subject to the conditions in this
Section 2.21 (Accordion Increase), an Accordion Increase will become effective
in accordance with paragraph (g) below when the Administrative Agent executes an
otherwise duly completed Accordion Increase Certificate delivered to it by the
Seller (or the Master Servicer on its behalf) and the Additional Commitment
Purchasers, if applicable, and any New Accordion Committed Purchaser and the
Conduit Purchasers and Purchaser Agent in its new Purchaser Group shall have
executed a Joinder Agreement in accordance with Section 11.3(i) (New Purchaser
Groups). The Administrative Agent shall as soon as reasonably practicable after
receipt by it of a duly completed Accordion Increase Certificate appearing on
its face to comply with the terms of this Agreement and delivered in accordance
with the terms of this Agreement, execute the Accordion Increase Certificate. 
The Administrative Agent shall only be obliged to execute an Accordion Increase
Certificate delivered to it by the Seller (or the Master Servicer on its behalf)
and the Additional Commitment Purchasers once it is satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations in relation to each New Accordion Committed
Purchaser.

 

(g)                                  On the Accordion Increase Date, the amount
of the Additional Commitment of each Additional Commitment Purchaser will be as
set out in the relevant column opposite its name in the Accordion Increase
Certificate.  Notwithstanding any provision to the contrary in this Agreement,
on and after any Accordion Increase Date, any Incremental Investment made by the
Conduit Purchasers and the Committed Purchasers, and any Invested Amount repaid
to the Conduit Purchasers and the Committed Purchasers, shall be made or repaid
on a non-pro rata basis until each Purchaser Group’s Invested Amount (after
giving effect to such Incremental Investment) is the same percentage of such
Purchaser Group’s Commitment as every other Purchaser Group.

 

(h)                                 The Seller shall promptly on demand pay the
Administrative Agent and the Purchaser Agents the amount of all costs and
expenses (including legal fees) reasonably incurred by them in connection with
any increase in Commitments under this Section 2.21.

 

(i)                                     Any amounts payable to the Purchasers by
any Transaction Party on or before the Accordion Increase Date (including,
without limitation, all interest, fees and commission payable up to (but
excluding) the Accordion Increase Date) in respect of any period ending on or
prior to the Accordion Increase Date shall be for the amount of the Purchasers
party to this Agreement prior to the Accordion Increase Date and no Additional
Commitment Purchaser shall have any interest in, or any rights in respect of,
any such amount (save in respect of their Commitments up to (but excluding) the
Accordion Increase Date).

 

(j)                                    Each New Accordion Committed Purchaser,
by executing the relevant Accordion Increase Certificate confirms, for the
avoidance of doubt, that the Administrative Agent has authority to execute on
its behalf any amendment or waiver that has been approved by or on behalf of the
requisite Purchasers in accordance with this Agreement on or prior to the date
on which the Accordion Increase Certificate becomes effective in accordance with
this

 

76

--------------------------------------------------------------------------------


 

Agreement and that it is bound by that decision to the same extent as the
Purchasers.

 

3.                                      CONDITIONS OF PURCHASES

 

3.1                               Conditions precedent to initial Incremental
Investment

 

The effectiveness of the Commitments and the initial Incremental Investment
under this Agreement is each subject to the conditions precedent that:

 

(a)                                 to the extent required by the program
documents governing any Conduit Purchaser’s Commercial Paper Program or
Commercial Paper Program of any conduit refinancing directly or indirectly a
Committed Purchaser, each Rating Agency shall have confirmed that the execution
and delivery of this Agreement by such Conduit Purchaser will not result in the
reduction or withdrawal of the then-current ratings of such Conduit Purchaser’s
Commercial Paper below A-1 by S&P and P-1 by Moody’s;

 

(b)                                 the results of a review and audit of the
collection, operating and reporting systems, Credit and Collection Policies and
historical receivables information which accounts for 70% of the Originators’
portfolio are reasonably satisfactory to the Administrative Agent and the
Purchaser Agents and a satisfactory written agreed upon procedures report as to
such matters is delivered by a Person satisfactory to the Administrative Agent
and the Purchaser Agents on or before the Closing Date;

 

(c)                                  consummation of the transactions
contemplated herein shall have occurred or shall occur simultaneously with the
initial purchase by the Seller Parties under the applicable Originator Sale
Agreements; and

 

(d)                                 the Administrative Agent and each Purchaser
Agent shall have received on or before the date of such Incremental Investment
all of the instruments, documents, agreements, certificates and opinions
specified on Schedule 4 (Condition Precedent Documents), each (unless otherwise
indicated) dated on or about the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent and each Purchaser Agent.

 

3.2                               Conditions precedent to all Incremental
Investments, Reinvestments and Releases

 

Each Incremental Investment (including the initial Incremental Investment), each
Reinvestment and each Release hereunder shall be subject to the further
conditions precedent that on the date of such Incremental Investment,
Reinvestment or Release the following statements shall be true (and acceptance
of the proceeds of any such Incremental Investment, Reinvestment or Release
shall be deemed a representation and warranty by the Seller that such statements
are then true by reference to the facts and circumstances existing on the date
of such Incremental Investment, Reinvestment or Release):

 

77

--------------------------------------------------------------------------------


 

(i)                                    In the case of an Incremental Investment,
the making of such Incremental Investment does not violate any provisions of
Section 2.1 (The Purchases);

 

(ii)                                 In the case of an Incremental Investment,
Reinvestment or Release, the Seller has delivered an Investment Request,
appropriately completed, within the time period required by Section 2.2
(Purchase procedures);

 

(iii)                              In the case of any Investment, Reinvestment
or Release, (i) the Master Servicer has delivered the Monthly Report for the
most recent Calculation Period in accordance with the Servicing Agreement and
(ii) to the extent Weekly Reports are then required to be delivered pursuant to
Section 2.3 (Reporting requirements) of the Servicing Agreement, the Master
Servicer shall have delivered a Weekly Report pursuant to and in accordance with
such Section on the date of such Investment, Reinvestment or Release;

 

(iv)                             The Facility Termination Date has not occurred
and, in the case of Incremental Investments, no event exists, or would result
from such Incremental Investment, that constitutes a Facility Event or Portfolio
Event;

 

(v)                                All Fees required to be paid on or prior to
the date of such Incremental Investment, Reinvestment or Release in accordance
with the Fee Letters and all fees and expenses described in Section 11.4 (Costs
and expenses) to the extent then due and payable shall have been paid in full in
accordance with the terms thereof;

 

(vi)                             No portion of the proceeds of such Incremental
Investment, Reinvestment or Release will be used by the Seller to pay the
purchase price for any Receivable that was originated by an Originator with
respect to which a Seller Termination Event has occurred and is continuing;

 

(vii)                          After giving effect to such Incremental
Investment, Reinvestment or Release and the use of the proceeds thereof in
accordance with Section 2.3 (Use of proceeds) the Aggregate Invested Amount does
not exceed the lesser of (I) the Facility Limit and (II) the Funding Base; and

 

(viii)                      Any Subordinated Loan requested on the date of such
Incremental Investment, Reinvestment or Release shall have been (or shall
simultaneously with such Incremental Investment, Reinvestment or Release be)
made by a Subordinated Lender.

 

4.                                      REPRESENTATIONS AND WARRANTIES

 

4.1                               Representations and warranties of the Seller

 

The Seller hereby represents and warrants to the Agents and the Purchasers that,
on the Closing Date and as of the date of each Investment, each Reinvestment and
each Release hereunder and as of each Reporting Date:

 

78

--------------------------------------------------------------------------------


 

(a)                                 It (i) is a private limited liability
company duly organized and validly existing under the laws of its jurisdiction
of organization, (ii) is duly qualified to do business in every other
jurisdiction where the nature of its business requires it to be so qualified,
unless the failure to so qualify would not have a Material Adverse Effect, and
(iii) has all corporate or other organizational power and authority required to
perform its obligations under the Transaction Documents to which it is a party
and to carry on its business in each jurisdiction in which its business is now
conducted unless the failure to have such power and authority would not have a
Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
it of this Agreement and any other Transaction Document to which it is a party,
including the Seller’s use of the proceeds of Investments (i) are within its
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) are in its interest and it will receive a corporate benefit as a
result of the transactions contemplated hereby and thereby and the value of the
consideration obtained by it under the transactions contemplated hereby and
thereby constitutes fair market value, (iv) do not contravene or constitute a
default under (A) its Organizational Documents, (B) any applicable Law, (C) any
contractual restriction binding on or affecting it or its property or (D) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property except in each case where any such contravention or default would
not have a Material Adverse Effect and (v) do not result in or require the
creation or imposition of any Adverse Claim (other than Permitted Adverse
Claims) upon or with respect to any of its properties.  Each Transaction
Document to which the Seller is a party has been duly executed and delivered by
the Seller.

 

(c)                                  No authorization, approval, license,
consent, qualification or other action by, and no notice to or filing or
registration with, any Official Body or official thereof or any third party is
required for the due execution, delivery and performance by it of this Agreement
or any other Transaction Documents to which it is a party or any other document
to be delivered by it hereunder or thereunder, except for the actions taken or
referred to in Schedule 4 (Conditions precedent documents) all of which have
been duly made or taken, as the case may be, and are in full force and effect
and except where the failure to have obtained any such authorization or approval
or taken any such action or made any such filing or notice would not have a
Material Adverse Effect.

 

(d)                                 Each of this Agreement and the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of the Seller enforceable against it in accordance with its
terms, subject to any limitation on the enforceability thereof against the
Seller arising from the application of any applicable Insolvency Law or by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(e)                                  There are no actions, suits, investigations
by an Official Body, litigation or proceedings at law or in equity or by or
before any Official Body or in arbitration now pending against or affecting the
Seller or its Subsidiaries or any of its businesses, properties or revenues
(i) which involve or question the validity of this Agreement or any other
Transaction Document to which it is a

 

79

--------------------------------------------------------------------------------


 

party or any of the transactions contemplated hereby or thereby (excluding any
litigation or proceeding against any Obligor) or (ii) which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect. 
The Seller is not in default or violation of any order, judgment or decree of
any Official Body or arbitrator which could reasonably be expected to have a
Material Adverse Effect.

 

(f)                                   No event has occurred and is continuing,
or would result from any Investment or application of the proceeds therefrom,
which constitutes a Facility Event or Portfolio Event which has not been
(i) notified to the relevant parties pursuant to, and in accordance with, the
Transaction Documents or (ii) remedied or waived, in each case, in accordance
with the Transaction Documents.

 

(g)                                  No proceeds of any Investment will be used
to purchase or carry, or to extend credit to others for the purpose of
purchasing or carrying, “margin stock” within the meaning of Regulation T, U or
X promulgated by the Board of Governors of the Federal Reserve System from time
to time.

 

(h)                                 Each Receivable treated as or represented to
be a Portfolio Receivable is owned by the Seller, free and clear of any Adverse
Claim (other than Permitted Adverse Claims).  The Administrative Agent, for the
benefit of the Secured Parties, has a valid and perfected first priority charge,
security interest or pledge, ranking ahead of any other charge, security
interest or pledge and the interest of any other creditor of any Transaction
Party (other than Permitted Adverse Claims) in the Seller Operating Accounts and
all other Collateral, in each case, free and clear of any Adverse Claim (other
than Permitted Adverse Claims).  No effective financing statement or other
instrument similar in effect is filed in any recording office listing any
Transaction Party as debtor, covering any Receivable, Related Security or other
Collateral, or any interest therein or proceeds thereof, other than in respect
of a Permitted Adverse Claim.

 

(i)                                     (i) Each Portfolio Report and
Outstanding Receivables Report is complete and accurate in all material respects
as of its date, (ii) all other information, data, exhibits, documents, books,
records and reports (“Information”) furnished by or on behalf of the Seller in
connection with this Agreement, any other Transaction Document or any
transaction contemplated hereby or thereby is complete and accurate in all
material respects as of its date and no such Information contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein, in the light of the
circumstances under which they were made, not materially misleading; provided,
that, with respect to projected financial information provided by or on behalf
of the Seller, the Seller represents only that such information was prepared in
good faith by management of the Seller on the basis of assumptions believed by
such management to be reasonable as of the time made, and (iii) all financial
statements which have been furnished by or on behalf of the Seller (A) have been
prepared in accordance with GAAP consistently applied (except as approved by the
external auditors and as disclosed therein, if any) and (B) fairly present, in
all material aspects, the financial condition of the Seller and, if applicable,
its consolidated

 

80

--------------------------------------------------------------------------------


 

Subsidiaries as of the dates set forth therein and the results of any operations
of the Seller for the periods ended on such dates.

 

(j)                                    It has (i) timely filed or caused to be
filed all material Tax returns required to be filed and (ii) paid or made
adequate provision for the payment of all material Taxes, assessments and other
governmental charges due and payable by it, except any such Taxes, assessments
or other governmental charges that are being contested in good faith by
appropriate proceedings and for which the Seller has set aside in its books and
records reserves in accordance with GAAP as reasonably determined by the Seller.

 

(k)                                 The Seller has its registered office, its
center of main interests and its principal place of business in the
Netherlands.  The Seller has no other place of business in any other
jurisdiction.

 

(l)                                     (i) The names and addresses of all the
Seller Operating Account Banks together with the account numbers of the Seller
Operating Accounts at such Seller Operating Account Banks are as specified in
Schedule 5 (Facility Accounts and Account Banks), as such Schedule 5 (Facility
Accounts and Account Banks) may be updated from time to time pursuant to
Section 5.1(g) (Change in payment instructions to Obligors).  (ii)  Only
Collections and other amounts payable in respect of Portfolio Receivables are
deposited into the Seller Operating Accounts.

 

(m)                             Since its formation, the Seller has not used any
company name, tradename or doing-business-as name other than the name in which
it has executed this Agreement.

 

(n)                                 The Seller was formed on March 9, 2011 under
the Laws of the Netherlands and the Seller did not engage in any business
activities prior to such date.  The Seller has no Subsidiaries.

 

(o)                                 The Seller is not (i) a “covered fund” under
the Volcker Rule or (ii) an “investment company,” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940. In determining that the Seller is not an investment company, the Seller is
relying on the exemption from the definition of “investment company” set forth
in Section 3(c)(5) of the Investment Company Act of 1940.

 

(p)                                 The Seller is Solvent.

 

(q)                                 With respect to each Receivable treated as
or represented to be a Portfolio Receivable, the applicable Seller Party
purchased such Receivable from the applicable Originator in accordance with the
terms of the applicable Originator Sale Agreement in exchange for payment (made
by the applicable Seller Party to such Originator in accordance with the
provisions of the applicable Originator Sale Agreement) of cash, in an amount
which constituted fair market value.  Each such purchase referred to above shall
not have been made for or on account of an antecedent debt owed by the
applicable Originator to the applicable Seller Party, or by any Intermediate
Transfer to the Seller, as the case may be, and no such sale, acquisition or
other transaction is or may be

 

81

--------------------------------------------------------------------------------


 

voidable or subject to avoidance under any section of any applicable Insolvency
Law or by general principles of equity (regardless of whether enforcement is
sought in a proceeding in equity or at law).

 

(r)                                    The Seller has no operations or employees
in the U.S.

 

(s)                                   Each of the representation and warranties
of the Seller contained in the Transaction Documents (other than this
Agreement), is complete and correct in all material respects and the Seller
hereby makes each such representation and warranty to, and for the benefit of,
the Administrative Agent and the Secured Parties as if the same were set forth
in full herein.

 

(t)                                    There have been no material changes to
the Credit and Collection Policies since the Closing Date which have not been
(i) notified to the Agents pursuant to, and in accordance with, the Transaction
Documents or (ii) permitted in accordance with the Transaction Documents.

 

(u)                                 It is not required to account to any
Official Body for any value added or other substantially similar Tax in respect
of the assignment by it of any Receivable or any Related Security related
thereto and no withholding or other Tax is deductible or payable on any payment
made by an Obligor with respect to any Receivable or any Related Security
related thereto.

 

(v)                                 The Seller is, to the extent applicable, in
compliance with Sanctions.

 

(w)                               The Seller is not, and no director or senior
officer of the Seller is, any of the following:

 

(i)                                    a Restricted Person;

 

(ii)                                 a Person owned 50% or more or controlled
by, or acting on behalf of, any Restricted Person; or

 

(iii)                              a Person that commits, threatens or conspires
to commit or support “terrorism” as defined in the Executive Order.

 

4.2                               Representations of the Performance Undertaking
Provider

 

The Performance Undertaking Provider hereby represents and warrants to the
Agents and the Purchasers that, on the date of the Closing Date and as of the
date of each Investment, each Reinvestment and each Release hereunder and as of
each Reporting Date:

 

(a)                                 To the best of the knowledge of the
Responsible Officers of the Performance Undertaking Provider, the Performance
Undertaking Provider and its Subsidiaries are, to the extent applicable, in
compliance in all material respects with Sanctions.

 

(b)                                 To the best of the knowledge of the
Responsible Officers of the Performance Undertaking Provider, the Performance
Undertaking Provider is not, and no Subsidiary and no director or senior officer
of the Performance Undertaking Provider or any Subsidiary, is any of the
following:

 

82

--------------------------------------------------------------------------------


 

(i)                                    a Restricted Party;

 

(ii)                                 a Person owned 50% or more or controlled
by, or acting on behalf of, any Restricted Party; or

 

(iii)                              a Person that commits, threatens or conspires
to commit or support “terrorism” as defined in the Executive Order.

 

(c)                                  The Performance Undertaking Provider has
implemented and maintains in effect policies and procedures designed to promote
compliance by the Performance Undertaking Provider, its Subsidiaries and their
respective directors, officers and employees with applicable Anti-Corruption
Laws and Sanctions.

 

4.3                               Representations and warranties of the Master
Servicer

 

The Master Servicer hereby represents and warrants to the Agents and the
Purchasers that, on the date of the Closing Date and as of the date of each
Investment, each Reinvestment and each Release hereunder and as of each
Reporting Date:

 

(a)                                 The Master Servicer is, to the extent
applicable, in compliance with Sanctions.

 

(b)                                 The Master Servicer is not, and no director
or senior officer of the Master Servicer is, any of the following:

 

(i)                                    a Restricted Person;

 

(ii)                                 a Person owned 50% or more or controlled
by, or acting on behalf of, any Restricted Person; or

 

(iii)                              a Person that commits, threatens or conspires
to commit or support “terrorism” as defined in the Executive Order.

 

5.                                      COVENANTS

 

5.1                               Covenants of the Seller

 

Until the Final Payout Date:

 

(a)                                 Compliance with laws, etc.

 

The Seller will comply in all material respects with all applicable Laws and
preserve and maintain its corporate existence, rights, franchises,
qualifications, and privileges, except to the extent that the failure so to
comply with such Laws or the failure so to preserve and maintain such existence,
rights, franchises, qualifications and privileges would not have a Material
Adverse Effect.

 

(b)                                 Offices, records and books of account

 

The Seller will keep its records concerning the Receivables at (i) the address
of the Seller specified in Section 11.2 (Notices, etc.) as of the date of this

 

83

--------------------------------------------------------------------------------


 

Agreement or (ii) upon fifteen (15) days prior written notice to the
Administrative Agent and the Purchaser Agents, at any other locations in
jurisdictions where all actions reasonably requested by the Administrative Agent
or any Purchaser Agent to protect and perfect its security interest in the
Collateral have been taken and completed.  The Seller also will maintain and
implement, or cause the Master Servicer to maintain and implement,
administrative and operating procedures (including an ability to recreate
records evidencing Receivables and related Contracts in the event of the loss or
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable).

 

(c)                                  Notice of Seller’s interest

 

In the event that the Seller shall sell, hold in trust or otherwise transfer any
interest in any Receivable, any Related Security or any other Collateral (other
than as contemplated by the Transaction Documents), the Seller shall inform the
counterparty that it has entered into a securitization program arranged by
Rabobank under which it has securitized certain of its Receivables.

 

(d)                                 Sales, Liens, etc.

 

The Seller will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim (except for Permitted
Adverse Claims) upon or with respect to, the Portfolio Receivables, any Seller
Operating Account, any other Collateral or any other asset of the Seller, or
assign any right to receive income in respect thereof and the Seller shall not
issue any Equity Interest to any other Person other than the Equity Holder or
permit any such Equity Interests to be subject to any Adverse Claim, except as
otherwise expressly provided for in the Transaction Documents.  Nothing in this
Section 5.1(d) shall prevent the Seller from making Restricted Payments
otherwise permitted under Section 5.1(n).

 

(e)                                  Extension or amendment of Portfolio
Receivables and Contracts

 

Except as provided in Section 2.2(c) (Duties of the Master Servicer) of the
Servicing Agreement, the Seller will not (i) extend, amend or otherwise modify
the terms of any Portfolio Receivable or any Related Security, or (ii) amend,
modify or waive any term or condition of any Contract related thereto except
(i) in accordance with the applicable Credit and Collection Policies, (ii) as
required by Law or (iii) otherwise in a manner that would not have a Material
Adverse Effect or materially adversely affect the interests or remedies of the
Secured Parties.

 

(f)                                   Change in Business

 

The Seller will not make any change to the character of its business.

 

84

--------------------------------------------------------------------------------


 

(g)                                  Change in payment instructions to Obligors

 

The Seller will not add or terminate any Seller Operating Account from those
listed in Schedule 5 (Facility Accounts and Facility Account Banks), or make any
change in any instruction to Obligors regarding payments to be made in respect
of the Receivables which would adversely affect the likelihood that Obligors
will make payments directly to the relevant Collection Account or payments to be
made to any Seller Operating Account unless the Administrative Agent and each
Purchaser Agent shall have received at least fifteen (15) days prior written
notice of such addition, termination or change (including an updated Schedule 5
(Facility Accounts and Facility Account Banks)) and a fully executed Security
Document with respect to each new Seller Operating Account has been delivered to
the Administrative Agent.  Each Seller Operating Account shall be maintained at
all times in the name of the Seller and at a bank or other financial institution
with at least two of the three following ratings: at least A-1 by S&P, P-1 by
Moody’s and F1 by Fitch.

 

(h)                                 Deposits to Seller Operating Accounts

 

If the Seller shall receive any Collections directly, the Seller shall (or will
cause the Master Servicer to) promptly (and in any event within two (2) Business
Days) cause such Collections to be deposited into a Seller Operating Account or
Collection Account.  The Seller will not permit and will (and will cause the
Servicer Parties to) prevent funds which do not constitute Collections of
Receivables or the proceeds of Incremental Investments or Subordinated Loans
under the Subordinated Loan Agreement from being deposited into any Seller
Operating Account.

 

(i)                                     Further Assurances; Change in Name or
Jurisdiction of Organisation, etc.

 

(i)                                     The Seller agrees from time to time, at
its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that the Administrative Agent may
reasonably request, to (A) perfect, protect or more fully evidence the
Administrative Agent’s security interest in the Seller Operating Accounts and
the other Collateral, (B) enable the Conduit Purchasers, the Committed
Purchasers, the Purchaser Agents or the Administrative Agent to exercise and
enforce their respective rights and remedies under this Agreement or (C) ensure
that the transactions contemplated hereunder and under the other applicable
Transaction Documents are treated as true sales.  Without limiting the
foregoing, the Seller will at its expense, within ten (10) Business Days request
of the Administrative Agent, duly execute, file, or serve in or on the
appropriate filing office, Official Body or other Person in each jurisdiction
necessary all registrations, notices, financing or continuation statements, or
amendments thereto, and such other instruments and other documents, that may be
necessary or reasonably desirable, or that the Administrative Agent may
reasonably request, to perfect, protect or evidence the Administrative Agent’s
security interest in the Seller Operating Accounts and the other Collateral. 
The Seller authorizes the

 

85

--------------------------------------------------------------------------------


 

Administrative Agent to file financing or continuation statements or similar
instruments, and amendments thereto and assignments thereof, relating to the
Seller Operating Accounts and the other Collateral for the purpose of evidencing
or protecting its security interest in connection therewith without the
signature of the Seller.  A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by Law.

 

(ii)                                 The Seller will at all times be
incorporated under the laws of Netherlands and will not take any action to
change its jurisdiction of organisation.

 

(iii)                              The Seller will not change its name,
identity, corporate structure, location, registered office, its centre of main
interests, its principal place of management or tax identification number or
make any other change which could render any financing statement or similar
instrument filed in connection with any Transaction Document seriously
misleading or otherwise ineffective under applicable Law, unless the
Administrative Agent shall have received at least fifteen (15) days advance
written notice of such change prior to the effectiveness thereof and all action
by the Seller necessary or appropriate to perfect or maintain the perfection of
the Administrative Agent’s security interest in the Seller Operating Accounts
and the other Collateral (including the filing of all financing statements or
similar instruments and the taking of such other action as the Administrative
Agent may request in connection with such change) shall have been duly taken.

 

(j)                                    Separateness

 

The Seller shall:

 

(i)                                    maintain corporate records and books of
account separate from those of any other Transaction Party;

 

(ii)                                 ensure that the resolutions, agreements and
other instruments underlying the transactions described in the Transaction
Documents shall be continuously maintained as official records;

 

(iii)                              maintain an arm’s-length relationship with
each other Transaction Party and not hold itself out as being liable for any
Indebtedness of any other Transaction Party;

 

(iv)                             keep its assets and its liabilities wholly
separate from those of each other Transaction Party;

 

(v)                                not mislead third parties by conducting or
appearing to conduct business on behalf of any other Transaction Party or
expressly or impliedly representing or suggesting that the Seller is liable or
responsible for any Indebtedness of any other Transaction Party or that

 

86

--------------------------------------------------------------------------------


 

the assets of the Seller are available to pay the creditors of any other
Transaction Party;

 

(vi)                             not hold any other Transaction Party out to
third parties as other than an entity with assets and liabilities distinct from
the Seller;

 

(vii)                          not hold itself out to be responsible for any
decisions or actions relating to any other Transaction Party;

 

(viii)                       take such other actions as are necessary on its
part to ensure that all corporate procedures required by its Organizational
Documents are duly and validly taken;

 

(ix)                             keep correct and complete records and books of
account and corporate minutes;

 

(x)                                not act in any manner that could foreseeably
mislead others with respect to the separate identity of each other Transaction
Party;

 

(xi)                             at all times limit its transactions with each
other Transaction Party only to those expressly permitted hereunder or under any
other Transaction Document; and

 

(xii)                          take, or refrain from taking, as the case may be,
all other actions that are necessary to be taken or not to be taken by it in
order to (I) ensure that the assumptions and factual recitations set forth in
any true sale opinion or non-consolidating opinion issued in connection with the
Transaction Documents remain true and correct in all material respects with
respect to it and the other Transaction Party and (II) comply in all material
respects with those procedures described in such provisions which are applicable
to it.

 

(k)                                 Transaction Documents

 

Except as permitted under Section 11.14 (Limitation on the addition and
termination of Originators) or as otherwise expressly permitted by the
Transaction Documents, the Seller will not terminate, amend, waive or modify, or
consent to any termination, amendment, waiver or modification of, any provision
of any Transaction Document or grant any other consent or other indulgence under
any Transaction Document, in each case, without the prior written consent of the
Administrative Agent and the Required Committed Purchasers (such consent not to
be unreasonably withheld); provided that (i) the consent of each Committed
Purchaser shall be required for any such amendment, waiver, modification,
consent or other indulgence that would have a Fundamental Change (except that
the consent of BTMU shall not be necessary with respect to any amendment,
waiver, modification, consent or other indulgence related to the definition of
“CP Rate”) and (ii) the consent of BTMU shall be required for any such
amendment, waiver, modification, consent or other indulgence that relates to the
definition of “Albion Cost of Funds.”  The Seller will perform in all material
respects all of its obligations under the Transaction Documents and will enforce
its rights

 

87

--------------------------------------------------------------------------------


 

under the Transaction Documents in accordance with their respective terms.  The
Seller will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Administrative Agent and the Secured
Parties as assignees of Seller) under the Transaction Documents as the
Administrative Agent or the Required Committed Purchasers may from time to time
reasonably request, including making claims to which it may be entitled under
any indemnity, reimbursement or similar provision contained in any Transaction
Document.

 

(l)                                     Nature of Business; No Subsidiaries;
Change in Credit and Collection Policies

 

The Seller will not engage in any business other than the ownership, collection
and financing of Receivables, Related Security and Collections originated by the
Originators pursuant to and in accordance with terms of the Transaction
Documents.  The Seller will not create or form any Subsidiary.  The Seller will
not amend, modify, change or repeal any of its Organizational Documents without
the prior written consent of each Agent.  The Seller will not make any material
change in the Credit and Collection Policies except (i) as required by Law or
(ii) with the prior written consent of each Purchaser Agent (such consent not to
be unreasonably withheld).  The Seller will not have any employees.

 

(m)                             Mergers, etc.

 

Except to the extent expressly permitted by the Transaction Documents, the
Seller will not liquidate or dissolve or merge with or into or consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person.

 

(n)                                 Distributions, etc.

 

The Seller will not (i) except as otherwise required by applicable Law, declare
or make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or securities on account of any of its Equity Interests in
the Seller, or return any capital to its members or other Equity Holders as
such, or purchase, retire, defease, redeem or otherwise acquire for value or
make any payment in respect of any membership interests or other equity of the
Seller or any warrants, rights or options to acquire any membership interests or
other equity of the Seller, now or hereafter outstanding, (ii) prepay, purchase
or redeem any Indebtedness (other than expressly in accordance with the
Transaction Documents), (iii) lend or advance any funds or (iv) repay any loans
or advances to, for or from any of its Affiliates (the amounts described in
Sections 5.1(n)(i) to (iv) being referred to as “Restricted Payments”); provided
that the Seller may (x) purchase Receivables and any Related Security and
Collections related thereto, and (y) pay amounts owing in respect of the
Subordinated Loans, in each case, pursuant to and in accordance with the terms
and conditions of the Transaction Documents, including Section 2.6

 

88

--------------------------------------------------------------------------------


 

(Collections prior to Facility Termination Date), Section 2.7 (Collections after
Facility Termination Date) and Section 3 (Conditions of Purchases).

 

(o)                                 Indebtedness

 

The Seller will not create, incur, guarantee, assume or suffer to exist any
Indebtedness or other liabilities, whether direct or contingent, funded or
unfunded, other than (i) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (ii) the incurrence of obligations under this Agreement,
(iii) the incurrence of other obligations pursuant to, and, as expressly set
forth in, the Transaction Documents or (iv) the incurrence of operating expenses
in the ordinary course of business in an amount not to exceed EUR 100,000 at any
time outstanding.

 

(p)                                 Taxes

 

The Seller will file all material tax returns and reports required by Law to be
filed by it and will within the time period required by applicable Law or
regulation pay all material Taxes and governmental charges at any time due and
payable by it (including, without limitation, all Taxes payable by the Seller in
connection with the Portfolio Receivables and Related Security), except to the
extent such Taxes or governmental charges are being contested in good faith by
appropriate proceedings and the Seller has set aside in its books adequate
reserves in accordance with GAAP as reasonably determined by the Seller.

 

(q)                                 Enforcement

 

The Seller on its behalf, and on behalf of the Secured Parties, shall (or shall
cause the Master Servicer Parties to) promptly require compliance with all
covenants and obligations in its favor of the Intermediate Transferors contained
in the Intermediate Transfer Agreements and all covenants and obligations in its
favor of the Originators under the Originator Sale Agreements.  The Seller shall
also deliver consents, approvals, acknowledgements, directions, notices, waivers
and take such further actions thereunder as may be directed by the
Administrative Agent.  The Seller (or the Seller Agent or Master Servicer on its
behalf) shall track all funds paid to each Originator as Advanced Purchase
Prices and shall at no time permit the transfer of Advanced Purchase Price
payments (which have not been applied to the Purchase Price of Receivables that
qualify as Eligible Receivables) to exceed 10% of the Unpaid Balance of
Portfolio Receivables that qualify as Eligible Receivables set forth in the most
recently delivered Portfolio Report with respect to the applicable Originator;
provided, that so long as the Applicable S&P Rating is not below “BBB-” (or
withdrawn or suspended) and the Applicable Moody’s Rating is not below “Baa3”
(or withdrawn or suspended), then the determination as to whether the Advanced
Purchase Price amounts with respect to each Originator would exceed such 10%
threshold may be made on a weekly basis on the fourth Business Day (or, if such
calendar week has less than 4 Business Days, on the last Business Day) of such
calendar week and any such determination shall remain in effect until the

 

89

--------------------------------------------------------------------------------


 

immediately succeeding date of determination.  In addition, the Seller (or the
Seller Agent or Master Servicer on its behalf) shall track all Deferred RPA
Purchase Price amounts payable to Originators and shall at no time permit the
Deferred RPA Purchase Price amounts to exceed 10% of the Unpaid Balance of
Portfolio Receivables that qualify as Eligible Receivables set forth in the most
recently delivered Portfolio Report with respect to the applicable Originator;
provided, that so long as the Applicable S&P Rating is not below “BBB-” (or
withdrawn or suspended) and the Applicable Moody’s Rating is not below “Baa3”
(or withdrawn or suspended), then the determination as to whether the Deferred
RPA Purchase Price amounts with respect to each Originator would exceed such 10%
threshold may be made on a weekly basis (rather than daily in any other
circumstance) on the fourth Business Day (or, if such calendar week has less
than 4 Business Days, on the last Business Day) of such calendar week and any
such determination shall remain in effect until the immediately succeeding date
of determination.

 

(r)                                    Seller Operating Accounts

 

The Seller will cause all Seller Operating Accounts to be subject at all times
to a Security Document and all Collection Accounts to be subject at all times to
an Account Security Agreement.

 

(s)                                   Change in accountants or accounting
policies

 

The Seller shall promptly notify the Administrative Agent of (i) any change in
its auditors or (ii) any material change in its accounting policies to the
extent such change in accounting policies could reasonably be expected to have a
Material Adverse Effect.

 

(t)                                    Power of Attorney

 

The Seller will not revoke or attempt to revoke any power of attorney granted by
it in connection with the transactions contemplated by the Transaction Documents
(unless such revocation results from mandatory application of applicable Law).

 

(u)                                 Negotiable Instruments

 

Unless delivered to the Administrative Agent, the Seller shall not take any
action to cause any Portfolio Receivable not evidenced by a negotiable
instrument upon origination to become evidenced by a negotiable instrument,
except in connection with the enforcement or collection of a Defaulted
Receivable.

 

(v)                                 Delivery of Audited Financial Statements

 

The Seller shall deliver to the Administrative Agent, within 120 days after the
close of each of its fiscal years starting from its fiscal year ending
December 31, 2011, a copy of its audited financial statements prepared by its
accountants in accordance with GAAP and that are provided to the Performance
Undertaking Provider in connection with the preparation of the

 

90

--------------------------------------------------------------------------------


 

Performance Undertaking Provider’s consolidated annual audited financial
statements.

 

(w)                               Licenses, etc.

 

The Seller shall maintain in full force and effect all licenses, approvals,
authorizations, consents, registrations and notifications which are at any time
required in connection with the performance of its duties and obligations
hereunder and under the other Transaction Documents, except to the extent the
failure to do so would not have a Material Adverse Effect.

 

(x)                                 Credit and Collection Policies

 

The Seller shall comply in all material respects with the applicable Credit and
Collection Policies.

 

(y)                                 Sanctions

 

(i)                                    Promptly upon a Responsible Officer of
the Seller becoming aware that the Seller has received formal notice that it has
become subject to any action or investigation under any Sanctions, the Seller
shall, to the extent permitted by law, supply to the Administrative Agent
details of any such action or investigation.

 

(ii)                                 The Seller will not knowingly permit or
authorize any other Person to, directly or indirectly, use, lend, make payments
of, contribute or otherwise make available, all or any part of the proceeds of
the transactions contemplated by this Agreement to fund any trade, business or
other activities: (i) involving or for the benefit of any Restricted Person
except as otherwise permitted or authorized by Sanctions or Sanctions
Authorities, including, without limitation, as authorized by OFAC general or
specific license or (ii) in any other manner that would result in any of the
Seller, the Administrative Agent, any Purchaser Agent, any Committed Purchaser
or any Conduit Purchaser being in breach of any Sanctions or becoming a
Restricted Person.

 

5.2                               Inspections; annual agreed upon procedures
audit

 

Until the Final Payout Date:

 

(a)                                 The Seller will, at the expense of the
Seller (subject to the proviso to this Section 5.2(a)), from time to time during
regular business hours as requested by the Administrative Agent and/or any
Purchaser Agent upon five (5) Business Days prior notice, permit the
Administrative Agent, any Purchaser Agent, or their respective agents or
representatives (including independent accountants, which may not be the
Seller’s or the Master Servicer’s independent accountants) (i) to conduct audits
of the Receivables, the Related Security, the other Collateral and the related
books and records, including the Contracts, and collections systems of the
Seller; (ii) to examine and make copies of and abstracts from all documents,
purchase orders, invoices,

 

91

--------------------------------------------------------------------------------


 

agreements, books, records and other information (including computer programs,
tapes, discs, punch cards, data processing software, storage media and related
property and rights) relating to Receivables, the Related Security and the other
Collateral, including, the related Contracts to the extent necessary to preserve
the Secured Parties’ rights, and verify the Transaction Parties’ compliance with
their obligations, under the Transaction Documents and (iii) to visit the
offices and properties of the Seller for the purpose of examining such materials
described in Sections 5.2(a)(i) and (ii), and to discuss matters relating to
Receivables, the Related Security and the other Collateral or the Seller’s
performance under the Transaction Documents or under the Contracts with any of
the officers or employees of the Seller having knowledge of such matters;
provided that, unless a Facility Event  or Portfolio Event has occurred, only
one such examination and visit in any calendar year shall be at the expense of
the Seller.

 

(b)                                 On or before the 30th day before each
anniversary of the Amendment Effective Date, or at any time upon the occurrence
and during the continuance of a Facility Event or Portfolio Event, upon the
request of the Administrative Agent and/or any Purchaser Agent, the Seller
shall, and shall cause each Servicer Party to, cause a firm of nationally
recognized independent accountants or collateral auditors, in either case
acceptable to the Administrative Agent (who may also render other services to
the Seller, the Servicer Parties or their Affiliates) to furnish a report
(addressed to the Administrative Agent and each Purchaser Agent) to the
Administrative Agent and each Purchaser Agent (each such report, an
“Accountants’ Letter”) in a form acceptable to the Administrative Agent and each
Purchaser Agent, to the effect that they have performed certain procedures as
reasonably requested by the Administrative Agent and the Purchaser Agents
(which, unless otherwise agreed by the Administrative Agent and the Purchaser
Agents, shall include the procedures identified on Schedule 6 (Agreed upon
Procedures)) and examined certain documents and records relating to the
Receivables and the servicing thereof and have compared the information
contained in certain of the Portfolio Reports and Outstanding Receivables
Reports delivered pursuant to the Transaction Documents for the preceding twelve
(12) calendar month period with such documents and records and that, on the
basis of such procedures, have noted no material instances where the amounts set
forth in such Portfolio Reports and Outstanding Receivables Reports are not in
agreement with the Master Servicer documents and records, except for such
exceptions as shall be set forth in such report; provided, that (i) each such
annual review shall examine the historical receivables information which
accounts for at least 25% of the Outstanding Balance of Portfolio Receivables as
of the date of determination used for the Accountants’ Letter and (ii) with
respect to each review conducted in connection with the second anniversary of
the Amendment Effective Date and the anniversary falling every two calendar
years thereafter, such review shall examine historical receivables information
which accounts for at least 25% of the Outstanding Balance of Portfolio
Receivables originated by the U.S. Originators as of the date of determination
used for the Accountants’ Letter.  The cost of any Accountants’ Letter shall be
paid by the Master Servicer out of its own funds.  For the avoidance of doubt,
the Seller (or the Master Servicer) shall only be responsible for the costs of

 

92

--------------------------------------------------------------------------------


 

one such annual review and any such review per Servicer Party requested by the
Administrative Agent and/or the Purchaser Agents upon the occurrence and during
the continuance of a Facility Event or Portfolio Event.

 

5.3                               Covenants of the Performance Undertaking
Provider

 

(a)                                 Sanctions Actions or Investigations

 

Promptly upon a Responsible Officer of the Performance Undertaking Provider
becoming aware that the Performance Undertaking Provider or any of its
Subsidiaries has received formal notice that it has become the subject of any
material action or investigation under any Sanctions, the Performance
Undertaking Provider shall, to the extent permitted by law, supply to the
Administrative Agent details of any such material action or investigation.

 

(b)                                 Anti-Corruption and Sanctions Compliance
Policies and Procedures

 

The Performance Undertaking Provider will maintain in effect policies and
procedures designed to promote compliance by the Performance Undertaking
Provider, its Subsidiaries and their respective directors, officers and
employees with applicable Anti-Corruption Laws and Sanctions.

 

(c)                                  Anti-Money Laundering

 

The Performance Undertaking Provider will not knowingly conduct its operations
in violation of any applicable financial recordkeeping and reporting
requirements of the U.S. Bank Secrecy Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any applicable authority (collectively, the “Money Laundering
Laws”), and no action or inquiry by or before any authority involving the
Performance Undertaking Provider with respect to Money Laundering Laws is
pending or, to the best of the knowledge of the Responsible Officers of the
Performance Undertaking Provider, is threatened.

 

(d)                                 Sanctions

 

The Performance Undertaking Provider will not knowingly use, or permit any of
its Subsidiaries to use, any funds derived from any activity that would violate
Sanctions to pay any of the obligations under the Transaction Documents.

 

5.4                               Covenants of the Master Servicer

 

(a)                                 Sanctions

 

(i)                                    Promptly upon a Responsible Officer of
the Master Servicer becoming aware that the Master Servicer has received formal
notice that it has become subject to any action or investigation under any
Sanctions, the Master Servicer shall, to the extent permitted by law, supply to
the Administrative Agent details of any such action or investigation.

 

93

--------------------------------------------------------------------------------


 

(ii)                                 The Master Servicer will not knowingly
permit or authorize any other Person to, directly or indirectly, use, lend, make
payments of, contribute or otherwise make available, all or any part of the
proceeds of the transactions contemplated by this Agreement to fund any trade,
business or other activities: (i) involving or for the benefit of any Restricted
Person except as otherwise permitted or authorized by Sanctions or Sanctions
Authorities, including, without limitation, as authorized by OFAC general or
specific license or (ii) in any other manner that would result in any of, the
Master Servicer, the Administrative Agent, any Purchaser Agent, any Committed
Purchaser or any Conduit Purchaser being in breach of any Sanctions or becoming
a Restricted Person.

 

6.                                      ADMINISTRATION AND COLLECTION OF
RECEIVABLES

 

6.1                               Designation of Master Servicer

 

The servicing, administration and collection of the Portfolio Receivables shall
be conducted by the Master Servicer so designated under the Servicing Agreement
from time to time.  If the Applicable S&P Rating is below “BBB-” (or withdrawn
or suspended) and the Applicable Moody’s Rating is below “Baa3” (or withdrawn or
suspended), then the Administrative Agent (at the direction of any Purchaser)
may appoint a back-up servicer reasonably acceptable to the Administrative Agent
hereunder and under the other Transaction Documents at the reasonable expense of
the Master Servicer.  Such back-up servicer must agree to commence servicing
within five Business Days of receipt of notice to succeed the Master Servicer. 
The Master Servicer shall cooperate with such appointment and take all actions
reasonably requested by the Administrative Agent or any Purchaser Agent in
connection therewith.  The back-up servicer shall be appointed within 3 calendar
months of such downgrade (but, for the avoidance of doubt, any failure to
appoint a back-up servicer within such timeframe shall not constitute a Facility
Termination Event).

 

6.2                               Certain Rights of the Administrative Agent

 

(a)                                 The Administrative Agent may (and if so
directed by the Majority Committed Purchasers, shall), at any time following the
occurrence and during the continuation of a Facility Event or Portfolio Event,
have each Seller Operating Account transferred into the name of the
Administrative Agent for the benefit of the Secured Parties and/or assume
exclusive control of the Seller Operating Accounts and Collection Accounts and,
in each case, take such actions to effect such transfer or assumption as it may
determine to be necessary or appropriate (including delivering the notices
attached to the applicable Security Documents).

 

(b)                                 At any time following the occurrence and
during the continuation of a Facility Termination Event:

 

(i)                                    At the Administrative Agent’s request
(acting at the request of the Majority Committed Purchasers) and at the Seller’s
expense, the Seller shall, or shall cause each Servicer Party to (and if any
Servicer Party shall fail to do so within two (2) Local Business Days, the

 

94

--------------------------------------------------------------------------------


 

Administrative Agent may) (i) notify each Obligor of Portfolio Receivables of
the transfer, sale, trust, assignation and assignment of the Portfolio
Receivables and the Related Security with respect thereto pursuant to the
Transaction Documents and of the applicable Purchaser’s ownership of the
Portfolio Receivables and the Related Security with respect thereto, (ii) direct
such Obligors that payments under any Portfolio Receivable or any Related
Security with respect thereto be made directly to the Administrative Agent or
its designee and (iii) execute any power of attorney or other similar instrument
and/or take any other action necessary or desirable to give effect to such
notice and directions, including any action required (x) to convey or perfect
the relevant Purchaser’s title in the Portfolio Receivables and Related
Security, or (y) to be taken so that the obligations or other indebtedness of
such Obligors in respect of any Portfolio Receivables and any Related Security
with respect thereto may no longer be legally satisfied by payment to the
applicable Originator or any of its Affiliates.

 

(ii)                                 At the Administrative Agent’s request
(acting at the request of the Majority Committed Purchasers) and at the Seller’s
expense, the Seller shall, or shall cause each Servicer Party to, (A) assemble
all of the Contracts, documents, instruments and other records (including
computer tapes and disks) that evidence or relate to the applicable Portfolio
Receivables, or that are otherwise necessary or desirable to collect the
applicable Portfolio Receivables, and shall make the same available to the
Administrative Agent at a place selected by the Administrative Agent or its
designee and (B) segregate all cash, checks and other instruments received by it
from time to time constituting Collections of Portfolio Receivables in a manner
acceptable to the Administrative Agent and, promptly upon receipt, remit all
such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrative Agent or its designee.

 

(c)                                  The Seller authorizes the Administrative
Agent, following the occurrence and during the continuation of a Facility
Termination Event, to take any and all steps in the Seller’s name and on behalf
of the Seller that are necessary or desirable, in the determination of the
Administrative Agent, to collect amounts due under the Portfolio Receivables,
including (i) endorsing the Seller’s or any other Transaction Party’s name on
checks and other instruments representing Collections, and (ii) enforcing the
Receivables and the Related Security and the Security Agreements and other
Transaction Documents, including to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in connection with therewith and to file any claims or take
any action or institute any proceedings that the Administrative Agent (or such
designee) may deem to be necessary or desirable for the collection thereof or to
enforce compliance with the terms and conditions of, or to perform any
obligations or enforce any rights of the Seller or any other Transaction Party
in respect of, the Receivables and the Related Security and the other
Transaction Documents.

 

95

--------------------------------------------------------------------------------


 

6.3                               Performance of obligations

 

(a)                                 If the Master Servicer or the Seller fails
to perform any of its obligations under this Agreement or any other Transaction
Document and a Servicer Default or Facility Termination Event has occurred and
is continuing with respect to the Master Servicer or the Seller, as applicable,
the Administrative Agent may (but shall not be required to) itself perform, or
cause performance of, such obligation; and the Administrative Agent’s costs and
expenses reasonably incurred in connection therewith shall be payable by the
Master Servicer or the Seller, as applicable.

 

(b)                                 The Seller shall, and shall cause the Master
Servicer to, perform their respective obligations, and exercise their respective
rights, under the Contracts and the Transaction Documents to the same extent as
if the Portfolio Receivables had not been sold and transferred pursuant hereto. 
The exercise by the Administrative Agent on behalf of the Secured Parties of
their rights under this Agreement shall not release the Master Servicer or the
Seller from any of their duties or obligations with respect to any Contracts or
Transaction Documents.  None of the Administrative Agent, the Purchasers or the
Purchaser Agents shall have any obligation or liability with respect to any
Transaction Documents or Contracts, nor shall any of them be obligated to
perform the obligations of any Transaction Party under any Transaction Document
or Contract.

 

(c)                                  The Administrative Agent’s rights and
powers under this Section 6 and under the Servicing Agreement shall not subject
the Administrative Agent to any liability if any action taken by it proves to be
inadequate or invalid nor shall such powers confer any obligation whatsoever
upon the Administrative Agent.

 

7.                                      TERMINATION EVENTS

 

7.1                               Facility Termination Events

 

If any of the following events (each a “Facility Termination Event”) shall occur
and be continuing:

 

(a)                                 any Facility Party shall fail to make any
payment or deposit required to be made by it hereunder or under any other
Transaction Document to which it is a party when due hereunder or thereunder and
such failure remains unremedied for two (2) Business Days from the earlier to
occur of (i) the date upon which a Responsible Offer of such Facility Party
obtains knowledge of such failure or (ii) the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to such
Facility Party by the Administrative Agent or any Purchaser Agent;

 

(b)                                 any representation, warranty, certification
or statement made by any Facility Party in this Agreement or any other
Transaction Document to which such Facility Party is a party shall prove to have
been incorrect in any material respect when made or deemed made (other than any
breach of a representation, warranty, certification or statement solely relating
to a Portfolio Receivable for which the entire Deemed Collection amount required

 

96

--------------------------------------------------------------------------------


 

to be paid under the applicable Specified Deemed Collection Section has been
paid) and such Facility Party shall have failed to remedy such circumstances in
a manner such that such representation, warranty, certification or statement is
true and correct in all material respects within thirty (30) days after a
Responsible Officer of such Facility Party obtained knowledge or received notice
thereof;

 

(c)                                  other than as addressed in Section 7.1(a),
any Facility Party shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Transaction Document to which
such Facility Party is a party in any material respect and such Facility Party
shall have failed to remedy such failure within thirty (30) days after a
Responsible Officer of such Facility Party obtained knowledge or received notice
thereof;

 

(d)                                 Bunge Limited, any Investor
Certificateholder or any Designated Master Trust Obligor shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation) on the scheduled or original due date with respect thereto;
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided that (A) a default, event or condition described in clause (i), (ii) or
(iii) above shall not at any time constitute a Facility Termination Event
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i) through (iii) above shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which together exceeds in the aggregate $100,000,000 or the Dollar Equivalent
thereof in any other currency; and (B) clause (iii) shall be deemed inapplicable
if the occurrence of such event or condition referred to above gives rise to an
obligation to make mandatory prepayment without further demand of any Person on
terms agreed prior to the occurrence of such event or condition;

 

(e)                                  an Event of Bankruptcy shall occur with
respect to any Transaction Party;

 

(f)                                   the Administrative Agent, on behalf of the
Secured Parties, shall, for any reason, fail or cease to have a valid and
perfected first priority charge, security interest or pledge in the Collateral
prior to all other interests;

 

(g)                                  a Servicer Default shall occur and be
continuing;

 

(h)                                 any Change of Control shall occur;

 

97

--------------------------------------------------------------------------------


 

(i)                                     the Aggregate Invested Amount exceeds
the Funding Base as determined by reference to the most recent Portfolio Report
delivered under the Servicing Agreement and such circumstance remains unremedied
for two (2) Business Days;

 

(j)                                    the failure by any Transaction Party to
pay one or more final judgments requiring that Transaction Party to pay a sum or
sums of money aggregating in excess of $100,000,000 or the Dollar Equivalent
thereof in any other currency, which judgments are not discharged or effectively
vacated, discharged, bonded, waived or stayed (including by appeal within thirty
(30) days from entry thereof) for a period of thirty (30) consecutive days
(unless fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of any such Transaction Party to
enforce any such judgment;

 

(k)                                 the failure by the Seller to pay one or more
final judgments requiring the Seller to pay a sum or sums of money aggregating
in excess of $50,000 or the Dollar Equivalent thereof in any other currency
which judgments are not discharged or effectively waived or stayed (including by
appeal provided that the Seller is not required to make any payment or payments
in respect of such judgment pending appeal) for a period of thirty (30)
consecutive days, or any action shall be legally taken by a judgment creditor to
levy upon assets or properties of the Seller to enforce any such judgment;

 

(l)                                     except in the case of a termination
expressly permitted under Section 11.14 (Limitation on the addition and
termination of Originators), any Transaction Document or any material provision
thereof shall cease, for any reason, to be in full force and effect, or any
Transaction Party shall so assert in writing or any Transaction Party shall
otherwise seek to terminate or disaffirm its material obligations under any such
Transaction Document;

 

(m)                             the Subordinated Lender fails for any reason
(including as the result of the failure to meet any condition precedent) to make
a Subordinated Loan under the Subordinated Loan Agreement following delivery by
the Seller of a Subordinated Loan Investment Request and such failure remains
unremedied for two (2) Business Days; or

 

(n)                                 an “Event of Default” occurs under and as
defined in the Subordinated Loan Agreement and the Subordinated Lender’s
commitment to make further Subordinated Loans thereunder shall be cancelled.

 

then, and in any such event, the Administrative Agent shall, at the direction of
the Majority Committed Purchasers, declare the Facility Termination Date to have
occurred upon notice to the Seller (in which case the Facility Termination Date
shall be deemed to have occurred); provided that automatically upon the
occurrence of any event (without any requirement for the giving of notice)
described in Section 7.1(e), the Facility Termination Date shall occur.  Upon
any such declaration or upon such automatic termination, the Purchasers, the
Purchaser Agents and the Administrative Agent shall have, in addition to the
rights and remedies which they may have under this Agreement, all other rights
and remedies provided after default under applicable

 

98

--------------------------------------------------------------------------------


 

Law, which rights and remedies shall be cumulative.  Each Committed Purchaser
agrees to provide written notice to the Administrative Agent within three
(3) Business Days of receipt of notice of the occurrence of a Facility
Termination Event or Portfolio Event of both (1) whether it desires to declare
the Facility Termination Date and (2) whether it desires to waive such Facility
Termination Event or Portfolio Event; provided, that any failure to respond
shall be deemed to be (x) a decision not to declare the Facility Termination
Date (although any such decision not to declare may be switched to a decision to
declare the Facility Termination Date at any time thereafter in such Committed
Purchaser’s discretion) and (y) a decision not to waive such Facility
Termination Event or Portfolio Event.

 

7.2                               Termination of Facility

 

If the Facility Termination Date occurs following the occurrence of any Facility
Termination Event, Reinvestments shall immediately terminate without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party.  The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agents and the Purchasers otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

 

8.                                      THE ADMINISTRATIVE AGENT

 

8.1                               Authorization and Action

 

(a)                                 The Administrative Agent shall:

 

(i)                                    hold, administer and realize any
Collateral that is transferred or assigned by way of security
(Sicherungseigentum/Sicherungsabtretung) or otherwise granted to it creating or
evidencing a non-accessory security right (nicht akzessorische Sicherheit) in
its own name as trustee (Treuhänder) for the benefit of the Secured Parties;

 

(ii)                                 hold, administer, and realize any
Collateral that is pledged (Verpfändung) or otherwise transferred to the
Administrative Agent creating or evidencing an accessory security right
(akzessorische Sicherheit) for the benefit of the Secured Parties;

 

(iii)                              the Administrative Agent shall promptly
forward to any Purchaser Agent the original or a copy of any document or report
which is delivered to the Administrative Agent by any Transaction Party in
connection with any Transaction Document (including, (i) in the case of any
document or report specifically required to be delivered to the Administrative
Agent by 12:00 noon (London time) on any Business Day, by the end of such
Business Day of receipt and (ii) in the case of each other document or report,
by 12:00 noon (London time) on the following Business Day); and

 

(iv)                             upon receipt of the specified direction of all
Purchasers, the Majority Committed Purchasers or the Required Committed
Purchasers, as

 

99

--------------------------------------------------------------------------------


 

applicable, take any action which the Transaction Documents specify must be
taken by the Administrative Agent upon receipt of such direction.  It is
understood and agreed that any Purchaser or Purchaser Agent shall have the
ability to request a vote on any matter requiring Purchaser or Purchaser Agent
consent hereunder at any time, in which event the Administrative Agent shall
promptly solicit such vote.

 

(b)                                 Each Secured Party hereby ratifies and
approves all acts and declarations done by the Administrative Agent on such
Secured Parties’ behalf before the execution of this Agreement.

 

(c)                                  Each of the parties to this Agreement
agrees that, in relation to any jurisdiction the courts of which would not
recognize or give effect to the trust expressed to be created by this Agreement,
the relationship of the Secured Parties to the Administrative Agent shall be
construed as one of principal and agent but, to the extent permissible under the
laws of such jurisdiction, all the other provisions of this Agreement shall have
full force and effect between the parties to this Agreement.

 

(d)                                 Each of the Secured Parties hereby
authorizes and grants power of attorney (Vollmacht) to the Administrative Agent
to:

 

(i)                                    accept as its representative
(Stellvertreter) any pledge or other creation of any accessory Collateral
granted to it in relation to the German Security Documents and to execute and
amend for and on its behalf all German Security Documents to which it is a
party, and any other agreements related to the Collateral;

 

(ii)                                 execute on behalf of itself and the Secured
Parties where relevant and without the need for any further referral to, or
authority from, the Secured Parties or any other person all necessary releases
of any Collateral created under any of the German Security Documents;

 

(iii)                              realize the Collateral in accordance with the
German Security Documents;

 

(iv)                             make and receive all declarations and
statements which are necessary or desirable in connection with the Collateral or
any of the German Security Documents; and

 

(v)                                undertake all other necessary actions and
measures.

 

(e)                                  The Administrative Agent is exempt from the
restrictions of section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
or similar restrictions under any applicable law.

 

(f)                                   The Administrative Agent has the power to
grant sub-power of attorney (including the release from the restrictions of
section 181 of the German Civil Code).  A Secured Party which, due to its
statutes, is not able to grant an exemption from the restrictions of section 181
of the German Civil Code will notify the Administrative Agent accordingly.  Upon
demand of the

 

100

--------------------------------------------------------------------------------


 

Administrative Agent, such Secured Party will grant a certain power of attorney
to the Administrative Agent in order to enable the Administrative Agent to act
on the Secured Party’s behalf in accordance with the Transaction Documents in a
way the Administrative Agent deems appropriate to maintain the Secured Party’s
rights.

 

(g)                                  Each Purchaser and Purchaser Agent hereby
irrevocably appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are delegated to the Administrative Agent by the
terms hereof and the other Transaction Documents, together with such powers as
are reasonably incidental thereto.  Without limiting the foregoing, the
Administrative Agent is empowered and authorized, on behalf of the Secured
Parties, to hold and administer the Collateral as trustee for the benefit of the
Secured Parties under the Security Documents.

 

(h)                                 Without limiting the foregoing, the
Administrative Agent and the Seller hereby undertake to enter into an
acknowledgment deed, substantially in the form attached hereto as Exhibit D,
bearing certain date at law (data certa) with the Italian Originator and the
Italian Collection Account Banks, in order to acknowledge that pursuant to
Section 2.1 of this Agreement any right, title and interest arising from the
Italian Account Security (including those transferred by the Italian
Intermediate Transferor to the Seller under the Italian Intermediate Transfer
Agreement) has been transferred by the Seller to the Administrative Agent (on
behalf of the Purchasers), including the right to exercise all the Seller’s
rights and powers under the Italian Account Security Agreement.

 

(i)                                     The Administrative Agent shall not have
any duties other than those expressly set forth in the Transaction Documents,
and no implied obligations or liabilities shall be read into any Transaction
Document, or otherwise exist, against the Administrative Agent.  The
Administrative Agent does not assume, nor shall it be deemed to have assumed,
any duty of care or obligation to, or relationship of trust or agency with, any
Transaction Party, the Conduit Purchasers, the Committed Purchasers, the
Purchaser Agents or any other Secured Party, except as expressly set out in the
Transaction Documents.  Notwithstanding any provision of this Agreement or any
other Transaction Document, in no event shall the Administrative Agent ever be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable Law.  Without limiting the generality of the foregoing sentence, the
use of the term “agent” in this Agreement with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 

8.2                               Liability of Agent

 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as

 

101

--------------------------------------------------------------------------------


 

Administrative Agent under or in connection with the Transaction Documents
(including the Administrative Agent’s servicing, administering or collecting
Receivables as Servicer pursuant to Section 6 (Administration and Collection of
Receivables)), in the absence of its or their own gross negligence or wilful
misconduct.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 may consult with legal counsel (including
counsel for the Seller or any Transaction Party), independent accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts;

 

(b)                                 makes no warranty or representation to any
Purchaser Agent, Conduit Purchaser, Committed Purchaser or other Secured Party
(whether written or oral) and shall not be responsible to any Purchaser Agent,
Conduit Purchaser, Committed Purchaser or other Secured Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Transaction Document;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
any Transaction Party or to inspect the property (including the books and
records) of any Transaction Party or to verify the accuracy of any Portfolio
Report, Outstanding Receivables Report or any other information received under
the Transaction Document;

 

(d)                                 shall not be responsible to any Purchaser
Agent, Conduit Purchaser, Committed Purchaser or other Secured Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Transaction Document; and

 

(e)                                  shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it in good faith to be
genuine and signed or sent by the proper party or parties.

 

8.3                               Rabobank and Affiliates

 

The obligation of Rabobank to fund its pro rata share of Incremental Investments
under this Agreement may be satisfied by Rabobank or any of its Affiliates. 
With respect to any Incremental Investment or interest therein owned by it,
Rabobank shall have the same rights and powers under this Agreement as any
Committed Purchaser and may exercise the same as though it were not the
Administrative Agent.  Rabobank and any of its Affiliates may generally engage
in any kind of business with the Transaction Parties or any Obligor, any of
their respective Affiliates and any Person who may do business with or own
securities of the Transaction Parties or any Obligor or any of their respective
Affiliates, all as if Rabobank were not the Administrative Agent and without any
duty to account therefor to the Purchaser Agents, the Conduit Purchasers, the
Committed Purchasers or other Secured Parties.

 

102

--------------------------------------------------------------------------------


 

8.4                               Indemnification of Administrative Agent

 

Whether or not the transactions contemplated hereby are consummated, each
Committed Purchaser severally agrees to indemnify the Administrative Agent (to
the extent not reimbursed by the Transaction Parties), ratably based on the
Commitment of such Committed Purchaser (or, if the Commitments have terminated,
ratably according to the respective Commitment of such Committed Purchaser
immediately prior to such termination), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document, provided that no Committed Purchaser shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence, fraud or willful misconduct;
provided, that no action taken in accordance with the direction of the Required
Committed Purchasers shall be deemed to constitute gross negligence, fraud or
willful misconduct for purposes of this Section 8.4.  Without limitation of the
foregoing, to the extent not previously reimbursed by a Transaction Party or the
priority of payments hereunder, each Committed Purchaser shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney’s fees pre-approved by the Purchasers
(which approval shall not be unreasonably withheld)) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Seller.  The undertaking in this Section 8.4 shall survive payment
on the Final Payout Date and the resignation or replacement of the
Administrative Agent.

 

8.5                               Delegation of Duties

 

The Administrative Agent may execute any of its duties through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

8.6                               Action or inaction by Administrative Agent

 

The Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Purchaser Agents, the Required
Committed Purchasers or the Majority Committed Purchasers, as the case may be,
and assurance of its indemnification by the Committed Purchasers, as it deems
appropriate.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Required Committed Purchasers, and such

 

103

--------------------------------------------------------------------------------


 

request or direction and any action taken or failure to act pursuant thereto
shall be binding upon all Conduit Purchasers, Committed Purchasers and Purchaser
Agents.  Unless any action to be taken by the Administrative Agent under a
Transaction Document (a) specifically requires the advice or concurrence of the
Purchaser Agents or (b) specifically provides that it be taken by the
Administrative Agent alone or without any advice or concurrence of the Purchaser
Agents, then the Administrative Agent may (and shall, to the extent required
hereunder) take action based upon the advice or concurrence of the Required
Committed Purchasers.

 

8.7                               Notice of Facility Events; Action by
Administrative Agent

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Facility Event or Portfolio Event or any other default or
termination event under the Transaction Documents, as the case may be, unless
the Administrative Agent has received notice from any Purchaser Agent, any
Purchaser or any Transaction Party stating that a Facility Event or Portfolio
Event has occurred hereunder or thereunder and describing such termination event
or default.  If the Administrative Agent receives such a notice, it shall
promptly give notice thereof to the Purchaser Agents whereupon the Purchaser
Agents shall promptly give notice thereof to their respective Conduit
Purchaser(s) and Committed Purchasers.  The Administrative Agent shall take such
action concerning a Facility Event or Portfolio Event or any other matter
hereunder as may be directed by the Required Committed Purchasers (subject to
the other provisions of this Section 8), but until the Administrative Agent
receives such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrative Agent deems advisable and in the best interests of the Purchasers
(unless specifically required by the terms of the applicable Transaction
Document to await instruction from all Purchasers, the Majority Committed
Purchasers or the Required Committed Purchasers, as applicable).

 

8.8                               Non-Reliance on Administrative Agent and Other
Parties

 

Each Purchaser Agent and each Purchaser expressly acknowledges that neither the
Administrative Agent nor any of its directors, officers, agents or employees has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Transaction Parties, shall be deemed to constitute any representation or
warranty by the Administrative Agent.  Each Purchaser represents and warrants to
the Administrative Agent that, independently and without reliance upon the
Administrative Agent, any Purchaser Agent or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of each Transaction Party and the Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document.  Except for items expressly required to be delivered under
any Transaction Document by the Administrative Agent to any  Purchaser Agent or
any Purchaser, the Administrative Agent shall not have any duty or
responsibility to provide any Purchaser Agent or Purchaser with any information
concerning the Transaction Parties or any of their Affiliates that comes into
the possession of the Administrative Agent or any of its directors, officers,
agents, employees, attorneys-in-fact or Affiliates.

 

104

--------------------------------------------------------------------------------


 

8.9                               Successor Administrative Agent

 

The Administrative Agent may, upon at least thirty days notice to the Seller,
the Master Servicer and the Purchaser Agents, resign as Administrative Agent. 
In addition, if either (i) the Administrative Agent has defaulted in the
performance of its obligations under the Transaction Documents or (ii) the
Administrative Agent is no longer Solvent, the Administrative Agent may be
removed by the Purchaser Agents representing the Majority Committed Purchasers
upon 30 days prior notice in the case of clause (i) above or immediately in the
case of clause (ii) above.  Except as provided below, such resignation or
removal shall not become effective until a successor Administrative Agent is
appointed by the Purchaser Agents (with the consent of the Master Servicer, such
consent not to be unreasonably withheld or delayed) and has accepted such
appointment.  If no successor Administrative Agent shall have been appointed
within 90 days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may appoint a successor
Administrative Agent, which successor Administrative Agent shall have short-term
debt ratings of at least A-1 from S&P and P-1 from Moody’s and shall be either a
commercial bank having a combined capital and surplus of at least $250,000,000
or a Subsidiary of such an institution and shall be acceptable to the Master
Servicer (such acceptance not to be unreasonably withheld or delayed).  If no
successor Administrative Agent shall have been appointed within 120 days after
the departing Administrative Agent’s giving of notice of resignation, the
departing Administrative Agent may petition a court of competent jurisdiction to
appoint a successor Administrative Agent, which successor Administrative Agent
shall have short-term debt ratings of at least A-1 from S&P and P-1 from
Moody’s, and shall be either a commercial bank having a combined capital and
surplus of at least $250,000,000 or a Subsidiary of such an institution.  Upon
such acceptance of its appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from any further duties and obligations under the Transaction Documents.  After
any retiring Administrative Agent’s resignation hereunder, the provisions of
Section 2.6 (Indemnities) of the Servicing Agreement and Section 10 (Indemnities
by the Seller) and this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent.

 

8.10                        Consent to agreed upon procedures

 

Each of the Purchasers and the Purchaser Agents, by becoming a party to this
Agreement, authorizes the Administrative Agent (a) to execute on its behalf a
letter agreement with respect to the limited engagement of, and consenting to
the agreed upon procedures to be performed by, a firm of nationally recognized
independent accountants or collateral auditors, in either case acceptable to the
Administrative Agent in connection with the transactions contemplated by the
Transaction Documents so long as such procedures are consistent with Section 5.2
(Inspections; annual agreed upon procedures audit); and (b) to approve
additional agreed upon procedures.

 

105

--------------------------------------------------------------------------------


 

9.                                      THE PURCHASER AGENTS

 

9.1                               Authorization and action

 

Each Conduit Purchaser and each Committed Purchaser which belongs to the same
Purchaser Group hereby appoints and authorizes the Purchaser Agent for such
Purchaser Group to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are delegated
to the Purchaser Agent by the terms hereof and the other Transaction Documents,
together with such powers as are reasonably incidental thereto.  No Purchaser
Agent shall have any duties other than those expressly set forth in the
Transaction Documents, and no implied obligations or liabilities shall be read
into any Transaction Document, or otherwise exist, against any Purchaser Agent. 
No Purchaser Agent assumes, nor shall it be deemed to have assumed, any
obligation to, or relationship of trust or agency with any Transaction Party,
Conduit Purchaser or Committed Purchaser except as otherwise expressly agreed by
such Purchaser Agent.  Notwithstanding any provision of this Agreement or any
other Transaction Document, in no event shall any Purchaser Agent ever be
required to take any action which exposes such Purchaser Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable Law.

 

9.2                               Purchaser Agent’s reliance, etc.

 

No Purchaser Agent nor any of its directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them as a
Purchaser Agent under or in connection with this Agreement or the other
Transaction Documents in the absence of its or their own gross negligence or
willful misconduct.  Without limiting the generality of the foregoing, a
Purchaser Agent: (a) may consult with legal counsel (including counsel for the
Administrative Agent, the Seller, any Transaction Party), independent
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Conduit Purchaser or Committed Purchaser (whether written
or oral) and shall not be responsible to any Conduit Purchaser or Committed
Purchaser for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or any other Transaction
Document; (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Transaction Document on the part of any Transaction Party
or any other Person or to inspect the property (including the books and records)
of any Transaction Party or to verify the accuracy of any Portfolio Report,
Outstanding Receivables Report or any other information received under the
Transaction Document; (d) shall not be responsible to any Conduit Purchaser or
any Committed Purchaser for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Transaction Documents or any other instrument or document furnished pursuant
hereto; and (e) shall incur no liability under or in respect of this Agreement
or any other Transaction Document by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
facsimile) believed by it to be genuine and signed or sent by the proper party
or parties.

 

106

--------------------------------------------------------------------------------


 

9.3                               Purchaser Agent and Affiliates

 

With respect to any Investment or interests therein owned by it, each Purchaser
Agent shall have the same rights and powers under this Agreement as any
Committed Purchaser and may exercise the same as though it were not a Purchaser
Agent.  The Purchaser Agent and any of its Affiliates may generally engage in
any kind of business with any Transaction Party or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of any Transaction Party or any Obligor or any of their respective Affiliates,
all as if such Purchaser Agent were not a Purchaser Agent and without any duty
to account therefore to any Conduit Purchasers or Committed Purchasers.

 

9.4                               Indemnification of Purchaser Agents

 

Each Committed Purchaser in any Purchaser Group severally agrees to indemnify
the Purchaser Agent for such Purchaser Group (to the extent not reimbursed by
the Transaction Parties), ratably according to its Pro Rata Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against such
Purchaser Agent in any way relating to or arising out of this Agreement or any
other Transaction Document or any action taken or omitted by such Purchaser
Agent under this Agreement or any other Transaction Document; provided that no
Committed Purchaser shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Purchaser Agent’s gross negligence
or willful misconduct.

 

9.5                               Delegation of Duties

 

Each Purchaser Agent may execute any of its duties through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Purchaser Agent shall be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.

 

9.6                               Action or inaction by Purchaser Agent

 

Each Purchaser Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Conduit Purchasers and Committed
Purchasers in its Purchaser Group and assurance of its indemnification by the
Committed Purchasers in its Purchaser Group, as it deems appropriate.  Each
Purchaser Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or at the direction of the Committed Purchasers in
its Purchaser Group representing a majority of the Commitments in such Purchaser
Group, and such request or direction and any action taken or failure to act
pursuant thereto shall be binding upon all Conduit Purchasers and Committed
Purchasers in its Purchaser Group.

 

107

--------------------------------------------------------------------------------


 

9.7                               Notice of Events of Termination

 

No Purchaser Agent shall be deemed to have knowledge or notice of the occurrence
of any Facility Event or Portfolio Event or and other default or termination
event under the Transaction Documents unless such Purchaser Agent has received
notice from the Administrative Agent, any Conduit Purchaser or Committed
Purchaser, any Servicer Party or the Seller stating that a Facility Event or
Portfolio Event or default or termination event under the Transaction Documents,
as the case may be, has occurred hereunder or thereunder and describing such
termination event or default.  If a Purchaser Agent receives such a notice, it
shall promptly give notice thereof to the Conduit Purchasers and Committed
Purchasers in its Purchaser Group and to the Administrative Agent (but only if
such notice received by such Purchaser Agent was not sent by the Administrative
Agent).  A Purchaser Agent may take such action concerning a Facility Event or
Portfolio Event as may be directed by Committed Purchasers in its Purchaser
Group representing a majority of the Commitments in such Purchaser Group
(subject to the other provisions of this Section 9), but until such Purchaser
Agent receives such directions, such Purchaser Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as such
Purchaser Agent deems advisable and in the best interests of the Conduit
Purchasers and Committed Purchasers in its Purchaser Group.

 

9.8                               Non-reliance on Purchaser Agent and other
Parties

 

Except to the extent otherwise agreed to in writing between a Conduit Purchaser
and its Purchaser Agent, each Conduit Purchaser and Committed Purchaser
expressly acknowledges that neither the Purchaser Agent for its Purchaser Group
nor any of such Purchaser Agent’s directors, officers, agents or employees has
made any representations or warranties to it and that no act by such Purchaser
Agent hereafter taken, including any review of the affairs of the Transaction
Parties, shall be deemed to constitute any representation or warranty by such
Purchaser Agent.  Each Conduit Purchaser and Committed Purchaser represents and
warrants to the Purchaser Agent for its Purchaser Group that, independently and
without reliance upon such Purchaser Agent, any other Purchaser Agent, the
Administrative Agent or any other Conduit Purchaser or Committed Purchaser and
based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Transaction Parties and the Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document.  Except for items expressly required to be delivered under
any Transaction Document by a Purchaser Agent to any Conduit Purchaser or
Committed Purchaser in its Purchaser Group, no Purchaser Agent shall not have
any duty or responsibility to provide any Conduit Purchaser or Committed
Purchaser in its Purchaser Group with any information concerning the Transaction
Parties or any of their Affiliates that comes into the possession of such
Purchaser Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.

 

9.9                               Successor Purchaser Agent

 

Any Purchaser Agent may, upon at least 30 days notice to the Administrative
Agent, the Seller, the Master Servicer and the Conduit Purchasers and Committed
Purchasers in its Purchaser Group, resign as the Purchaser Agent for its
Purchaser Group.  Except

 

108

--------------------------------------------------------------------------------


 

as provided below, such resignation shall not become effective until a successor
Purchaser Agent has been, with the consent of the Master Servicer (such consent
not to be unreasonably withheld), appointed in the manner prescribed by the
relevant Program Support Agreements or, in the absence of any provisions in such
Program Support Agreements providing for the appointment of a successor
Purchaser Agent, until a successor Purchaser Agent is appointed by the Conduit
Purchaser(s) in such Purchaser Group (with the consent of the Committed
Purchasers representing a majority of the Commitments in such Purchaser Group)
and has accepted such appointment.  If no successor Purchaser Agent shall have
been so appointed within 30 days after the departing Purchaser Agent’s giving of
notice of resignation, then the departing Purchaser Agent may appoint a
successor Purchaser Agent for such Purchaser Group, which successor Purchaser
Agent shall have short-term debt ratings of at least A-1 from S&P and P-1 from
Moody’s and shall be either a commercial bank having a combined capital and
surplus of at least $250,000,000 or an Affiliate of such an institution.  Upon
such acceptance of its appointment as Purchaser Agent for such Purchaser Group
hereunder by a successor Purchaser Agent, such successor Purchaser Agent shall
succeed to and become vested with all the rights and duties of the retiring
Purchaser Agent, and the retiring Purchaser Agent shall be discharged from any
further duties and obligations under the Transaction Documents.  After any
retiring Purchaser Agent’s resignation hereunder, the provisions of Section 2.6
(Indemnities) of the Servicing Agreement and Section 10 (Indemnities by the
Seller) and this Section 9 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was a Purchaser Agent.

 

9.10                        Reliance on Purchaser Agent

 

Unless otherwise advised in writing by a Purchaser Agent or by any Conduit
Purchaser or Committed Purchaser in such Purchaser Agent’s Purchaser Group, each
party to this Agreement may assume that (a) such Purchaser Agent is acting for
the benefit and on behalf of each of the Conduit Purchasers and Committed
Purchasers in its Purchaser Group, as well as for the benefit of each assignee
or other transferee from any such Person and (b) each action taken by such
Purchaser Agent has been duly authorized and approved by all necessary action on
the part of the Conduit Purchasers and Committed Purchasers in its Purchaser
Group.

 

10.                               INDEMNITIES BY THE SELLER

 

Without limiting any other rights that the Administrative Agent, the Purchaser
Agent, the Conduit Purchasers (including any related financing conduit if any
such Conduit Purchaser funds itself through another issuing entity), the
Committed Purchasers, the Program Support Providers, any Program Manager or any
of their respective officers, directors, agents, employees, controlling Persons
or Affiliates of any of the foregoing (each, an “Indemnified Party”) may have
hereunder, under any other Transaction Document or under applicable Law, the
Seller hereby agrees to indemnify and hold harmless each Indemnified Party from
and against any and all damages, losses, claims, liabilities, deficiencies,
costs, disbursements and expenses, including interest, penalties, amounts paid
in settlement and reasonable internal and external attorneys’ fees and expenses
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any Indemnified Party (including in connection
with or relating to):

 

109

--------------------------------------------------------------------------------


 

(i)  any investigation, litigation or lawsuit (actual or threatened) or order,
consent decree, judgment, claim or other action of whatever sort (including the
preparation of any defense with respect thereto), in each case, in any way
arising out of, resulting from or related to this Agreement or any other
Transaction Document, the funding or maintenance or financing, either directly
or indirectly, by any Indemnified Party of the Investments made hereunder or the
use of the proceeds thereof or in respect of any Collateral or any Facility
Account or the enforcement, servicing, administration or collection thereof, or
any other transaction contemplated hereby or thereby;

 

(ii)  the occurrence of any Facility Event, Portfolio Event, Seller Event or
Servicer Default;

 

(iii)  the failure to vest in the Seller ownership of the Portfolio Receivables,
the Related Security with respect thereto and other Collateral free of any
Adverse Claims;

 

(iv)  the failure to vest in the Administrative Agent a first priority perfected
ownership or security interest prior to all other interests in all of the
Portfolio Receivables, the Related Security with respect thereto, the Facility
Accounts and other Collateral, free and clear of any Adverse Claim;

 

(v)  any dispute, claim, setoff or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Receivable (including a defense based on
such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise, goods or services
related to such Receivable or the furnishing or failure to furnish such
merchandise, goods or services or relating to collection activities with respect
to such Receivable or from any breach or alleged breach of any provision of the
Receivables or any Contracts related thereto restricting assignment of any
Receivables; or

 

(vi)  the commingling by any Transaction Party of Collections of Portfolio
Receivables at any time with any other funds, the payment of any Collections
into an account other than a Facility Account, or any failure of a bank or other
financial institution at which a Facility Account is maintained to remit any
amounts held in the Facility Accounts or any related lock-boxes pursuant to
applicable instructions whether by reason of the exercise of setoff rights or
otherwise;

 

excluding, however (a) Indemnified Amounts to the extent that such Indemnified
Amounts resulted from the negligence, fraud or wilful misconduct on the part of
such Indemnified Party, (b) recourse (except as otherwise specifically provided
in this Agreement or any other Transaction Document) for Uncollectible Portfolio
Receivables and Related Security with respect thereto, (c) any Excluded Taxes,
and (d) any Indemnified Amount to the extent the same has been fully and finally
paid in cash to such Indemnified Party pursuant to any other provision of this
Agreement or any other Transaction Document.

 

110

--------------------------------------------------------------------------------


 

11.                               MISCELLANEOUS

 

11.1                        Amendments, etc.

 

No failure on the part of the Purchaser Agents, the Conduit Purchasers, the
Committed Purchasers or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  No amendment or waiver of
any provision of this Agreement or consent to any departure by any Transaction
Party therefrom shall be effective unless in writing signed by the
Administrative Agent, with the prior written consent of each Purchaser Agent
(and, in the case of any amendment, also signed by the Seller, the Master
Servicer and the Performance Undertaking Provider), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, notwithstanding the foregoing,
the Majority Committed Purchasers may waive any Portfolio Event or Facility
Termination Event; and provided, further, that (i) no amendment, waiver or
consent shall increase the Commitment of any Committed Purchaser unless in
writing and signed by such Committed Purchaser and the relevant Purchaser Agent
and (ii) no amendment, waiver or consent shall alter the duties of any Purchaser
Agent in any material respect without the consent of such Purchaser Agent. 
Following the occurrence of a Portfolio Event or Facility Termination Event and
either (i) any waiver of such Portfolio Event or Facility Termination Event (as
described above or in Section 7.1) or (ii) the failure of the Committed
Purchasers to declare the Facility Termination Date where one or more Committed
Purchasers have voted in favour of such declaration, any Committed Purchaser
(and its related Conduit Purchaser) which voted against such waiver or in favour
of the declaration of the Facility Termination Date may notify the Seller, the
Master Servicer and the Administrative Agent in writing that it did not consent
to such waiver and has opted for an early exit from this Facility.  If the
Administrative Agent is one of the Committed Purchasers exiting the Facility,
(i) one of the waiving Committed Purchasers (or its related Purchaser Agent)
shall be immediately appointed as the successor Administrative Agent by the
waiving Committed Purchasers (without the consent of the Seller or the Master
Servicer or the necessity of satisfying any of the other requirements of
Section 8.9) and (ii) all necessary steps shall be taken to transition all
rights, obligations, security interests, charges, etc. to the successor
Administrative Agent as a condition to such exit by the predecessor
Administrative Agent.  Following delivery of such notice, and for so long as the
Facility Termination Date has not occurred, the Seller may draw on the
non-exiting Purchasers to the extent of any unused Commitments and availability
hereunder (and subject to the conditions set forth in Section 3.2) to repay the
Invested Amounts of each exiting Purchaser and/or shall allocate all Collections
received (after paying amounts required under Sections 2.6(e)(i)-(v)) on a
non-pro rata basis to the repayment of such Committed Purchaser (and its related
Conduit Purchaser), in each case, until the Invested Amount of each exiting
Purchaser has been reduced to zero (instead of reinvesting such amounts) (it
being understood that if there are several exiting Purchasers, the allocation of
Collections shall be paid on a pro rata basis across all exiting Purchasers). 
In addition, the Commitment of any exiting Committed Purchaser shall be reduced
to zero and no further Investments shall be made by such Committed Purchaser (or
its related Conduit Purchaser).  For purposes of any voting by the Purchasers
during the exiting process of a Committed Purchaser, such

 

111

--------------------------------------------------------------------------------


 

Committed Purchaser (and its related Conduit Purchaser) shall be permitted to
vote based on their then-current Invested Amount.

 

11.2                        Notices, etc.

 

All communications and notices provided for hereunder shall be provided in the
manner described in Schedule 2 (Address and Notice Information).

 

11.3                        Assignability

 

(a)                                 General

 

This Agreement and each Purchaser’s rights and obligations hereunder shall be
assignable by such Purchaser and its successors and permitted assigns to any
Eligible Assignee subject to Sections 11.3(b) and (c).  Each assignor of an
Investment or any interest therein shall notify the Administrative Agent and the
Seller of any such assignment.  Each assignor of an Investment or any interest
therein may, in connection with the assignment or participation, disclose to the
assignee or participant any information relating to the Transaction Parties,
including the Collateral, furnished to such assignor by or on behalf of any
Transaction Party or by the Administrative Agent; provided that, prior to any
such disclosure, the assignee or participant agrees to preserve the
confidentiality of any confidential information relating to the Transaction
Parties received by it from any of the foregoing entities in a manner consistent
with Section 11.6(b) (Confidentiality).

 

Notwithstanding the foregoing, the provisions and procedures set forth in this
Section 11.3 (Assignability) shall not apply to any assignment made by a
Committed Purchaser for the sole purpose of refinancing such Committed
Purchaser’s Invested Amount using, in this respect, any entity within its group
or managed by its Purchaser Agent.  In such a case, a Committed Purchaser may
assign any of its rights with respect to such Invested Amount to such entities
without any restriction.

 

(b)                                 Assignments by Conduit Purchasers

 

Each Conduit Purchaser may pledge or otherwise grant security interests in all
or any portion of the Investments to a security trustee in connection with its
commercial paper program without prior notice to or consent from any other party
or any other condition or restriction of any kind.  Each Conduit Purchaser may
assign or otherwise transfer all or any portion of the Investments to any
Conduit Assignee or Program Support Provider with respect to such Conduit
Purchaser without prior notice to or consent from any other party or any other
condition or restriction of any kind.  Without limiting the generality of the
foregoing, each Conduit Purchaser may, from time to time assign all or any
portion of its interest in the Investments and its rights and obligations under
this Agreement and any other Transaction Documents to which it is a party to an
Eligible Assignee.  Upon such assignment by a Conduit Purchaser to a Conduit
Assignee, (i) unless a new Purchaser Group is being established pursuant to
Section 11.3(i), the Purchaser Agent for such Conduit Purchaser will act as the
Purchaser Agent for such Conduit Assignee

 

112

--------------------------------------------------------------------------------


 

hereunder, (ii) such Conduit Assignee (and any related commercial paper issuer,
if such Conduit Assignee does not itself issue commercial paper) and its
liquidity support provider(s) and credit support provider(s) and other related
parties (including all of its Program Support Providers) shall have the benefit
of all the rights and protections provided to such Conduit Purchaser and its
related Committed Purchasers herein and in the other Transaction Documents
(including any limitation on recourse against such Conduit Assignee), (iii) such
Conduit Assignee shall assume all of such Conduit Purchaser’s obligations
hereunder or under any other Transaction Document (whenever created, whether
before or after such assignment) with respect to the assigned portion of the
Investments held by such Conduit Purchaser and such Conduit Purchaser shall be
released from all such obligations, (iv) all distributions to such Conduit
Purchaser hereunder with respect to the assigned portion of the Investments
shall be made to such Conduit Assignee, (v) the definition of the term “CP Rate”
shall be determined on the basis of the interest rate or discount applicable to
Commercial Paper issued by such Conduit Assignee (and any related commercial
paper issuer, if such Conduit Assignee does not itself issue commercial paper)
rather than such assigning Conduit Purchaser, (vi) the defined terms and other
terms and provisions of this Agreement and the other Transaction Documents shall
be interpreted in accordance with the foregoing and (vii) if requested by the
Administrative Agent or the Purchaser Agent with respect to such Conduit
Assignee, the parties will execute and deliver such further agreements and
documents (including amendments to this Agreement) and take such other actions
as the Administrative Agent or such Purchaser Agent may reasonably request to
evidence and give effect to the foregoing.

 

(c)                                  Assignment by Committed Purchasers

 

Each Committed Purchaser may assign to any Eligible Assignee all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and any Investments or interests therein owned by it); provided
that:

 

(i)                                     each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement;

 

(ii)                                  the amount being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than the lesser of
(A) $100,000,000 (in U.S. Dollars or the Dollar Equivalent) and (B) all of the
assigning Committed Purchaser’s Commitment; and

 

(iii)                               the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its recording in the
Register (as defined below), an Assignment and Acceptance, together with a
processing and recordation fee of $5,000 (which fee shall not be payable with
respect to any assignment by a Committed Purchaser of a type described in the
last sentence of Section 11.3(a)).  The Seller shall have no responsibility for
such fee.

 

113

--------------------------------------------------------------------------------


 

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance, (x) the assignee
thereunder shall be a party to this Agreement and, to the extent that rights and
obligations under this Agreement have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Committed
Purchaser thereunder and (y) the assigning Committed Purchaser shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Committed
Purchaser’s rights and obligations under this Agreement, such Committed
Purchaser shall cease to be a party hereto).  In addition, any Committed
Purchaser or any of its Affiliates may assign any of its rights (including
rights to payment of any Invested Amount and Yield) under this Agreement to any
U.S. Federal Reserve Bank or European Central Bank without notice to or consent
of any Transaction Party, any other Committed Purchaser or Conduit Purchaser,
any Purchaser Agent or the Administrative Agent.

 

(d)                                 Register

 

At all times during which any Investment is outstanding, the Administrative
Agent shall maintain at its address referred to in Section 11.2 (Notices, etc.)
(or such other address of the Administrative Agent notified by the
Administrative Agent to the other parties hereto) a register as provided herein
(the “Register”).  All Investments and any interest therein, and any Assignments
and Acceptances of any Investments and any interest therein delivered to and
accepted by the Administrative Agent, shall be registered in the Register, and
the Register shall serve as a record of ownership that identifies the owner of
each Investment and any interest therein.  Notwithstanding any other provision
of this Agreement, no transfer of any Investment or any interest therein shall
be effective unless and until such transfer has been recorded in the Register. 
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Seller, the Master Servicer, the Administrative
Agent, the Purchaser Agents, the Conduit Purchasers and the Committed Purchasers
may treat each Person whose name is recorded in the Register as a Committed
Purchaser or Conduit Purchaser, as the case may be, under this Agreement for all
purposes of this Agreement.  This Section 11.3(d) shall be construed so that
each Investment and any interest therein is maintained at all times in
“registered form” within the meaning of clauses 163(f), 871(h) and 881(c) of the
IRC, and solely for the purposes of this Section 11.3, the Administrative Agent
will act as an agent of the Seller.  The Register shall be available for
inspection by the Seller, the Master Servicer, any Purchaser Agent, any Conduit
Purchaser or any Committed Purchaser at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)                                  Procedure

 

Upon its receipt of an Assignment and Acceptance executed by an assigning
Committed Purchaser and an Eligible Assignee, the Administrative Agent shall, if
such Assignment and Acceptance has been duly completed, (i) accept

 

114

--------------------------------------------------------------------------------


 

such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Seller and the Master
Servicer.

 

(f)                                   Participations

 

Each Purchaser may sell participations to one or more banks or other entities
that are Eligible Assignees on the date of such sale (each a “Participant”) in
or to all or a portion of its rights and obligations under this Agreement
(including all or a portion of its interests in the Investments owned by it and,
in the case of a Committed Purchaser, its Commitment); provided that:

 

(i)            such Purchaser’s obligations under this Agreement shall remain
unchanged;

 

(ii)           such Purchaser shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations; and

 

(iii)          the Administrative Agent, the Purchaser Agents, the other
Purchasers, the Seller and the Master Servicer shall have the right to continue
to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Purchaser sells such a
participation shall provide that the Participant shall not have any right to
direct the enforcement of this Agreement or other Transaction Documents or to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Transaction Documents; provided that such agreement or instrument
may provide that such Committed Purchaser will not, without the consent of the
Participant, agree to any amendment, modification or waiver of a type that would
require the consent of each Purchaser affected thereby pursuant to Section 11.1
(Amendments, etc.).

 

(g)                                  Seller and Servicer Assignment

 

Neither the Seller nor the Master Servicer may assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of each Purchaser Agent.

 

(h)                                 Cooperation

 

The Seller and the Master Servicer agree to assist each Committed Purchaser,
upon its reasonable request, in syndicating their respective Commitments
hereunder, including making management and representatives of the Master
Servicer and the Seller reasonably available to participate in informational
meetings with potential assignees.

 

(i)                                     New Purchaser Groups

 

In connection with any assignment by a Conduit Purchaser of all or any portion
of its Invested Amount to a Conduit Assignee, such Conduit Assignee may elect to
establish a new Purchaser Group hereunder by the execution and

 

115

--------------------------------------------------------------------------------


 

delivery of a Joinder Agreement by such Conduit Assignee, the Committed
Purchasers which are to be in its Purchaser Group and the Person which is to be
the Purchaser Agent for such Purchaser Group, in each case without the consent
of any other party.  In connection with a New Accordion Committed Purchaser
providing an Additional Commitment pursuant to an Accordion Increase, such New
Accordion Committed Purchaser shall establish a new Purchaser Group hereunder by
the execution and delivery of a Joinder Agreement by such New Accordion
Committed Purchaser, the Person which is to be the Conduit Purchaser for such
Purchaser Group and the Person which is to be the Purchaser Agent for such
Purchaser Group.  Upon the effective date of such Joinder Agreement, (i) the
Person specified therein as a “Purchaser Agent” shall become a party hereto and
a party to the Purchaser Agent Fee Letter as the Purchaser Agent, entitled to
the rights and subject to the obligations of the Purchaser Agent hereunder and
(ii) Schedule 1 (Purchaser Groups) shall be deemed to have been amended as
appropriate to incorporate the information set forth in such Joinder Agreement.

 

11.4                        Costs and Expenses

 

In addition to the rights of indemnification granted under Section 10
(Indemnities by the Seller) and the other obligations herein, the Seller agrees
to pay on written demand all reasonable costs and expenses incurred by any
Indemnified Party in connection with the preparation, execution, delivery and
administration of this Agreement, any Program Support Agreement and the other
Transaction Documents, including (a) all rating agency fees, (b) subject to
Section 5.2(a) (Inspections; annual agreed upon procedures audit), all
reasonable fees and expenses associated with any audits and other due diligence,
(c) except as otherwise provided in Section 2.20(a) (Extension of Scheduled
Commitment Facility Termination Date), any amendments, waivers or consents under
the Transaction Documents and (d) to the extent not included in the CP Rate or
Albion Cost of Funds for any Conduit Purchaser or Committed Purchaser
refinanced, directly or indirectly, through the issuance of Commercial Paper,
all reasonable costs incurred by such Conduit Purchaser to open and maintain
accounts in Local Currencies in connection with the Investments made by it
hereunder.  In addition, the Seller agrees to pay on written demand all costs
and expenses (including reasonable counsel fees and expenses), of each of the
Administrative Agent, the Purchaser Agents, the Conduit Purchasers, the
Committed Purchasers, the Program Support Providers and their respective
Affiliates, incurred in connection with the enforcement of, or any dispute,
work-out, litigation or preparation for litigation involving, this Agreement or
any other Transaction Document.

 

11.5                        No proceedings; no recourse

 

Each of the parties hereto, each assignee of an Investment or any interest
therein and each Person which enters into a commitment to purchase Investments
or interests therein hereby agrees that it will not institute against any
Conduit Purchaser (including, for the avoidance of doubt, any Conduit Purchaser
acting as a Committed Purchaser hereunder) any proceeding of the type referred
to in the definition of Event of Bankruptcy so long as any Commercial Paper or
other senior indebtedness issued by such Conduit Purchaser (or its related
commercial paper issuer) shall be outstanding or there shall not have elapsed
two years plus one day since the last day

 

116

--------------------------------------------------------------------------------


 

on which any such Commercial Paper or other senior indebtedness shall have been
outstanding.

 

11.6                        Confidentiality

 

(a)                                 The Fee Letters and any other pricing
information relating to the facility contemplated by the Transaction Documents
(including such information set forth in any engagement letter, term sheet or
proposal prior to the Closing Date) (collectively, “Product Information”) is
confidential.  Each of the Seller, the Performance Undertaking Provider and the
Master Servicer agrees:

 

(i)            to keep all Product Information confidential and to disclose
Product Information only to those of its officers, employees, agents,
accountants, legal counsel and other representatives (collectively
“Representatives”) who have a need to know such Product Information for the
purpose of assisting in the negotiation, completion and administration of the
facility contemplated hereby (the “Facility”);

 

(ii)           to use the Product Information only in connection with the
Facility and not for any other purpose; and

 

(iii)          to cause its Representatives to comply with these provisions and
to be responsible for any failure of any Representative to so comply.

 

The provisions of this Section 11.6 shall not apply to Product Information that
is or hereafter becomes (through a source other than the Seller, the Master
Servicer, the Performance Undertaking Provider or any of their respective
Affiliates or Representatives) a matter of general public knowledge.  The
provisions of this Section 11.6 shall not prohibit the Seller, the Performance
Undertaking Provider or the Master Servicer from filing with any governmental or
regulatory agency any information or other documents with respect to the
Transaction Documents as may be required by applicable Law.

 

(b)                                 The Seller, each Purchaser, each Purchaser
Agent, and the Administrative Agent agrees to maintain the confidentiality of
all non-public information with respect to the Transaction Parties, the
Receivables, the Collections, the Related Security, the Collection Accounts or
any other matters furnished or delivered to it pursuant to or in connection with
this Agreement or any other Transaction Document (including, for the avoidance
of doubt, any such information obtained from another Committed Purchaser,
Conduit Purchaser, Purchaser Agent, or the Administrative Agent) ; provided that
such information may be disclosed (i) to such party’s Affiliates or such party’s
or its Affiliates officers, employees, agents, accountants, legal counsel and
other representatives or professional advisers (collectively “Purchaser
Representatives”), in each case, who have a need to know such information for
the purpose of assisting in the negotiation, completion and administration of
the Facility contemplated hereby, (ii) to such party’s permitted (including
potential) assignees and participants (and their respective affiliates,
representatives and professional advisers) to the extent such disclosure is made
pursuant to a written agreement of confidentiality substantially similar to this
Section 11.6(b), (iii) to any rating agency (including by means of a password-

 

117

--------------------------------------------------------------------------------


 

protected internet website maintained in connection with Rule 17g-5) and to the
Program Support Providers for each Conduit Purchaser, (iv) to the extent
required by applicable Law or by any Official Body, (v) to any Person who
invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any interest of such Committed Purchaser or
Conduit Purchaser hereunder to the extent such disclosure is made pursuant to a
written agreement of confidentiality substantially similar to this
Section 11.6(b), and (vi) to the extent necessary in connection with the
enforcement of any Transaction Document.

 

The provisions of Section 11.6(b) shall not apply to information that is or
hereafter becomes (through a source other than the applicable Purchaser,
Purchaser Agent or the Administrative Agent or any Purchaser Representative
associated with such party) a matter of general public knowledge.  The
provisions of this Section 11.6 shall not prohibit any Purchaser, any Purchaser
Agent or the Administrative Agent from filing with or making available to any
governmental or regulatory agency any information or other documents with
respect to the Transaction Documents as may be required by applicable Law or
requested by such governmental or regulatory agency.

 

11.7                        Further Assurances

 

From time to time as may be necessary, each of the Seller and the Master
Servicer shall (a) cooperate with each Rating Agency in connection with any
review of the Transaction Documents which may be undertaken by such Rating
Agency and (b) provide each Rating Agency with such information or access to
such information as they may reasonably request in connection with any future
review of the ratings referred to above.

 

11.8                        Execution in Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by electronic
file in a format that is accessible by the recipient shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.9                        Integration; Binding Effect; Survival of
Termination; Severability

 

This Agreement and the other Transaction Documents executed by the parties
hereto on the date hereof contain the final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).  Any provisions of this Agreement which
are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such

 

118

--------------------------------------------------------------------------------


 

provision in any other jurisdiction.  This Agreement shall create and constitute
the continuing obligations of the parties hereto in accordance with its terms
and shall remain in full force and effect until the Final Payout Date; provided,
that the provisions of Sections 2.11, 2.12, 2.13, 2.14, 2.15, 10, 11.4, 11.5,
11.6, 11.11, 11.13, 11.15, and 11.17 shall survive any termination of this
Agreement.  If any one or more of the provisions of this Agreement shall for any
reason whatsoever be held invalid, then such provisions shall be deemed
severable from the remaining provisions of this Agreement and shall in no way
affect the validity or enforceability of such other provisions.

 

11.10                 Governing law; consent to jurisdiction; waiver of jury
trial

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement.  Each party
hereto hereby irrevocably waives, to the fullest extent that it may legally do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.  Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.

 

(c)                                  Each of the parties hereto consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at its address specified herein.  Nothing in
this Section 11.10 shall affect the right of any party to serve legal process in
any manner permitted by Law.

 

(d)                                 TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE.  EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT

 

119

--------------------------------------------------------------------------------


 

AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

11.11                 Right of Setoff

 

Each Purchaser is hereby authorized (in addition to any other rights it may
have) at any time after the occurrence of the Facility Termination Date
following the occurrence of a Facility Termination Event to set off, appropriate
and apply (without presentment, demand, protest or other notice which are hereby
expressly waived) any amounts and any other indebtedness held or owing by such
Purchaser to, or for the account of, the Seller against the amount of the
Transaction Party Obligations owing by the Seller to such Person.

 

11.12                 Ratable payments

 

If any Committed Purchaser, whether by setoff or otherwise, has payment made to
it with respect to any Transaction Party Obligation in a greater proportion than
that received by any other Committed Purchaser entitled to receive a ratable
share of such Transaction Party Obligation, such Committed Purchaser agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Transaction Party Obligation held by the other Committed
Purchasers so that after such purchase each Committed Purchaser will hold its
ratable proportion of such Transaction Party Obligation; provided that if all or
any portion of such excess amount is thereafter recovered from such Committed
Purchaser, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.  Notwithstanding the
foregoing, if a Purchaser receives any payment through a proceeding against a
Transaction Party and the other Purchasers were provided an opportunity to
participate in such proceeding but opted not to, then such Purchaser may retain
any such amounts.

 

11.13                 Limitation of Liability

 

(a)                                 No claim may be made by any party against
any other party or their respective Affiliates, directors, officers, employees,
attorneys or agents (each a “Default Party”) for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any other Transaction Document, or any act,
omission or event occurring in connection herewith or therewith, except with
respect to any claim arising out of the willful misconduct or gross negligence
of such Default Party; and each party hereto hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or any other Transaction Document, the obligations of the
respective Conduit Purchasers (including, for the avoidance of doubt, any
Conduit Purchaser acting as a Committed Purchaser hereunder) under this
Agreement and all other Transaction Documents are solely the corporate
obligations of each such Conduit Purchaser and shall be payable only at such
time as funds are actually received by, or are available to, such Conduit
Purchaser in excess of funds

 

120

--------------------------------------------------------------------------------


 

necessary to pay in full all outstanding Commercial Paper issued by such Conduit
Purchaser and shall be non-recourse other than with respect to such excess
funds, and without limiting Section 11.5, if ever and until such time as such
Conduit Purchaser has sufficient funds to pay such obligation shall not
constitute a claim against such Conduit Purchaser.  Each party hereto agrees
that the payment of any claim of any such party shall be subordinated to the
payment in full of all Commercial Paper.

 

(c)                                  No recourse under any obligation, covenant
or agreement of any party hereto contained in this Agreement or any other
Transaction Document shall be had against any incorporator, stockholder,
officer, director, member, manager, employee or agent of such party or any of
their Affiliates (solely by virtue of such capacity) by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Agreement and the
other Transaction Documents are solely a corporate obligation of such party, and
that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any party hereto or any of their Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such party contained in this Agreement or any other Transaction
Document, or implied therefrom, and that any and all personal liability for
breaches by any party of any of such obligations, covenants or agreements,
either at common law or at equity, or by statute, rule or regulation, of every
such incorporator, stockholder, officer, director, member, manager, employee or
agent is hereby expressly waived as a condition of and in consideration for the
execution of this Agreement or any other Transaction Document; provided that the
foregoing shall not relieve any such Person from any liability it might
otherwise have as a result of grossly negligent or fraudulent actions taken or
grossly negligent or fraudulent omissions made by them.

 

11.14                 Limitation on the addition and termination of Originators

 

(a)                                 Without limiting the right of any Originator
to terminate its rights and obligations to sell Receivables to a Purchaser
pursuant to and in accordance with the applicable Originator Sale Agreement, the
Seller shall not consent to any request made to terminate any Originator Sale
Agreement or to terminate the right or obligation of any Originator to continue
selling its Receivables to the Seller or any Intermediate Transferor (as
applicable) thereunder, nor will any Originator which is the subject of such
request be terminated under an Originator Sale Agreement, in each case unless
(i) the Master Servicer provides the Administrative Agent, the Purchaser Agents
and each Committed Purchaser with a certificate (signed by a Responsible Officer
of the Master Servicer) which attaches a Monthly Report or Weekly Report, as
applicable, giving pro forma effect to any reduction in the Net Eligible
Receivables Balance resulting from the termination of such Originator or
Originator Sale Agreement, and which certifies that, after giving pro forma
effect to such termination and any prepayments of Investments on or prior to the
date of such termination, the Aggregate Invested Amount does not exceed the
Funding Base, (ii) no Facility Termination Event (other than with respect to

 

121

--------------------------------------------------------------------------------


 

the Originator so terminated) or Portfolio Event has occurred and is continuing
(both before and after giving effect to such termination) and (iii) the
Administrative Agent and the Purchaser Agents will have received ten
(10) Business Days’ prior written notice of such termination.  In the event any
Originator or Originator Sale Agreement is so terminated, the ratios used in
calculating the performance triggers or reserves shall be determined as if the
Receivables of such Originator or Originators under such Originator Sale
Agreement, as applicable, had never existed.

 

(b)                                 The Seller will not, and will not permit any
Intermediate Transferor to, consent to the addition of a new Originator under an
Originator Sale Agreement except (i) with the consent of the Administrative
Agent and each Purchaser Agent (such consent not to be unreasonably withheld),
(ii) upon the satisfaction of the conditions precedent specified in such
Originator Sale Agreement, and (iii) a reaffirmation from the Performance
Undertaking Provider in form and substance reasonably satisfactory to the
Administrative Agent and the Required Committed Purchasers pursuant to which the
Performance Undertaking Provider reaffirms its obligations under the Performance
Undertaking after giving effect to the addition of such new Originator
thereunder, together with any opinions and certificates in connection with the
addition of such new Originator reasonably requested by the Administrative
Agent, the Purchaser Agent or the Seller.

 

(c)                                  the Seller will not enter into any new
Intermediate Transfer Agreement without the prior consent of the Administration
Agent and each Purchaser Agent.

 

(d)                                 Bunge Limited, acting on behalf of one or
more of its Subsidiaries organized under the laws of a jurisdiction which at the
time of such request is not an Approved Originator Jurisdiction, may submit a
request in writing to the Administrative Agent in order to seek the approval of
the addition of a new Approved Originator Jurisdiction (and a related new
Approved Obligor Jurisdiction, Approved Currency and Approved Contract
Jurisdiction to the extent necessary) and the entry into a new Originator Sale
Agreement relating to such new Approved Originator Jurisdiction, provided that:

 

(i)            the Administrative Agent shall respond to any such request as
soon as reasonably practicable following receipt thereof, and any approval of
such request, subject to clause (ii) below, shall be “in principle” and may be
conditional upon the execution by Bunge Limited of a mandate letter to be
entered into with Rabobank in which Rabobank shall indicate its estimate of the
costs to be incurred in adding such Subsidiary(ies) as a new
Originator(s) hereunder, including the costs of due diligence in connection
with, and structuring of, the securitization of such proposed new Originator’s
Receivables;

 

(ii)           notwithstanding any indication of approval of any such request by
the Administrative Agent pursuant to clause (i) above, the addition of the
proposed new Approved Originator Jurisdiction (and a related new Approved
Obligor Jurisdiction, Approved Currency and Approved Contract Jurisdiction to
the extent necessary) and any proposed new

 

122

--------------------------------------------------------------------------------


 

Originator organized under the laws thereof shall be subject to the final
approval of each Purchaser Agent and confirmation from the Rating Agencies that
the addition of such new Originator(s) will not result in the reduction or
withdrawal of the then-current ratings of any Conduit Purchaser’s Commercial
Paper;

 

(iii)          each Person proposed to become a new Originator has become a
party to the Servicing Agreement as a Sub-Servicer and, if applicable, with
respect to a new Intermediate Transferor, is reasonably satisfactory to each
Committed Purchaser;

 

(iv)          the Originator Sale Agreement and, if applicable, Intermediate
Transfer Agreement are in form and substance satisfactory to each Purchaser
Agent;

 

(v)           the Seller shall have delivered such instruments, opinions and
other documents any Committed Purchasers may reasonably request in connection
therewith (including amendment of the Performance Undertaking to include the
obligations of any new Originator), all of which shall be in form and substance
satisfactory to such Committed Purchasers;

 

(vi)          no Facility Termination Event or Portfolio Event has occurred and
is continuing or would result therefrom; and

 

(vii)         the Administrative Agent and each Purchaser Agent shall have
received an amendment hereto reflecting such new Originator Sale Agreement
and/or Intermediate Transfer Agreement.

 

11.15                 Judgment Currency

 

(a)                                 If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                                 The obligations of the Seller in respect of
any sum due to any party hereto or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Seller agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the

 

123

--------------------------------------------------------------------------------


 

Applicable Creditor against such loss and if the amount of the Agreement
Currency so purchased is more than the sum originally due to the Applicable
Creditor in the Agreement Currency, such Applicable Creditor agrees to return
any such excess to the Seller.  The obligations of the Seller contained in this
Section 11.15 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

11.16                 USA Patriot Act

 

Each Purchaser hereby notifies the Seller that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) and any similar Law in any relevant jurisdiction (the “Acts”), it is
required to obtain, verify and record information that identifies the
Transaction Parties, which information includes the name and address of each
Transaction Party and other information that will allow such Purchaser to
identify such Transaction Party in accordance with the Acts.

 

11.17                 No proceeding; limited recourse

 

(a)                                 Each of the parties hereto hereby agrees
that (i) it will not institute against the Seller any proceeding of the type
referred to in the definition of Event of Bankruptcy until there shall have
elapsed two years plus one day since the Final Payout Date and
(ii) notwithstanding anything contained herein or in any other Transaction
Document to the contrary, the obligations of the Seller under the Transaction
Documents are solely the corporate obligations of the Seller and shall be
payable solely to the extent of funds which are received by the Seller pursuant
to the Transaction Documents and available for such payment in accordance with
the terms of the Transaction Documents and shall be non-recourse other than with
respect to such available funds and, without limiting Section 11.17, if ever and
until such time as the Seller has sufficient funds to pay such obligation shall
not constitute a claim against the Seller.

 

(b)                                 No recourse under any obligation, covenant
or agreement of the Seller contained in this Agreement or any other Transaction
Document shall be had against any incorporator, stockholder, officer, director,
member, manager, employee or agent of the Seller by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Agreement and the
other Transaction Documents are solely a corporate obligation of the Seller, and
that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of the Seller or any of them under or by reason of any of the obligations,
covenants or agreements of the Seller contained in this Agreement or any other
Transaction Document, or implied therefrom, and that any and all personal
liability for breaches by the Seller of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided that the foregoing
shall not relieve any such Person from any liability

 

124

--------------------------------------------------------------------------------


 

it might otherwise have as a result of fraudulent actions taken or fraudulent
omissions made by them.

 

[Signature pages follow.]

 

125

--------------------------------------------------------------------------------


 

EXECUTION of Receivables Transfer Agreement:

 

The parties have shown their acceptance of the terms of this Agreement by
executing it below.

 

 

BUNGE SECURITIZATION B.V., as Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

KONINKLIJKE BUNGE B.V., as Master Servicer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BUNGE LIMITED, as Performance Undertaking Provider

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Receivables Transfer Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE RABOBANK U.A., as Administrative Agent, Committed Purchaser and
Purchaser Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Receivables Transfer Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Purchaser Agent and Committed
Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Receivables Transfer Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, LONDON BRANCH, as Purchaser Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MATCHPOINT FINANCE PLC, as Committed Purchaser and Conduit Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Receivables Transfer Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Purchaser Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Committed Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ALBION CAPITAL CORPORATION S.A., as Conduit Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Receivables Transfer Agreement

 

S-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF INVESTMENT REQUEST

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Italian Acknowledgment Deed

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ACCORDION INCREASE CERTIFICATE

 

--------------------------------------------------------------------------------